     Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 1 of 150




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 3 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
 4 Facsimile:     (415) 512-4077

 5 HAILYN J. CHEN (State Bar No. 237436)
   hailyn.chen@mto.com
 6 KATHERINE G. INCANTALUPO (State Bar No. 321783)
   katherine.incantalupo@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 8 Los Angeles, California 90071-3426
   Telephone:     (213) 683-9100
 9 Facsimile:     (213) 687-3702

10 Attorneys for Defendants Airbnb, Inc. and Airbnb
   Payments, Inc.
11

12                              UNITED STATES DISTRICT COURT

13               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

14

15 ANTHONY FARMER, on behalf of himself               Case No. 4:20-cv-7842-JST
   and all others similarly situated,
16                                                    DECLARATION OF MONIQUE
                   Plaintiff,                         CHAUVET IN SUPPORT OF
17                                                    DEFENDANTS AIRBNB, INC. AND
           vs.                                        AIRBNB PAYMENTS, INC.’S MOTION
18                                                    TO COMPEL ARBITRATION AND TO
   AIRBNB, INC.; AIRBNB PAYMENTS,                     DISMISS THE COMPLAINT
19 INC.,
                                                      Judge: Hon. Jon S. Tigar
20                Defendants.                         Crtrm.: 6
                                                      Hearing: March 18, 2021 at 2:00 p.m.
21

22

23

24

25

26

27

28

                                                                    Case No. 4:20-cv-7842-JST
                  DECLARATION OF MONIQUE CHAUVET IN SUPPORT OF DEFENDANTS’
                    MOTION TO COMPEL ARBITRATION AND TO DISMISS COMPLAINT
      Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 2 of 150




 1          I, Monique Chauvet, hereby declare as follows:

 2          1.      I am over the age of 18 and am not a party to this litigation. I am currently

 3 employed by Airbnb, Inc. (“Airbnb”) as a Legal Investigations Associate, and I maintain an office

 4 in Portland, Oregon. As an Airbnb Legal Investigations Associate, I work with, and am familiar

 5 with, the platform and website pages maintained by Airbnb, including, but not limited to, the

 6 pages that display Airbnb’s account sign-up screens and the subsequent events that require user

 7 assent or consent (“Consent Events”) on both computer and mobile devices. I am also familiar

 8 with the manner in which Airbnb maintains its records of user assent and account creation in the

 9 ordinary course of its business, as well as the manner in which Airbnb regularly maintains records

10 pertaining to bookings made through the Airbnb online platform. I have personal knowledge of

11 the facts set forth below except those facts set forth upon information and belief. As to those facts,

12 I believe them to be true. If called as a witness, I could and would testify competently to the facts

13 herein. I am authorized to provide this Declaration on Airbnb’s behalf, and I submit this

14 Declaration in support of Airbnb’s and Airbnb Payments, Inc.’s Motion to Compel Arbitration and

15 to Dismiss the Complaint (“Motion”).

16                                          The Airbnb Platform

17          2.      Airbnb provides an online platform that connects third parties who wish to offer

18 their unique accommodations (called “Hosts”) with third-party travelers seeking to book
19 accommodations (called “Guests”). The platform is accessible online at http://www.airbnb.com

20 and via mobile applications. Airbnb does not own or control the accommodations that Hosts list

21 on the platform, and Airbnb does not operate, manage or otherwise have any interest in, or grant

22 any interest in, properties that Hosts list on the platform.

23          3.      Airbnb operates a global platform and has users in all fifty states. Users can access

24 the Airbnb platform through the internet from anywhere in the United States. Guests can make

25 reservations with Hosts offering accommodations in all fifty states. For example, a Host in

26 Arlington, Virginia, can decide to offer an accommodation for booking on the Airbnb platform to

27 a Guest visiting from Kansas City, Missouri.

28

                                              -1-                     Case No. 4:20-cv-7842-JST
                    DECLARATION OF MONIQUE CHAUVET IN SUPPORT OF DEFENDANTS’
                      MOTION TO COMPEL ARBITRATION AND TO DISMISS COMPLAINT
      Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 3 of 150




 1          4.     I am familiar with the user interface presentation and the behavior of the Airbnb

 2 platform. The dates and times of users’ initial assent to each version of Airbnb’s Terms of Service

 3 are recorded automatically in Airbnb’s database in the ordinary course of business at or near the

 4 time of the assent. I have personally reviewed Airbnb’s records relating to the sign-up screens and

 5 Consent Events Airbnb uses, as discussed below. I have also reviewed Airbnb’s business records

 6 pertaining to the account associated with the user name Anthony Farmer associated with the email

 7 address tonyfarmer45@yahoo.com (“Mr. Farmer”). I have confirmed that Mr. Farmer consented

 8 to multiple versions of Airbnb’s Terms of Service and Payments Terms of Service.

 9                 Consent to the Terms of Service and the Payments Terms of Service

10          5.     At all times relevant to this litigation, Airbnb users, including Mr. Farmer, were

11 required to agree to the then-current Terms of Service and Payments Terms of Service (among

12 other agreements) before they could create an Airbnb account, list or book an accommodation via

13 the Airbnb platform, or send messages via the Airbnb platform. The Payments Terms of Service

14 and other agreements also are incorporated by reference into the Terms of Service.

15          6.     Prospective users who sought to transact using the Airbnb platform were first

16 required to proceed through Airbnb’s account creation process. At all times relevant to this

17 litigation, when a user signed up for an Airbnb account, that user was required to press a button to

18 affirmatively indicate their agreement to the Airbnb Terms of Service and the Payments Terms of
19 Service, and, depending on the time of sign-up, certain other policies. The Terms of Service, the

20 Payments Terms of Service, and other applicable policies were visibly hyperlinked, and the user

21 was given an opportunity to review the terms before agreeing to create an account. Thus,

22 prospective users were notified about the Terms of Service and the Payments Terms of Service;

23 had the opportunity to review the Terms of Service and the Payments Terms of Service; and

24 indicated their agreement to be bound by the Terms of Service and the Payments Terms of Service

25 for as long as they continued using Airbnb’s platform, website, and services in the process of

26 signing up for an Airbnb account.

27          7.     Thereafter, when Airbnb updated its Terms of Service, it required its account

28 holders to affirmatively indicate their agreement to the updated Terms of Service as a condition of

                                              -2-                    Case No. 4:20-cv-7842-JST
                   DECLARATION OF MONIQUE CHAUVET IN SUPPORT OF DEFENDANTS’
                     MOTION TO COMPEL ARBITRATION AND TO DISMISS COMPLAINT
      Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 4 of 150




 1 their continued use of the Airbnb platform, website, and services. In order to inform users of an

 2 update before the update became effective, Airbnb sent an email to the email address associated

 3 with each of its current account holders to notify them of the impending update and provide them

 4 with an opportunity to preview the updated Terms of Service by clicking on a hyperlink in the

 5 email. Then, the first time account holders logged in to their Airbnb accounts after the effective

 6 date of the updated Terms of Service, they were presented with that updated Terms of Service,

 7 either in a scroll-box or via a hyperlink, and were required to affirmatively click an electronic

 8 button indicating their agreement to continue to be bound by the updated Terms of Service. The

 9 button account holders clicked was accompanied by text indicating that they were accepting the

10 updated Terms of Service and other applicable policies, including the Payments Terms of Service.

11 Users were required to click this button before they were able to continue using Airbnb’s services

12 or transact with other users via their Airbnb account. Following a Consent Event, Airbnb does not

13 allow existing users to log in, interact with other users, create a listing, or book a reservation using

14 the Airbnb platform until after they indicate their acceptance of the updated Terms of Service.

15          8.      In addition, Airbnb’s current Terms of Service is available by hyperlink on

16 Airbnb’s homepage, www.airbnb.com, and directly at www.airbnb.com/terms. The current

17 Payments Terms of Service is available at www.airbnb.com/terms/payments_terms. The current

18 Terms of Service and Payments Terms of Service are publicly available—no Airbnb account is
19 required to access them.

20          Mr. Farmer Consented to the Terms of Service and the Payments Terms of Service

21          9.      I have reviewed Airbnb’s business records associated with the account of

22 Mr. Farmer. The business records that I reviewed are all regularly maintained in the ordinary

23 course of Airbnb’s business and were made at or near the time of the events, conditions, or

24 occurrences they describe. The business records showing the date that Mr. Farmer created an

25 account and each date upon which he consented to updated versions of the Terms of Service are

26 attached hereto as Exhibits A and B, respectively, and incorporated herein by this reference.

27 Based on my review of Airbnb’s business records associated with this account, and as reflected in

28 Exhibits A and B, Mr. Farmer created an account on November 3, 2017, and consented to the

                                               -3-                    Case No. 4:20-cv-7842-JST
                    DECLARATION OF MONIQUE CHAUVET IN SUPPORT OF DEFENDANTS’
                      MOTION TO COMPEL ARBITRATION AND TO DISMISS COMPLAINT
      Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 5 of 150




 1 Terms of Service and the Payments Terms of Service on that date. As further reflected in

 2 Exhibit A, Mr. Farmer created the account using a mobile device and thus would have been

 3 presented with the account creation flow identical or substantially similar to that described in

 4 paragraph 10 below.

 5          10.     Attached hereto as Exhibits C and D, and incorporated herein by this reference is a
 6 true and correct copy of the initial and the second sign-up screens that are substantially similar to

 7 those users would have seen when they created an account on November 3, 2017, through a

 8 mobile device. As Exhibit C illustrates, the users were presented with three click button options:

 9 “Continue with Facebook,” “Continue with Google,” and “Sign up with Email.” As Exhibit C

10 further illustrates, the text immediately below the three click buttons states, “By clicking Sign up

11 or Continue with, I agree to Airbnb’s Terms of Service [and] Payments Terms of Service . . .” and

12 certain other policies. The phrases “Terms of Service,” “Payments Terms of Service,” and the

13 other policies were off-set in blue type and hyperlinked so the user could click to read the full

14 documents. Exhibit A demonstrates that Mr. Farmer used the “basic” sign up method, which

15 indicates signing up utilizing an email address. A true and correct copy of the second sign-up

16 screen presented to users on November 3, 2017, after they clicked “Sign up with Email” is

17 attached hereto as Exhibit D. As Exhibit D illustrates, the Terms of Service and the Payments

18 Terms of Service were again hyperlinked in blue type in close proximity to the sign-up buttons.
19          11.     Airbnb periodically updates its Terms of Service, Payments Terms of Service, and

20 other policies. When it does, Airbnb requires its account holders to indicate their agreement to the

21 updated Terms of Service before they can continue to use the Airbnb platform to transact with

22 other users of Airbnb’s website and services. As explained in paragraph 7 above, every time

23 Airbnb updates the Terms of Service, it sends an email to the email addresses associated with

24 existing account holders’ accounts to notify them of the change and provide them with

25 information and an opportunity to review the updated terms directly by clicking on the hyperlink

26 provided in the email.

27          12.     A true and correct copy of the version of the Terms of Service that was in effect on

28 November 3, 2017 (Version 7), and which was available to Mr. Farmer through the “Terms of

                                              -4-                    Case No. 4:20-cv-7842-JST
                   DECLARATION OF MONIQUE CHAUVET IN SUPPORT OF DEFENDANTS’
                     MOTION TO COMPEL ARBITRATION AND TO DISMISS COMPLAINT
      Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 6 of 150




 1 Service” hyperlink on the initial and the second sign-up screens, as shown in Exhibits C and D, is

 2 attached hereto as Exhibit E, and is incorporated herein by this reference. A true and correct copy

 3 of the version of the Payments Terms of Service that was in effect on November 3, 2017

 4 (Version 7), and which was available to Mr. Farmer through the “Payments Terms of Service”

 5 hyperlink on the initial and the second sign-up screens, as shown in Exhibits C and D, is attached

 6 hereto as Exhibit F, and is incorporated herein by this reference.

 7          13.    Exhibits A and B confirm that, on November 3, 2017, Mr. Farmer agreed to the
 8 Terms of Service and the Payments Terms of Service by going through a process on a mobile

 9 device identical or substantially similar to that described in paragraph 10 above, that he was

10 presented with the sign-up flow identical or substantially similar to that contained in Exhibits C

11 through D, and that he clicked the “Accept” button at the end of the account creation process

12 indicating his acceptance of the Terms of Service and the Payments Terms of Service attached

13 hereto as Exhibits E and F, respectively.

14          14.    As previously indicated, Airbnb records the date(s) upon which each user assents to

15 updated Terms of Service and regularly maintains those records in the ordinary course of its

16 business. Exhibit B confirms that in addition to indicating his agreement to the Terms of Service

17 on November 3, 2017, when he created his account, Mr. Farmer consented to the Terms of Service

18 two additional times: Version 8 of the Terms of Service (which incorporates by reference
19 Version 8 of the Payments Terms of Service) on June 30, 2018, and Version 10 of the Terms of

20 Service (which incorporates by reference Version 10 of the Payments Terms of Service) on

21 March 28, 2019. A true and correct copy of Version 10 of the Terms of Service—to which

22 Mr. Farmer agreed on March 28, 2019, and which is the operative version of the Terms of Service

23 for purposes of Airbnb’s Motion—is attached hereto as Exhibit G and is incorporated herein by

24 this reference. A true and correct copy of Version 10 of the Payments Terms of Service—to

25 which Mr. Farmer agreed on March 28, 2019, and which is the operative version of the Payments

26 Terms of Service for purposes of Airbnb’s Motion—is attached hereto as Exhibit H and is

27 incorporated herein by this reference.

28

                                              -5-                    Case No. 4:20-cv-7842-JST
                   DECLARATION OF MONIQUE CHAUVET IN SUPPORT OF DEFENDANTS’
                     MOTION TO COMPEL ARBITRATION AND TO DISMISS COMPLAINT
     Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 7 of 150




 1          15.    Airbnb regularly maintains in the ordinary course of its business archi ved versions

 2   of the Extenuating Circumstances Policy (Help Center Article 1320) in Contentstack, a Content

 3   Management System where content is created and managed. Attached hereto as Exhibit I is a true

 4   and correct copy of Airbnb' s Extenuating Circumstances Policy, published on February 27, 2020.

 5          I declare under penalty of perjury that the foregoing is true and correct. Executed this

 6 ~    st day of 50JW.a ~    , 2021 , at Portland, Oregon, United States of America.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -6-                      Case No. 4:20-cv-7842-JST
                   DECLARATION OF MONIQUE CHAUVET IN SUPPORT OF DEFENDANT S'
                    MOTION TO COMPEL ARBITRATION AND TO DI SMI SS COMPLAINT
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 8 of 150




           EXHIBIT A
                                            Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 9 of 150

                                                                                                     Sign_Up                                                                                              ABNB


id_user    first_name   last_name   email                  dim_country   dim_language   dim_locale   ds_account_created    dim_signup_method   dim_signup_app   dim_signup_device_type   dim_signup_browser
 157279244 Anthony      Farmer      tonyfarmer45@yahoo.com US            en             en                       11/3/2017 basic               Web_Mobile       iPhone                   Mobile Safari




                                                                                                                                                                                                              1 of 1
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 10 of 150




            EXHIBIT B
                        Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 11 of 150

                                                       TOS_Consent                                  ABNB


id       first_name   last_name   email                    tos_version      tos_accepted_at

157279244 Anthony     Farmer      tonyfarmer45@yahoo.com                  7 2017‐11‐03 17:01:37.0
157279244 Anthony     Farmer      afarmer@stedwards.edu                   7 2017‐11‐03 17:01:37.0

157279244 Anthony     Farmer      tonyfarmer45@yahoo.com                  8 2018‐06‐30 12:43:07.0
157279244 Anthony     Farmer      tonyfarmer45@yahoo.com                 10 2019‐03‐28 23:07:03.0




                                                                                                    1 of 1
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 12 of 150




            EXHIBIT C
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 13 of 150




       f               Continue with Facebook



                         Continue with Google


                                       or


      ~                     Sign up with Email



   By clicking Sign up or Contin ue with, I agree to Airbnb's Ter ms o f
   Service, Payments Terms of Service, Privacy Policy, and
   Nondiscrimination Policy.




   Already have an Airbnb account?                                 Login
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 14 of 150




            EXHIBIT D
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 15 of 150




                    Sign up with Facebook or Google
                                      or

       Email address                                                    ~
                                                                               I
       First name
                                                                        Bl
       Last name
                                                                        Bl
       Create a Password                                                &)
                                                                               I
   Birthdayf)

   I   Month                •        Day       •        Year             ...
                                11                 11


   ~ I'd like to receive marketing and policy communications
     from Airbnb and its partners.

   By clicking Sign up or Continue with, I agree to Airbnb's Terms of
   Service, Payments Terms of Service, Privacy Policy, and
   Nondiscrimination Policy.



                                  Sign up




   A lready have an Airbn b account?                            Login
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 16 of 150




            EXHIBIT E
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 17 of 150




Terms of Service




Terms of Service
      Please read these Terms of Service carefully as they contain important
      information about your legal rights, remedies and obligations. By
      accessing or using the Airbnb Platform, you agree to comply with and
      be bound by these Terms of Service.

      Please note: Section 19 of these Terms of Service contains an
      arbitration clause and class action waiver that applies to all Airbnb
      Members. If you reside in the United States, this provision applies to all
      disputes with Airbnb. If you reside outside of the United States, this
      provision applies to any action you bring against Airbnb in the United
      States. It aﬀects how disputes with Airbnb are resolved. By accepting
      these Terms of Service, you agree to be bound by this arbitration clause
      and class action waiver. Please read it carefully.

Last Updated: June 19, 2017

Thank you for using Airbnb!

These Terms of Service ("Terms") constitute a legally binding agreement ("Agreement")
between you and Airbnb (as deﬁned below) governing your access to and use of the
Airbnb website, including any subdomains thereof, and any other websites through which
Airbnb makes the Airbnb Services available (collectively, "Site"), our mobile, tablet and
other smart device applications, and application program interfaces (collectively,
"Application") and all associated services (collectively, "Airbnb Services"). The Site,
Application and Airbnb Services together are hereinafter collectively referred to as the
“Airbnb Platform”. Our Host Guarantee Terms, Guest Refund Policy, Nondiscrimination
Policy and other Policies applicable to your use of the Airbnb Platform are incorporated
by reference into this Agreement.

When these Terms mention “Airbnb,” “we,” “us,” or “our,” it refers to the Airbnb
company you are contracting with.

 • If you reside in the United States, you are contracting with Airbnb, Inc., 888 Brannan
   Street, 4th Floor, San Francisco, CA 94103, United States.
 • If you reside outside of the United States and the People’s Republic of China (which
   for purposes of these Terms does not include Hong Kong, Macau and Taiwan)
   (hereinafter “China”), you are contracting with Airbnb Ireland UC (“Airbnb Ireland”),
   The Watermarque Building, South Lotts Road, Ringsend, Dublin 4, Ireland.
 • If you reside in China, you are contracting with Airbnb Internet (Beijing) Co., Ltd.
   (“Airbnb China”) except where you book a Host Service (as deﬁned below) or when
   you create a Listing located outside of China, in which case you are contracting with
   Airbnb Ireland for that transaction. Additionally, if your contracting entity is Airbnb
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 18 of 150
    China, you will nevertheless contract with Airbnb Ireland for all bookings conﬁrmed
    prior to December 7, 2016 at 10:00am UTC.

If you change your place of residence, the Airbnb company you contract with will be
determined by your new place of residence as speciﬁed above, from the date on which
your place of residence changes.

Our collection and use of personal information in connection with your access to and use
of the Airbnb Platform is described in our Privacy Policy.

Any and all payment processing services through or in connection with your use of the
Airbnb Platform ("Payment Services") are provided to you by one or more Airbnb
Payments entities (individually and collectively, as appropriate, "Airbnb Payments") as
set out in the Payments Terms of Service ("Payments Terms").

      Hosts alone are responsible for identifying, understanding, and complying
      with all laws, rules and regulations that apply to their Listings and Host
      Services. For example, some cities have laws that restrict their ability to host
      paying guests for short periods or provide certain Host Services. In many
      cities, Hosts may have to register, get a permit or obtain a license before
      preparing food or serving alcohol for sale. Some cities may require a license
      to guide tours or to sail. Host are alone responsible for identifying and
      obtaining any required licenses, permits, or registrations for any Host
      Services they oﬀer. Certain types of Host Services may be prohibited
      altogether. Penalties may include ﬁnes or other enforcement. We provide
      some information in our Help Center to help you identify some of the
      obligations that apply to you. If you have questions about how local laws
      apply to your Listing(s) and Host Service(s) on Airbnb, you should always
      seek legal guidance.


Table of Contents
 1. Scope of Airbnb Services
 2. Eligibility, Using the Airbnb Platform, Member Veriﬁcation
 3. Modiﬁcation of these Terms
 4. Account Registration
 5. Content
 6. Service Fees
 7. Terms speciﬁc for Hosts
 8. Terms speciﬁc for Guests
 9. Booking Modiﬁcations, Cancellations and Refunds, Resolution Center
10. Ratings and Reviews
11. Damage to Accommodations, Disputes between Members
12. Rounding oﬀ, Currency conversion
13. Taxes
14. Prohibited Activities
15. Term and Termination, Suspension and other Measures
16. Disclaimers
17. Liability
18. Indemniﬁcation
19. Dispute Resolution
20. Feedback
21. Applicable Law and Jurisdiction
22. General Provisions
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 19 of 150
1. Scope of Airbnb Services
1.1 The Airbnb Platform is an online marketplace that enables registered users
(“Members”) and certain third parties who oﬀer services (Members and third parties who
oﬀer services are “Hosts” and the services they oﬀer are “Host Services”) to publish
such Host Services on the Airbnb Platform (“Listings”) and to communicate and transact
directly with Members that are seeking to book such Host Services (Members using Host
Services are “Guests”). Host Services may include the oﬀering of vacation or other
properties for use ("Accommodations"), single or multi-day activities in various
categories (“Experiences”), access to unique events and locations (“Events”), and a
variety of other travel and non-travel related services.

1.2 As the provider of the Airbnb Platform, Airbnb does not own, create, sell, resell,
provide, control, manage, oﬀer, deliver, or supply any Listings or Host Services. Hosts
alone are responsible for their Listings and Host Services. When Members make or
accept a booking, they are entering into a contract directly with each other. Airbnb is not
and does not become a party to or other participant in any contractual relationship
between Members, nor is Airbnb a real estate broker or insurer. Airbnb is not acting as an
agent in any capacity for any Member, except as speciﬁed in the Payments Terms.

1.3 While we may help facilitate the resolution of disputes, Airbnb has no control over and
does not guarantee (i) the existence, quality, safety, suitability, or legality of any Listings or
Host Services, (ii) the truth or accuracy of any Listing descriptions, Ratings, Reviews, or
other Member Content (as deﬁned below), or (iii) the performance or conduct of any
Member or third party. Airbnb does not endorse any Member, Listing or Host Services.
Any references to a Member being "veriﬁed" (or similar language) only indicate that the
Member has completed a relevant veriﬁcation or identiﬁcation process and nothing else.
Any such description is not an endorsement, certiﬁcation or guarantee by Airbnb about
any Member, including of the Member's identity or background or whether the Member is
trustworthy, safe or suitable. You should always exercise due diligence and care when
deciding whether to stay in an Accommodation, participate in an Experience or Event or
use other Host Services, accept a booking request from a Guest, or communicate and
interact with other Members, whether online or in person. Veriﬁed Images (as deﬁned
below) are intended only to indicate a photographic representation of a Listing at the time
the photograph was taken, and are therefore not an endorsement by Airbnb of any Host
or Listing.

1.4 If you choose to use the Airbnb Platform as a Host or Co-Host (as deﬁned below),
your relationship with Airbnb is limited to being an independent, third-party contractor,
and not an employee, agent, joint venturer or partner of Airbnb for any reason, and you
act exclusively on your own behalf and for your own beneﬁt, and not on behalf, or for the
beneﬁt, of Airbnb.

1.5 To promote the Airbnb Platform and to increase the exposure of Listings to potential
Guests, Listings and other Member Content may be displayed on other websites, in
applications, within emails, and in online and oﬄine advertisements. To assist Members
who speak diﬀerent languages, Listings and other Member Content may be translated, in
whole or in part, into other languages. Airbnb cannot guarantee the accuracy or quality of
such translations and Members are responsible for reviewing and verifying the accuracy
of such translations. The Airbnb Platform may contain translations powered by Google.
Google disclaims all warranties related to the translations, express or implied, including
any warranties of accuracy, reliability, and any implied warranties for merchantability,
ﬁtness for a particular purpose and noninfringement.

1.6 The Airbnb Platform may contain links to third-party websites or resources (“Third-
Party Services”). Such Third-Party Services may be subject to diﬀerent terms and
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 20 of 150
conditions and privacy practices. Airbnb is not responsible or liable for the availability or
accuracy of such Third-Party Services, or the content, products, or services available
from such Third-Party Services. Links to such Third-Party Services are not an
endorsement by Airbnb of such Third-Party Services.

1.7 Due to the nature of the Internet, Airbnb cannot guarantee the continuous and
uninterrupted availability and accessibility of the Airbnb Platform. Airbnb may restrict the
availability of the Airbnb Platform or certain areas or features thereof, if this is necessary
in view of capacity limits, the security or integrity of our servers, or to carry out
maintenance measures that ensure the proper or improved functioning of the Airbnb
Platform. Airbnb may improve, enhance and modify the Airbnb Platform and introduce
new Airbnb Services from time to time.


2. Eligibility, Using the Airbnb Platform, Member Veriﬁcation
2.1 You must be at least 18 years old and able to enter into legally binding contracts to
access and use the Airbnb Platform or register an Airbnb Account. By accessing or using
the Airbnb Platform you represent and warrant that you are 18 or older and have the legal
capacity and authority to enter into a contract.

2.2 You will comply with any applicable export control laws in your local jurisdiction. You
also represent and warrant that (i) neither you nor your Host Service(s) are located or take
place in a country that is subject to a U.S. Government embargo, or that has been
designated by the U.S. Government as a "terrorist supporting" country, and (ii) you are
not listed on any U.S. Government list of prohibited or restricted parties.

2.3 Airbnb may make the access to and use of the Airbnb Platform, or certain areas or
features of the Airbnb Platform, subject to certain conditions or requirements, such as
completing a veriﬁcation process, meeting speciﬁc quality or eligibility criteria, meeting
Ratings or Reviews thresholds, or booking and cancellation history.

2.4 User veriﬁcation on the Internet is diﬃcult and we do not assume any responsibility
for the conﬁrmation of any Member’s identity. Notwithstanding the above, for
transparency and fraud prevention purposes, and as permitted by applicable laws, we
may, but have no obligation to (i) ask Members to provide a form of government
identiﬁcation or other information or undertake additional checks designed to help verify
the identities or backgrounds of Members, (ii) screen Members against third party
databases or other sources and request reports from service providers, and (iii) where we
have suﬃcient information to identify a Member, obtain reports from public records of
criminal convictions or sex oﬀender registrations or an equivalent version of background
or registered sex oﬀender checks in your local jurisdiction (if available).

2.5 The access to or use of certain areas and features of the Airbnb Platform may be
subject to separate policies, standards or guidelines, or may require that you accept
additional terms and conditions. If there is a conﬂict between these Terms and terms and
conditions applicable to a speciﬁc area or feature of the Airbnb Platform, the latter terms
and conditions will take precedence with respect to your access to or use of that area or
feature, unless speciﬁed otherwise.

2.6 If you access or download the Application from the Apple App Store, you agree
to Apple’s Licensed Application End User License Agreement. Some areas of the Airbnb
Platform implement Google Maps/Earth mapping services, including Google Maps API(s).
Your use of Google Maps/Earth is subject to the Google Maps/Google Earth Additional
Terms of Service.
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 21 of 150
3. Modiﬁcation of these Terms
Airbnb reserves the right to modify these Terms at any time in accordance with this
provision. If we make changes to these Terms, we will post the revised Terms on the
Airbnb Platform and update the “Last Updated” date at the top of these Terms. We will
also provide you with notice of the modiﬁcations by email at least thirty (30) days before
the date they become eﬀective. If you disagree with the revised Terms, you may terminate
this Agreement with immediate eﬀect. We will inform you about your right to terminate the
Agreement in the notiﬁcation email. If you do not terminate your Agreement before the
date the revised Terms become eﬀective, your continued access to or use of the Airbnb
Platform will constitute acceptance of the revised Terms.


4. Account Registration
4.1 You must register an account ("Airbnb Account") to access and use certain features
of the Airbnb Platform, such as publishing or booking a Listing. If you are registering an
Airbnb Account for a company or other legal entity, you represent and warrant that you
have the authority to legally bind that entity and grant us all permissions and licenses
provided in these Terms.

4.2 You can register an Airbnb Account using an email address and creating a password,
or through your account with certain third-party social networking services, such as
Facebook or Google ("SNS Account"). You have the ability to disable the connection
between your Airbnb Account and your SNS Account at any time, by accessing the
"Settings" section of the Airbnb Platform.

4.3 You must provide accurate, current and complete information during the registration
process and keep your Airbnb Account and public Airbnb Account proﬁle page
information up-to-date at all times.

4.4 You may not register more than one (1) Airbnb Account unless Airbnb authorizes you
to do so. You may not assign or otherwise transfer your Airbnb Account to another party.

4.5 You are responsible for maintaining the conﬁdentiality and security of your Airbnb
Account credentials and may not disclose your credentials to any third party. You must
immediately notify Airbnb if you know or have any reason to suspect that your credentials
have been lost, stolen, misappropriated, or otherwise compromised or in case of any
actual or suspected unauthorized use of your Airbnb Account. You are liable for any and
all activities conducted through your Airbnb Account, unless such activities are not
authorized by you and you are not otherwise negligent (such as failing to report the
unauthorized use or loss of your credentials).

4.6 Airbnb may enable features that allow you to authorize other Members or certain third
parties to take certain actions that aﬀect your Airbnb Account. For example, we may
allow Members associated with an Enterprise (as deﬁned in our Privacy Policy) to book
for other Members, or we may allow Hosts to add other Members as Co-Hosts (as
deﬁned below) to help manage their Listings. These features do not require that you share
your credentials with any other person. No third party is authorized by Airbnb to ask for
your credentials, and you shall not request the credentials of another Member.


5. Content
5.1 Airbnb may, at its sole discretion, enable Members to (i) create, upload, post, send,
receive and store content, such as text, photos, audio, video, or other materials and
information on or through the Airbnb Platform ("Member Content"); and (ii) access and
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 22 of 150
view Member Content and any content that Airbnb itself makes available on or through
the Airbnb Platform, including proprietary Airbnb content and any content licensed or
authorized for use by or through Airbnb from a third party ("Airbnb Content" and
together with Member Content, "Collective Content").

5.2 The Airbnb Platform, Airbnb Content, and Member Content may in its entirety or in
part be protected by copyright, trademark, and/or other laws of the United States and
other countries. You acknowledge and agree that the Airbnb Platform and Airbnb
Content, including all associated intellectual property rights, are the exclusive property of
Airbnb and/or its licensors or authorizing third-parties. You will not remove, alter or
obscure any copyright, trademark, service mark or other proprietary rights notices
incorporated in or accompanying the Airbnb Platform, Airbnb Content or Member
Content. All trademarks, service marks, logos, trade names, and any other source
identiﬁers of Airbnb used on or in connection with the Airbnb Platform and Airbnb
Content are trademarks or registered trademarks of Airbnb in the United States and
abroad. Trademarks, service marks, logos, trade names and any other proprietary
designations of third parties used on or in connection with the Airbnb Platform, Airbnb
Content, and/or Collective Content are used for identiﬁcation purposes only and may be
the property of their respective owners.

5.3 You will not use, copy, adapt, modify, prepare derivative works of, distribute, license,
sell, transfer, publicly display, publicly perform, transmit, broadcast or otherwise exploit
the Airbnb Platform or Collective Content, except to the extent you are the legal owner of
certain Member Content or as expressly permitted in these Terms. No licenses or rights
are granted to you by implication or otherwise under any intellectual property rights
owned or controlled by Airbnb or its licensors, except for the licenses and rights
expressly granted in these Terms.

5.4 Subject to your compliance with these Terms, Airbnb grants you a limited, non-
exclusive, non-sublicensable, revocable, non-transferable license to (i) download and use
the Application on your personal device(s); and (ii) access and view any Collective
Content made available on or through the Airbnb Platform and accessible to you, solely
for your personal and non-commercial use.

5.5 By creating, uploading, posting, sending, receiving, storing, or otherwise making
available any Member Content on or through the Airbnb Platform, you grant to Airbnb a
non-exclusive, worldwide, royalty-free, irrevocable, perpetual (or for the term of the
protection), sub-licensable and transferable license to such Member Content to access,
use, store, copy, modify, prepare derivative works of, distribute, publish, transmit, stream,
broadcast, and otherwise exploit in any manner such Member Content to provide and/or
promote the Airbnb Platform, in any media or platform. Unless you provide speciﬁc
consent, Airbnb does not claim any ownership rights in any Member Content and nothing
in these Terms will be deemed to restrict any rights that you may have to use or exploit
your Member Content.

5.6 Airbnb may oﬀer Hosts the option of having professional photographers take
photographs of their Host Services, which are made available by the photographer to
Hosts to include in their Listings with or without a watermark or tag bearing the words
"Airbnb.com Veriﬁed Photo" or similar wording ("Veriﬁed Images"). You are responsible
for ensuring that your Host Service is accurately represented in the Veriﬁed Images and
you will stop using the Veriﬁed Images on or through the Airbnb Platform if they no longer
accurately represent your Listing, if you stop hosting the Host Service featured, or if your
Airbnb Account is terminated or suspended for any reason. You acknowledge and agree
that Airbnb shall have the right to use any Veriﬁed Images in advertising, marketing
and/or any other business purposes in any media or platform, whether in relation to your
Listing or otherwise, without further notice or compensation to you. Where Airbnb is not
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 23 of 150
the exclusive owner of Veriﬁed Images, by using such Veriﬁed Images on or through the
Airbnb Platform, you grant to Airbnb an exclusive, worldwide, royalty-free, irrevocable,
perpetual (or for the term of the protection), sub-licensable and transferable license to
use such Veriﬁed Images for advertising, marketing and/or any other business purposes
in any media or platform, whether in relation to your Listing or otherwise, without further
notice or compensation to you. Airbnb in turn grants you a limited, non-exclusive, non-
sublicensable, revocable, non-transferable license to use Veriﬁed Images outside of the
Airbnb Platform solely for your personal and non-commercial use.

5.7 You are solely responsible for all Member Content that you make available on or
through the Airbnb Platform. Accordingly, you represent and warrant that: (i) you either
are the sole and exclusive owner of all Member Content that you make available on or
through the Airbnb Platform or you have all rights, licenses, consents and releases that
are necessary to grant to Airbnb the rights in and to such Member Content, as
contemplated under these Terms; and (ii) neither the Member Content nor your posting,
uploading, publication, submission or transmittal of the Member Content or Airbnb's use
of the Member Content (or any portion thereof) will infringe, misappropriate or violate a
third party's patent, copyright, trademark, trade secret, moral rights or other proprietary
or intellectual property rights, or rights of publicity or privacy, or result in the violation of
any applicable law or regulation.

5.8 You will not post, upload, publish, submit or transmit any Member Content that: (i) is
fraudulent, false, misleading (directly or by omission or failure to update information) or
deceptive; (ii) is defamatory, libelous, obscene, pornographic, vulgar or oﬀensive; (iii)
promotes discrimination, bigotry, racism, hatred, harassment or harm against any
individual or group; (iv) is violent or threatening or promotes violence or actions that are
threatening to any other person; (v) promotes illegal or harmful activities or substances; or
(vi) violates Airbnb’s Content Policy or any other Airbnb policy. Airbnb may, without prior
notice, remove or disable access to any Member Content that Airbnb ﬁnds to be in
violation of these Terms or Airbnb’s then-current Policies or Standards, or otherwise may
be harmful or objectionable to Airbnb, its Members, third parties, or property.

5.9 Airbnb respects copyright law and expects its Members to do the same. If you believe
that any content on the Airbnb Platform infringes copyrights you own, please notify us in
accordance with our Copyright Policy.


6. Service Fees
6.1 Airbnb may charge fees to Hosts ("Host Fees") and/or Guests ("Guest Fees")
(collectively, "Service Fees") in consideration for the use of the Airbnb Platform. More
information about when Service Fees apply and how they are calculated can be found on
our Service Fees page.

6.2 Any applicable Service Fees (including any applicable Taxes) will be displayed to a
Host or Guest prior to publishing or booking a Listing. Airbnb reserves the right to change
the Service Fees at any time, and we will provide Members adequate notice of any fee
changes before they become eﬀective.

6.3 You are responsible for paying any Service Fees that you owe to Airbnb. The
applicable Service Fees are due and payable and collected by Airbnb Payments pursuant
to the Payments Terms. Except as otherwise provided on the Airbnb Platform, Service
Fees are non-refundable.


7. Terms speciﬁc for Hosts
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 24 of 150
7.1 Terms applicable to all Listings
7.1.1 When creating a Listing through the Airbnb Platform you must (i) provide complete
and accurate information about your Host Service (such as listing description, location,
and calendar availability), (ii) disclose any deﬁciencies, restrictions (such as house rules)
and requirements that apply (such as any minimum age, proﬁciency or ﬁtness
requirements for an Experience) and (iii) provide any other pertinent information requested
by Airbnb. You are responsible for keeping your Listing information (including calendar
availability) up-to-date at all times.

7.1.2 You are solely responsible for setting a price (including any Taxes if applicable) for
your Listing (“Listing Fee”). Once a Guest requests a booking of your Listing, you may
not request that the Guest pays a higher price than in the booking request.

7.1.3 Any terms and conditions included in your Listing, in particular in relation to
cancellations, must not conﬂict with these Terms or the cancellation policy you have
selected for your Listing.

7.1.4 Pictures, animations or videos (collectively, "Images") used in your Listings must
accurately reﬂect the quality and condition of your Host Services. Airbnb reserves the
right to require that Listings have a minimum number of Images of a certain format, size
and resolution.

7.1.5 The placement and ranking of Listings in search results on the Airbnb Platform may
vary and depend on a variety of factors, such as Guest search parameters and
preferences, Host requirements, price and calendar availability, number and quality of
Images, customer service and cancellation history, Reviews and Ratings, type of Host
Service, and/or ease of booking.

7.1.6 When you accept or have pre-approved a booking request by a Guest, you are
entering into a legally binding agreement with the Guest and are required to provide your
Host Service(s) to the Guest as described in your Listing when the booking request is
made. You also agree to pay the applicable Host Fee and any applicable Taxes, which will
be collected pursuant to the Payments Terms.

7.1.7 Airbnb recommends that Hosts obtain appropriate insurance for their Host Services.
Please review any respective insurance policy carefully, and in particular make sure that
you are familiar with and understand any exclusions to, and any deductibles that may
apply for, such insurance policy, including, but not limited to, whether or not your
insurance policy will cover the actions or inactions of Guests (and the individuals the
Guest has booked for, if applicable) while staying at your Accommodation or participating
in your Experience, Event or other Host Service.

7.2 Listing Accommodations
7.2.1 You may only list one Accommodation per Listing.

7.2.2 If you choose to require a security deposit for your Accommodation, you must
specify this in your Listing ("Security Deposit"). Hosts are not allowed to ask for a
Security Deposit after a booking has been conﬁrmed or outside of the Airbnb Platform.
Airbnb will use commercially reasonable eﬀorts to address Hosts’ requests and claims
related to Security Deposits, but Airbnb is not responsible for administering or accepting
any claims by Hosts related to Security Deposits.

7.2.3 You represent and warrant that any Listing you post and the booking of, or a
Guest's stay at, an Accommodation will (i) not breach any agreements you have entered
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 25 of 150
into with any third parties, such as homeowners association, condominium, or other
agreements, and (ii) comply with all applicable laws (such as zoning laws), Tax
requirements, and other rules and regulations (including having all required permits,
licenses and registrations). As a Host, you are responsible for your own acts and
omissions and are also responsible for the acts and omissions of any individuals who
reside at or are otherwise present at the Accommodation at your request or invitation,
excluding the Guest (and the individuals the Guest invites to the Accommodation, if
applicable).

7.3 Listing Experiences, Events and other Host Services
7.3.1 To list an Experience, Event or other Host Service, you must create a Listing and
submit the Experience, Event or Host Service to Airbnb. To be considered for publishing
on the Airbnb Platform, Experiences, Events or other Host Services must at all times
meet the quality standards for Experiences and meet Guest demand. Airbnb reserves the
right to decide, in its sole discretion, if a submitted Experience, Event or other Host
Service will be published on the Airbnb Platform.

7.3.2 When listing an Experience, Event or other Host Service you must, where
applicable, fully educate and inform Guests about (i) any risks inherent to the Experience,
Event or other Host Service, (ii) any requirements for participation, such as the minimum
age, related skills, level of ﬁtness or other requirements, and (iii) anything else they may
need to know to safely participate in the Experience, Event or other Host Service
(including dress codes, equipment, special certiﬁcations or licenses, etc.).

7.3.3 If you wish to list an Experience on behalf of a Nonproﬁt (“Social Impact
Experience”), you must comply with the eligibility requirements for hosting a Social
Impact Experience. When listing a Social Impact Experience you (i) represent and warrant
that you are duly authorized to act on behalf of your Nonproﬁt and (ii) acknowledge and
agree that all payouts will be directed to an account owned by your Nonproﬁt. You and
your Nonproﬁt acknowledge that listing a Social Impact Experience does not create a
commercial fundraising or co-venturer, or charitable trust relationship with Airbnb and
Airbnb is not a professional fundraiser or commercial participator. Nonproﬁts, and not
Airbnb, are responsible for determining what, if any, portion of their Listing Fee is a
charitable contribution and for providing Guests charitable tax receipts for any applicable
charitable contributions. You and your Nonproﬁt are solely responsible for complying with
all laws that apply to your organization and your Social Impact Experience.

7.3.4 You represent and warrant that you (i) understand and comply with all laws, rules
and regulations that may apply to your Experience, Event or other Host Service(s), and (ii)
will obtain any required licenses, permits, or registrations prior to providing your
Experience, Event or other Host Service(s). You can ﬁnd additional information about
some of the legal obligations that may apply to you on our Responsible Hosting pages.

7.3.5 You must provide an Experience, Event or other Host Service in person and may not
allow any third party to provide the Experience, Event or other Host Service on your
behalf, unless authorized by Airbnb.

7.4 Co-Hosts

7.4.1 Airbnb may enable Hosts to authorize other Members (“Co-Hosts”) to administer
the Host’s Listing(s), and to bind the Host and take certain actions in relation to the
Listing(s) as permitted by the Host, such as accepting booking requests, messaging and
welcoming Guests, and updating the Listing Fee and calendar availability (collectively,
“Co-Host Services”). Any agreement formed between Host and Co-Host may not
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 26 of 150
conﬂict with these Terms and the Payments Terms. Co-Hosts may only act in an
individual capacity and not on behalf of a company or other organization, unless
expressly authorized by Airbnb. Airbnb reserves the right, in our sole discretion, to limit
the number of Co-Hosts a Host may invite for each Listing and to limit the number of
Listings a Co-Host may manage.

7.4.2 Hosts and Co-Hosts may agree on a fee (“Co-Host Services Fee”) in consideration
for the Co-Host Services provided by the Co-Host. When such an agreement is made,
the Host agrees to pay the Co-Host Services Fee for any conﬁrmed booking of their
Listing, which will be deducted directly from the Listing Fee after deduction of any
applicable Host Fee. In addition, Hosts may instruct a Co-Host to provide certain one-
time services in relation to their Listing. Hosts can pay Co-Hosts for one-time services
and any other expenses using the Resolution Center. Airbnb Payments will process Co-
Host Services Fees and Resolution Center payments pursuant to the Payments Terms.

7.4.3 Hosts and Co-Hosts agree that each activity, booking, or other transaction reported
on the Airbnb Platform, including any Co-Host Services provided by the Co-Host and any
amounts due from a Host to the Co-Host for the provision of such services, will be
deemed accurate, correct and binding, unless challenged, by notifying the other person
and Airbnb (by emailing host-exp@airbnb.com), within 21 days of posting of the disputed
activity, booking or other transaction on the Airbnb Platform.

7.4.4 Hosts should exercise due diligence and care when deciding who to add as a Co-
Host to their Listing(s). Hosts remain solely responsible and liable for any and all Listings
and Member Content published on the Airbnb Platform, including any Listing created by
a Co-Host on their behalf. Further, Hosts remain responsible and liable for their own acts
and omissions, including, but not limited to, conduct that causes harm or damage to the
Co-Host(s). Co-Hosts remain responsible and liable for their own acts and omissions
when engaging in their roles and responsibilities as a Co-Host, including, but not limited
to, conduct that causes harm or damage to the Host. In addition, both Host and Co-Host
are jointly responsible and severally liable for third party claims, including Guest claims,
arising from the acts and omissions of the other person as related to hosting activities,
communications with Guests, and the provision of any Co-Host Services.

7.4.5 Unless agreed otherwise by Host and Co-Host, Host and Co-Host may terminate
the Co-Host agreement at any time. In addition, both Host and Co-Host acknowledge
that their Co-hosting relationship will terminate in the event that Airbnb (i) terminates the
Co-Host service or (ii) terminates either party’s participation in the Co-Host service. When
the Co-Host agreement is terminated, the Host will remain responsible for all of the Co-
Host’s actions prior to the termination, including the responsibility to fulﬁll any pending or
future bookings initiated prior to the termination. When a Member is removed as a Co-
Host, that Member will no longer have access to any Host or Guest information related to
the applicable Host’s Listing(s). In addition, Host agrees to pay Co-Host for all Co-Host
Services completed prior to Co-Host’s termination within 14 days of Co-Host’s
termination via the Resolution Center. A Co-Host will not be entitled to any fees for any
Co-Host Services that have not been completed prior to the Co-Host’s termination.

7.4.6 As a Co-Host, you will not be reviewed by Guests, meaning that your Co-Host
activities will not aﬀect your Reviews or Ratings for other Listings for which you are a
Host. Instead, the Host of such Listing(s) will be reviewed by Guests (including potentially
on the basis of the Co-Host’s conduct and performance). Hosts acknowledge that
Reviews and Ratings from Guests for their Listing(s) may be impacted by a Co-Host’s
conduct and performance.


8. Terms speciﬁc for Guests
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 27 of 150
8.1 Terms applicable to all bookings
8.1.1 Subject to meeting any requirements (such as completing any veriﬁcation
processes) set by the Host, you can book a Listing available on the Airbnb Platform by
following the respective booking process. All applicable fees, including the Listing Fee,
Security Deposit (if applicable), Guest Fee and any applicable Taxes (collectively, “Total
Fees”) will be presented to you prior to booking a Listing. You agree to pay the Total Fees
for any booking requested in connection with your Airbnb Account.

8.1.2 Upon receipt of a booking conﬁrmation from Airbnb, a legally binding agreement is
formed between you and your Host, subject to any additional terms and conditions of the
Host that apply, including in particular the applicable cancellation policy and any rules
and restrictions speciﬁed in the Listing. Airbnb Payments will collect the Total Fees at the
time of the booking request or upon the Host’s conﬁrmation pursuant to the Payments
Terms.

8.1.3 If you book a Host Service on behalf of additional guests, you are required to ensure
that every additional guest meets any requirements set by the Host, and is made aware of
and agrees to these Terms and any terms and conditions, rules and restrictions set by the
Host. If you are booking for an additional guest who is a minor, you represent and warrant
that you are legally authorized to act on behalf of the minor. Minors may only participate
in an Experience, Event or other Host Service if accompanied by an adult who is
responsible for them.

8.2 Booking Accommodations

8.2.1 You understand that a conﬁrmed booking of an Accommodation (“Accommodation
Booking”) is a limited license granted to you by the Host to enter, occupy and use the
Accommodation for the duration of your stay, during which time the Host (only where and
to the extent permitted by applicable law) retains the right to re-enter the
Accommodation, in accordance with your agreement with the Host.

8.2.2 You agree to leave the Accommodation no later than the checkout time that the
Host speciﬁes in the Listing or such other time as mutually agreed upon between you and
the Host. If you stay past the agreed upon checkout time without the Host's consent
(“Overstay”), you no longer have a license to stay in the Accommodation and the Host is
entitled to make you leave in a manner consistent with applicable law. In addition, you
agree to pay, if requested by the Host, for each twenty-four (24) hour period (or any
portion thereof) that you Overstay, an additional nightly fee of up to two (2) times the
average nightly Listing Fee originally paid by you to cover the inconvenience suﬀered by
the Host, plus all applicable Guest Fees, Taxes, and any legal expenses incurred by the
Host to make you leave (collectively, "Overstay Fees"). Overstay Fees for late checkouts
on the checkout date that do not impact upcoming bookings may be limited to the
additional costs incurred by the Host as a result of such Overstay. Airbnb Payments will
collect Overstay Fees from you pursuant to the Payments Terms. A Security Deposit, if
required by a Host, may be applied to any Overstay Fees due for a Guest’s Overstay.

8.3 Booking Experiences, Events and other Host Services
8.3.1 You should carefully review the description of any Experience, Event or other Host
Service you intend to book to ensure you (and any additional guests you are booking for)
meet any minimum age, proﬁciency, ﬁtness or other requirements which the Host has
speciﬁed in their Listing. You are required to inform the Host of any medical or physical
conditions, or other circumstances that may impact your and any additional guest’s ability
to safely participate in any Experience, Event or other Host Service. In addition, certain
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 28 of 150
laws, like the minimum legal drinking age in the location of the Experience, Event or other
Host Service, may also apply. You are responsible for identifying, understanding, and
complying with all laws, rules and regulations that apply to your participation in an
Experience, Event or other Host Service.

8.3.2 Before and during an Experience, Event or other Host Service you must at all times
adhere to the Hosts’ instructions.

8.3.3 You may not bring any additional individuals to an Experience, Event or other Host
Service unless such an individual was added by you as an additional guest during the
booking process on the Airbnb Platform.


9. Booking Modiﬁcations, Cancellations and Refunds, Resolution
Center
9.1 Hosts and Guests are responsible for any modiﬁcations to a booking that they make
via the Airbnb Platform or direct Airbnb customer service to make ("Booking
Modiﬁcations"), and agree to pay any additional Listing Fees, Host Fees or Guest Fees
and/or Taxes associated with such Booking Modiﬁcations.

9.2 Guests can cancel a conﬁrmed booking at any time subject to the Listing’s
cancellation policy, and Airbnb Payments will provide any refund to the Guest in
accordance with such cancellation policy. Unless extenuating circumstances exist, any
amounts due to the Host under the applicable cancellation policy will be remitted to the
Host by Airbnb Payments pursuant to the Payments Terms.

9.3 If a Host cancels a conﬁrmed booking, the Guest will receive a full refund of the Total
Fees for such booking and Airbnb may publish an automated review on the Listing
cancelled by the Host indicating that a booking was cancelled. In addition, Airbnb may (i)
keep the calendar for the Listing unavailable or blocked for the dates of the cancelled
booking, and/or (ii) impose a cancellation fee, unless the Host has a valid reason for
cancelling the booking pursuant to Airbnb’s Extenuating Circumstances Policy or has
legitimate concerns about the Guest’s behavior.

9.4 For Experiences, Events and other Host Services, if inclement weather creates an
unsafe or uncomfortable scenario for Guests, Hosts may modify or cancel a Host Service.
If there is a substantial change in the itinerary or the Host Service needs to be cancelled,
Airbnb will work with the Host to provide Guests an alternative date for the Host Service,
an appropriate refund or a rebooking.

9.5 In certain circumstances, Airbnb may decide, in its sole discretion, that it is necessary
to cancel a conﬁrmed booking and make appropriate refund and payout decisions. This
may be for reasons set forth in Airbnb's Extenuating Circumstances Policyor (i) where
Airbnb believes in good faith, while taking the legitimate interests of both parties into
account, this is necessary to avoid signiﬁcant harm to Airbnb, other Members, third
parties or property, or (ii) for any of the reasons set out in these Terms.

9.6 If a Guest suﬀers a Travel Issue pursuant to the Guest Refund Policy, Airbnb may
determine, in its sole discretion, to refund the Guest part or all of the Total Fees in
accordance with the Guest Refund Policy.

9.7 Members may use the Resolution Center to send or request money for refunds,
additional Host Services, Co-Host Services or Damage Claims related to bookings. You
agree to pay all amounts sent through the Resolution Center in connection with your
Airbnb Account, and Airbnb Payments will handle all such payments pursuant to
the Payments Terms.
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 29 of 150
10. Ratings and Reviews
10.1 Within a certain timeframe after completing a booking, Guests and Hosts can leave
a public review (“Review”) and submit a star rating (“Rating”) about each other. Any
Ratings or Reviews reﬂect the opinion of individual Members and do not reﬂect the
opinion of Airbnb. Ratings and Reviews are not veriﬁed by Airbnb for accuracy and may
be incorrect or misleading.

10.2 Ratings and Reviews by Guests and Hosts must be fair, truthful and factual and may
not contain any oﬀensive or defamatory language. Ratings and Reviews must comply
with Airbnb’s Content Policy and Extortion Policy.

10.3 Members are prohibited from manipulating the Ratings and Reviews system in any
manner, such as instructing a third party write a positive or negative Review about
another Member.


11. Damage to Accommodations, Disputes between Members
11.1 As a Guest, you are responsible for leaving the Accommodation (including any
personal or other property located at the Accommodation) in the condition it was in when
you arrived. You are responsible for your own acts and omissions and are also
responsible for the acts and omissions of any individuals whom you invite to, or otherwise
provide access to, the Accommodation, excluding the Host (and the individuals the Host
invites to the Accommodation, if applicable).

11.2 If a Host claims and provides evidence that you as a Guest have damaged an
Accommodation or any personal or other property at an Accommodation ("Damage
Claim"), the Host can seek payment from you through the Resolution Center. If a Host
escalates a Damage Claim to Airbnb, you will be given an opportunity to respond. If you
agree to pay the Host, or Airbnb determines in its sole discretion that you are responsible
for the Damage Claim, Airbnb Payments will collect any such sums from you and/or
against the Security Deposit (if applicable) required to cover the Damage Claim pursuant
to the Payments Terms. Airbnb also reserves the right to otherwise collect payment from
you and pursue any remedies available to Airbnb in this regard in situations in which you
are responsible for a Damage Claim, including, but not limited to, in relation to any
payment requests made by Hosts under the Airbnb Host Guarantee.

11.3 Members agree to cooperate with and assist Airbnb in good faith, and to provide
Airbnb with such information and take such actions as may be reasonably requested by
Airbnb, in connection with any Damage Claims or other complaints or claims made by
Members relating to Accommodations or any personal or other property located at an
Accommodation (including, without limitation, payment requests made under the Airbnb
Host Guarantee), Experiences, or Co-Host agreements. A Member shall, upon Airbnb's
reasonable request and at no cost to the Member, participate in mediation or a similar
resolution process with another Member, which process will be conducted by Airbnb or a
third party selected by Airbnb or its insurer, with respect to losses for which a Member is
requesting payment from Airbnb (including but not limited to payments under the Airbnb
Host Guarantee).

11.4 If you are a Guest or a Co-Host, you understand and agree that Airbnb may make a
claim under your homeowner's, renter's or other insurance policy related to any damage
or loss that you may have caused, or been responsible for, to an Accommodation or any
personal or other property located at an Accommodation (including without limitation
amounts paid by Airbnb under the Airbnb Host Guarantee). You agree to cooperate with
and assist Airbnb in good faith, and to provide Airbnb with such information as may be
reasonably requested by Airbnb, to make a claim under your homeowner's, renter's or
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 30 of 150
other insurance policy, including, but not limited to, executing documents and taking
such further acts as Airbnb may reasonably request to assist Airbnb in accomplishing the
foregoing.


12. Rounding oﬀ, Currency conversion
12.1 Airbnb may, in its sole discretion, round up or round down amounts that are payable
from or to Guests or Hosts to the nearest whole functional base unit in which the
currency is denominated (i.e. to the nearest dollar, euro or other supported currency); for
example, Airbnb will round up an amount of $101.50 to $102.00, and round down an
amount of $101.49 to $101.00. For currencies that are denominated in large numbers,
Airbnb may determine the functional base unit in which those currencies are denominated
to be 10, 100 or 1,000 of the currency; for example, Airbnb may round up an amount of
1,045 up to 1,050 and 1,044 down to 1,040, or 837,500 up to 838,000 and 837,499 down
to 837,000.

12.2 The Airbnb Platform facilitates bookings between Guests and Hosts who may prefer
to pay in a currency diﬀerent from their destination currency, which may require currency
conversions to accommodate these diﬀering currency preferences. Although the Airbnb
Platform allows Members to view the price of Listings in a number of currencies, the
currencies available for Members to make and receive payments may be limited, and may
not include the default currency in any given geographic location. Details regarding
currency conversion, including any associated fees, are detailed in the Payments Terms.


13. Taxes
13.1 As a Host you are solely responsible for determining your obligations to report,
collect, remit or include in your Listing Fees any applicable VAT or other indirect sales
taxes, occupancy tax, tourist or other visitor taxes or income taxes ("Taxes").

13.2 Tax regulations may require us to collect appropriate Tax information from Hosts, or
to withhold Taxes from payouts to Hosts, or both. If a Host fails to provide us with
documentation that we determine to be suﬃcient to alleviate our obligation (if any) to
withhold Taxes from payouts to you, we reserve the right to freeze all payouts, withhold
such amounts as required by law, or to do both, until resolution.

13.3 You understand that any appropriate governmental agency, department and/or
authority ("Tax Authority") where your Accommodation is located may require Taxes to
be collected from Guests or Hosts on Listing Fees, and to be remitted to the respective
Tax Authority. The laws in jurisdictions may vary, but these Taxes may be required to be
collected and remitted as a percentage of the Listing Fees set by Hosts, a set amount per
day, or other variations, and are sometimes called "transient occupancy taxes," "hotel
taxes," "lodging taxes," "city taxes," "room taxes" or "tourist taxes" ("Occupancy
Taxes").

13.4 In certain jurisdictions, Airbnb may decide in its sole discretion to facilitate collection
and remittance of Occupancy Taxes from or on behalf of Guests or Hosts, in accordance
these Terms ("Collection and Remittance") if such jurisdiction asserts Airbnb or Hosts
have an Occupancy Tax collection and remittance obligation. In any jurisdiction in which
we decide to facilitate direct Collection and Remittance, you hereby instruct and
authorize Airbnb (via Airbnb Payments) to collect Occupancy Taxes from Guests on the
Host's behalf at the time Listing Fees are collected, and to remit such Occupancy Taxes
to the Tax Authority. The amount of Occupancy Taxes, if any, collected and remitted by
Airbnb will be visible to and separately stated to both Guests and Hosts on their
respective transaction documents. Where Airbnb is facilitating Collection and Remittance,
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 31 of 150
Hosts are not permitted to collect any Occupancy Taxes being collected by Airbnb
relating to their Accommodations in that jurisdiction.

13.5 You agree that any claim or cause of action relating to Airbnb's facilitation of
Collection and Remittance of Occupancy Taxes shall not extend to any supplier or vendor
that may be used by Airbnb in connection with facilitation of Collection and Remittance, if
any. Guests and Hosts agree that we may seek additional amounts from you in the event
that the Taxes collected and/or remitted are insuﬃcient to fully discharge your obligations
to the Tax Authority, and agree that your sole remedy for Occupancy Taxes collected is a
refund of Occupancy Taxes collected by Airbnb from the applicable Tax Authority in
accordance with applicable procedures set by that Tax Authority.

13.6 Airbnb reserves the right, with prior notice to Hosts, to cease the Collection and
Remittance in any jurisdiction for any reason at which point Hosts and Guests are once
again solely responsible and liable for the collection and/or remittance of any and all
Occupancy Taxes that may apply to Accommodations in that jurisdiction.


14. Prohibited Activities
14.1 You are solely responsible for compliance with any and all laws, rules, regulations,
and Tax obligations that may apply to your use of the Airbnb Platform. In connection with
your use of the Airbnb Platform, you will not and will not assist or enable others to:

 • breach or circumvent any applicable laws or regulations, agreements with third-
     parties, third-party rights, or our Terms, Policies or Standards;
 •   use the Airbnb Platform or Collective Content for any commercial or other purposes
     that are not expressly permitted by these Terms or in a manner that falsely implies
     Airbnb endorsement, partnership or otherwise misleads others as to your aﬃliation
     with Airbnb;
 •   copy, store or otherwise access or use any information, including personally
     identiﬁable information about any other Member, contained on the Airbnb Platform in
     any way that is inconsistent with Airbnb’s Privacy Policy or these Terms or that
     otherwise violates the privacy rights of Members or third parties;
 •   use the Airbnb Platform in connection with the distribution of unsolicited commercial
     messages ("spam");
 •   oﬀer, as a Host, any Accommodation that you do not yourself own or have
     permission to make available as a residential or other property through the Airbnb
     Platform;
 •   unless Airbnb explicitly permits otherwise, book any Listing if you will not actually be
     using the Host Services yourself;
 •   contact another Member for any purpose other than asking a question related to a
     your own booking, Listing, or the Member's use of the Airbnb Platform, including, but
     not limited to, recruiting or otherwise soliciting any Member to join third-party
     services, applications or websites, without our prior written approval;
 •   use the Airbnb Platform to request, make or accept a booking independent of the
     Airbnb Platform, to circumvent any Service Fees or for any other reason;
 •   request, accept or make any payment for Listing Fees outside of the Airbnb Platform
     or Airbnb Payments. If you do so, you acknowledge and agree that you: (i) would be
     in breach of these Terms; (ii) accept all risks and responsibility for such payment, and
     (iii) hold Airbnb harmless from any liability for such payment;
 •   discriminate against or harass anyone on the basis of race, national origin, religion,
     gender, gender identity, physical or mental disability, medical condition, marital
     status, age or sexual orientation, or otherwise engage in any abusive or disruptive
     behavior;
 •   use, display, mirror or frame the Airbnb Platform or Collective Content, or any
     individual element within the Airbnb Platform, Airbnb's name, any Airbnb trademark,
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 32 of 150
     logo or other proprietary information, or the layout and design of any page or form
     contained on a page in the Airbnb Platform, without Airbnb's express written consent;
 •   dilute, tarnish or otherwise harm the Airbnb brand in any way, including through
     unauthorized use of Collective Content, registering and/or using Airbnb or derivative
     terms in domain names, trade names, trademarks or other source identiﬁers, or
     registering and/or using domains names, trade names, trademarks or other source
     identiﬁers that closely imitate or are confusingly similar to Airbnb domains,
     trademarks, taglines, promotional campaigns or Collective Content;
 •   use any robots, spider, crawler, scraper or other automated means or processes to
     access, collect data or other content from or otherwise interact with the Airbnb
     Platform for any purpose;
 •   avoid, bypass, remove, deactivate, impair, descramble, or otherwise attempt to
     circumvent any technological measure implemented by Airbnb or any of Airbnb's
     providers or any other third party to protect the Airbnb Platform;
 •   attempt to decipher, decompile, disassemble or reverse engineer any of the software
     used to provide the Airbnb Platform;
 •   take any action that damages or adversely aﬀects, or could damage or adversely
     aﬀect the performance or proper functioning of the Airbnb Platform;
 •   export, re-export, import, or transfer the Application except as authorized by United
     States law, the export control laws of your jurisdiction, and any other applicable laws;
     or
 •   violate or infringe anyone else’s rights or otherwise cause harm to anyone.

14.2 You acknowledge that Airbnb has no obligation to monitor the access to or use of
the Airbnb Platform by any Member or to review, disable access to, or edit any Member
Content, but has the right to do so to (i) operate, secure and improve the Airbnb Platform
(including without limitation for fraud prevention, risk assessment, investigation and
customer support purposes); (ii) ensure Members’ compliance with these Terms; (iii)
comply with applicable law or the order or requirement of a court, law enforcement or
other administrative agency or governmental body; (iv) respond to Member Content that it
determines is harmful or objectionable; or (v) as otherwise set forth in these Terms.
Members agree to cooperate with and assist Airbnb in good faith, and to provide Airbnb
with such information and take such actions as may be reasonably requested by Airbnb
with respect to any investigation undertaken by Airbnb or a representative of Airbnb
regarding the use or abuse of the Airbnb Platform.

14.3 If you feel that any Member you interact with, whether online or in person, is acting
or has acted inappropriately, including but not limited to anyone who (i) engages in
oﬀensive, violent or sexually inappropriate behavior, (ii) you suspect of stealing from you,
or (iii) engages in any other disturbing conduct, you should immediately report such
person to the appropriate authorities and then to Airbnb by contacting us with your police
station and report number (if available); provided that your report will not obligate us to
take any action beyond that required by law (if any) or cause us to incur any liability to
you.


15. Term and Termination, Suspension and other Measures
15.1 This Agreement shall be eﬀective for a 30-day term, at the end of which it will
automatically and continuously renew for subsequent 30-day terms until such time when
you or Airbnb terminate the Agreement in accordance with this provision.

15.2 You may terminate this Agreement at any time via the "Cancel Account" feature on
the Airbnb Platform or by sending us an email. If you cancel your Airbnb Account as a
Host, any conﬁrmed booking(s) will be automatically cancelled and your Guests will
receive a full refund. If you cancel your Airbnb Account as a Guest, any conﬁrmed
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 33 of 150
booking(s) will be automatically cancelled and any refund will depend upon the terms of
the Listing’s cancellation policy.

15.3 Without limiting our rights speciﬁed below, Airbnb may terminate this Agreement for
convenience at any time by giving you thirty (30) days' notice via email to your registered
email address.

15.4 Airbnb may immediately, without notice terminate this Agreement if (i) you have
materially breached your obligations under these Terms, the Payments Terms,
our Policies or Standards, (ii) you have violated applicable laws, regulations or third party
rights, or (iii) Airbnb believes in good faith that such action is reasonably necessary to
protect the personal safety or property of Airbnb, its Members, or third parties (for
example in the case of fraudulent behavior of a Member).

15.5 In addition, Airbnb may take any of the following measures (i) to comply with
applicable law, or the order or request of a court, law enforcement or other administrative
agency or governmental body, or if (ii) you have breached these Terms, the Payments
Terms, our Policies or Standards, applicable laws, regulations, or third party rights, (iii)
you have provided inaccurate, fraudulent, outdated or incomplete information during the
Airbnb Account registration, Listing process or thereafter, (iv) you and/or your Listings or
Host Services at any time fail to meet any applicable quality or eligibility criteria, (v) you
have repeatedly received poor Ratings or Reviews or Airbnb otherwise becomes aware of
or has received complaints about your performance or conduct, (vi) you have repeatedly
cancelled conﬁrmed bookings or failed to respond to booking requests without a valid
reason, or (vii) Airbnb believes in good faith that such action is reasonably necessary to
protect the personal safety or property of Airbnb, its Members, or third parties, or to
prevent fraud or other illegal activity:

 • refuse to surface, delete or delay any Listings, Ratings, Reviews, or other Member
    Content;
 • cancel any pending or conﬁrmed bookings;
 • limit your access to or use of the Airbnb Platform;
 • temporarily or permanently revoke any special status associated with your Airbnb
   Account; or
 • temporarily or in case of severe or repeated oﬀenses permanently suspend your
   Airbnb Account.

In case of non-material breaches and where appropriate, you will be given notice of any
intended measure by Airbnb and an opportunity to resolve the issue to Airbnb's
reasonable satisfaction.

15.6 If we take any of the measures described above (i) we may refund your Guests in full
for any and all conﬁrmed bookings that have been cancelled, irrespective of preexisting
cancellation policies, and (ii) you will not be entitled to any compensation for pending or
conﬁrmed bookings that were cancelled.

15.7 When this Agreement has been terminated, you are not entitled to a restoration of
your Airbnb Account or any of your Member Content. If your access to or use of the
Airbnb Platform has been limited or your Airbnb Account has been suspended or this
Agreement has been terminated by us, you may not register a new Airbnb Account or
access and use the Airbnb Platform through an Airbnb Account of another Member.

15.8 Unless you reside in Germany, if you or we terminate this Agreement, the clauses of
these Terms that reasonably should survive termination of the Agreement will remain in
eﬀect.
            Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 34 of 150
16. Disclaimers
If you choose to use the Airbnb Platform or Collective Content, you do so voluntarily
and at your sole risk. The Airbnb Platform and Collective Content is provided “as
is”, without warranty of any kind, either express or implied.

You agree that you have had whatever opportunity you deem necessary to
investigate the Airbnb Services, laws, rules, or regulations that may be applicable to
your Listings and/or Host Services you are receiving and that you are not relying
upon any statement of law or fact made by Airbnb relating to a Listing.

If we choose to conduct identity veriﬁcation or background checks on any Member,
to the extent permitted by applicable law, we disclaim warranties of any kind, either
express or implied, that such checks will identify prior misconduct by a Member or
guarantee that a Member will not engage in misconduct in the future.

You agree that some Experiences, Events or other Host Services may carry inherent
risk, and by participating in those Host Services, you choose to assume those risks
voluntarily. For example, some Host Services may carry risk of illness, bodily injury,
disability, or death, and you freely and willfully assume those risks by choosing to
participate in those Host Services. You assume full responsibility for the choices
you make before, during and after your participation in a Host Service. If you are
bringing a minor as an additional guest, you are solely responsible for the
supervision of that minor throughout the duration of your Host Service and to the
maximum extent permitted by law, you agree to release and hold harmless Airbnb
from all liabilities and claims that arise in any way from any injury, death, loss or
harm that occurs to that minor during the Host Service or in any way related to your
Host Service.

The foregoing disclaimers apply to the maximum extent permitted by law. You may
have other statutory rights. However, the duration of statutorily required warranties,
if any, shall be limited to the maximum extent permitted by law.


17. Liability
17.1 Unless you reside in the EU, you acknowledge and agree that, to the maximum
extent permitted by law, the entire risk arising out of your access to and use of the
Airbnb Platform and Collective Content, your publishing or booking of any Listing
via the Airbnb Platform, your stay at any Accommodation, participation in any
Experience or Event or use of any other Host Service or any other interaction you
have with other Members whether in person or online remains with you. Neither
Airbnb nor any other party involved in creating, producing, or delivering the Airbnb
Platform or Collective Content will be liable for any incidental, special, exemplary or
consequential damages, including lost proﬁts, loss of data or loss of goodwill,
service interruption, computer damage or system failure or the cost of substitute
products or services, or for any damages for personal or bodily injury or emotional
distress arising out of or in connection with (i) these Terms, (ii) from the use of or
inability to use the Airbnb Platform or Collective Content, (iii) from any
communications, interactions or meetings with other Members or other persons
with whom you communicate, interact or meet with as a result of your use of the
Airbnb Platform, or (iv) from your publishing or booking of a Listing, including the
provision or use of a Listing’s Host Services, whether based on warranty, contract,
tort (including negligence), product liability or any other legal theory, and whether or
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 35 of 150
not Airbnb has been informed of the possibility of such damage, even if a limited
remedy set forth herein is found to have failed of its essential purpose. Except for
our obligations to pay amounts to applicable Hosts pursuant to these Terms or an
approved payment request under the Airbnb Host Guarantee, in no event will
Airbnb’s aggregate liability arising out of or in connection with these Terms and your
use of the Airbnb Platform including, but not limited to, from your publishing or
booking of any Listings via the Airbnb Platform, or from the use of or inability to use
the Airbnb Platform or Collective Content and in connection with any
Accommodation, Experiences, Event or other Host Service, or interactions with any
other Members, exceed the amounts you have paid or owe for bookings via the
Airbnb Platform as a Guest in the twelve (12) month period prior to the event giving
rise to the liability, or if you are a Host, the amounts paid by Airbnb to you in the
twelve (12) month period prior to the event giving rise to the liability, or one hundred
U.S. dollars (US$100), if no such payments have been made, as applicable. The
limitations of damages set forth above are fundamental elements of the basis of the
bargain between Airbnb and you. Some jurisdictions do not allow the exclusion or
limitation of liability for consequential or incidental damages, so the above
limitation may not apply to you. If you reside outside of the U.S., this does not aﬀect
Airbnb’s liability for death or personal injury arising from its negligence, nor for
fraudulent misrepresentation, misrepresentation as to a fundamental matter or any
other liability which cannot be excluded or limited under applicable law.

17.2 If you reside in the EU, Airbnb is liable under statutory provisions for intent and
gross negligence by us, our legal representatives, directors, or other vicarious
agents. The same applies to the assumption of guarantees or any other strict
liability, or in case of a culpable injury to life, limb, or health. Airbnb is liable for any
negligent breaches of essential contractual obligations by us, our legal
representatives, directors, or other vicarious agents. Essential contractual
obligations are such duties of Airbnb in whose proper fulﬁlment you regularly trust
and must trust for the proper execution of the contract but the amount shall be
limited to the typically occurring foreseeable damage. Any additional liability of
Airbnb is excluded.


18. Indemniﬁcation
You agree to release, defend (at Airbnb’s option), indemnify, and hold Airbnb and its
aﬃliates and subsidiaries, and their oﬃcers, directors, employees and agents, harmless
from and against any claims, liabilities, damages, losses, and expenses, including,
without limitation, reasonable legal and accounting fees, arising out of or in any way
connected with (i) your breach of these Terms or our Policies or Standards, (ii) your
improper use of the Airbnb Platform or any Airbnb Services, (iii) your interaction with any
Member, stay at an Accommodation, participation in an Experience, Event or other Host
Service, including without limitation any injuries, losses or damages (whether
compensatory, direct, incidental, consequential or otherwise) of any kind arising in
connection with or as a result of such interaction, stay, participation or use, (iv) Airbnb’s
Collection and Remittance of Occupancy Taxes, or (v) your breach of any laws,
regulations or third party rights.


19. Dispute Resolution and Arbitration Agreement
19.1 This Dispute Resolution and Arbitration Agreement shall apply if you (i) reside in the
United States; or (ii) do not reside in the United States, but bring any claim against Airbnb
in the United States (to the extent not in conﬂict with Section 21).
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 36 of 150
19.2 Overview of Dispute Resolution Process. Airbnb is committed to participating in a
consumer-friendly dispute resolution process. To that end, these Terms provide for a two-
part process for individuals to whom Section 19.1 applies: (1) an informal negotiation
directly with Airbnb’s customer service team, and (2) a binding arbitration administered by
the American Arbitration Association (“AAA”) using its specially designed Consumer
Arbitration Rules (as modiﬁed by this Section 19). Speciﬁcally, the process provides:

 • Claims can be ﬁled with AAA online (www.adr.org);
 • Arbitrators must be neutral and no party may unilaterally select an arbitrator;
 • Arbitrators must disclose any bias, interest in the result of the arbitration, or
    relationship with any party;
 • Parties retain the right to seek relief in small claims court for certain claims, at their
    option;
 • The initial ﬁling fee for the consumer is capped at $200;
 • The consumer gets to elect the hearing location and can elect to participate live, by
   phone, video conference, or, for claims under $25,000, by the submission of
   documents;
 • The arbitrator can grant any remedy that the parties could have received in court to
   resolve the party’s individual claim.

19.3 Pre-Arbitration Dispute Resolution and Notiﬁcation. Prior to initiating an arbitration,
you and Airbnb each agree to notify the other party of the dispute and attempt to
negotiate an informal resolution to it ﬁrst. We will contact you at the email address you
have provided to us; you can contact Airbnb’s customer service team by emailing us. If
after a good faith eﬀort to negotiate one of us feels the dispute has not and cannot be
resolved informally, the party intending to pursue arbitration agrees to notify the other
party via email prior to initiating the arbitration. In order to initiate arbitration, a claim must
be ﬁled with the AAA and the written Demand for Arbitration (available at www.adr.org)
provided to the other party, as speciﬁed in the AAA Rules.

19.4 Agreement to Arbitrate. You and Airbnb mutually agree that any dispute, claim
or controversy arising out of or relating to these Terms or the breach, termination,
enforcement or interpretation thereof, or to the use of the Airbnb Platform, the Host
Services, or the Collective Content (collectively, “Disputes”) will be settled by
binding arbitration (the “Arbitration Agreement”). If there is a dispute about whether
this Arbitration Agreement can be enforced or applies to our Dispute, you and
Airbnb agree that the arbitrator will decide that issue.

19.5 Exceptions to Arbitration Agreement. You and Airbnb each agree that the following
claims are exceptions to the Arbitration Agreement and will be brought in a judicial
proceeding in a court of competent jurisdiction: (i) Any claim related to actual or
threatened infringement, misappropriation or violation of a party’s copyrights, trademarks,
trade secrets, patents, or other intellectual property rights; (ii) Any claim seeking
emergency injunctive relief based on exigent circumstances (e.g., imminent danger or
commission of a crime, hacking, cyber-attack).

19.6 Arbitration Rules and Governing Law. This Arbitration Agreement evidences a
transaction in interstate commerce and thus the Federal Arbitration Act governs the
interpretation and enforcement of this provision. The arbitration will be administered by
AAA in accordance with the Consumer Arbitration Rules (the “AAA Rules“) then in eﬀect,
except as modiﬁed here. The AAA Rules are available at www.adr.org or by calling the
AAA at 1–800–778–7879.

19.7 Modiﬁcation to AAA Rules - Arbitration Hearing/Location. In order to make the
arbitration most convenient to you, Airbnb agrees that any required arbitration hearing
may be conducted, at your option, (a) in the county where you reside; (b) in San Francisco
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 37 of 150
County; (c) in any other location to which you and Airbnb both agree; (d) via phone or
video conference; or (e) for any claim or counterclaim under $25,000, by solely the
submission of documents to the arbitrator.

19.8 Modiﬁcation of AAA Rules - Attorney’s Fees and Costs. You may be entitled to seek
an award of attorney fees and expenses if you prevail in arbitration, to the extent provided
under applicable law and the AAA rules. Unless the arbitrator determines that your claim
was frivolous or ﬁled for the purpose of harassment, Airbnb agrees it will not seek, and
hereby waives all rights it may have under applicable law or the AAA rules, to recover
attorneys’ fees and expenses if it prevails in arbitration.

19.9 Arbitrator’s Decision. The arbitrator’s decision will include the essential ﬁndings and
conclusions upon which the arbitrator based the award. Judgment on the arbitration
award may be entered in any court with proper jurisdiction. The arbitrator may award
declaratory or injunctive relief only on an individual basis and only to the extent necessary
to provide relief warranted by the claimant’s individual claim.

19.10 Jury Trial Waiver. You and Airbnb acknowledge and agree that we are each
waiving the right to a trial by jury as to all arbitrable Disputes.

19.11 No Class Actions or Representative Proceedings. You and Airbnb
acknowledge and agree that we are each waiving the right to participate as a
plaintiﬀ or class member in any purported class action lawsuit, class-wide
arbitration, private attorney-general action, or any other representative proceeding
as to all Disputes. Further, unless you and Airbnb both otherwise agree in writing,
the arbitrator may not consolidate more than one party’s claims and may not
otherwise preside over any form of any class or representative proceeding. If this
paragraph is held unenforceable with respect to any Dispute, then the entirety of
the Arbitration Agreement will be deemed void with respect to such Dispute.

19.12 Severability. Except as provided in Section 19.11, in the event that any portion of
this Arbitration Agreement is deemed illegal or unenforceable, such provision shall be
severed and the remainder of the Arbitration Agreement shall be given full force and
eﬀect.

19.13 Changes. Notwithstanding the provisions of Section 3 (“Modiﬁcation of these
Terms”), if Airbnb changes this Section 19 (“Dispute Resolution and Arbitration
Agreement”) after the date you last accepted these Terms (or accepted any subsequent
changes to these Terms), you may reject any such change by sending us written notice
(including by email) within thirty (30) days of the date such change became eﬀective, as
indicated in the “Last Updated” date above or in the date of Airbnb’s email to you
notifying you of such change. By rejecting any change, you are agreeing that you will
arbitrate any Dispute between you and Airbnb in accordance with the provisions of the
“Dispute Resolution and Arbitration Agreement” section as of the date you last accepted
these Terms (or accepted any subsequent changes to these Terms).

19.14 Survival. Except as provided in Section 19.12 and subject to Section 15.8, this
Section 19 will survive any termination of these Terms and will continue to apply even if
you stop using the Airbnb Platform or terminate your Airbnb Account.


20. Feedback
We welcome and encourage you to provide feedback, comments and suggestions for
improvements to the Airbnb Platform (“Feedback“). You may submit Feedback by
emailing us, through the “Contact” section of the Airbnb Platform, or by other means of
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 38 of 150
communication. Any Feedback you submit to us will be considered non-conﬁdential and
non-proprietary to you. By submitting Feedback to us, you grant us a non-exclusive,
worldwide, royalty-free, irrevocable, sub-licensable, perpetual license to use and publish
those ideas and materials for any purpose, without compensation to you.


21. Applicable Law and Jurisdiction
21.1 If you reside in the United States, these Terms will be interpreted in accordance with
the laws of the State of California and the United States of America, without regard to
conﬂict-of-law provisions. Judicial proceedings (other than small claims actions) that are
excluded from the Arbitration Agreement in Section 19 must be brought in state or federal
court in San Francisco, California, unless we both agree to some other location. You and
we both consent to venue and personal jurisdiction in San Francisco, California.

21.2 If you reside in China these Terms will be interpreted in accordance with the laws of
China (“China Laws”). Any dispute arising from or in connection with this Agreement
shall be submitted to the China International Economic and Trade Arbitration Commission
(CIETAC) for arbitration in Beijing which shall be conducted in accordance with CIETAC’s
arbitration rules in eﬀect at the time of applying for arbitration, provided that this section
shall not be construed to limit any rights which Airbnb may have to apply to any court of
competent jurisdiction for an order requiring you to perform or be prohibited from
performing certain acts and other provisional relief permitted under China Laws or any
other laws that may apply to you. The arbitration proceedings shall be conducted in
English. The arbitral award rendered is ﬁnal and binding upon both parties.

21.3 If you reside outside of the United States and China, these Terms will be interpreted
in accordance with Irish law. The application of the United Nations Convention on
Contracts for the International Sale of Goods (CISG) is excluded. The choice of law does
not impact your rights as a consumer according to the consumer protection regulations
of your country of residence. If you are acting as a consumer, you agree to submit to the
non-exclusive jurisdiction of the Irish courts. Judicial proceedings that you are able to
bring against us arising from or in connection with these Terms may only be brought in a
court located in Ireland or a court with jurisdiction in your place of residence. If Airbnb
wishes to enforce any of its rights against you as a consumer, we may do so only in the
courts of the jurisdiction in which you are a resident. If you are acting as a business, you
agree to submit to the exclusive jurisdiction of the Irish courts.


22. General Provisions
22.1 Except as they may be supplemented by additional terms and conditions, policies,
guidelines or standards, these Terms constitute the entire Agreement between Airbnb and
you pertaining to the subject matter hereof, and supersede any and all prior oral or
written understandings or agreements between Airbnb and you in relation to the access
to and use of the Airbnb Platform.

22.2 No joint venture, partnership, employment, or agency relationship exists between
you and Airbnb as a result of this Agreement or your use of the Airbnb Platform.

22.3 These Terms do not and are not intended to confer any rights or remedies upon any
person other than the parties.

22.4 If any provision of these Terms is held to be invalid or unenforceable, such provision
will be struck and will not aﬀect the validity and enforceability of the remaining provisions.
             Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 39 of 150
22.5 Airbnb’s failure to enforce any right or provision in these Terms will not constitute a
waiver of such right or provision unless acknowledged and agreed to by us in writing.
Except as expressly set forth in these Terms, the exercise by either party of any of its
remedies under these Terms will be without prejudice to its other remedies under these
Terms or otherwise permitted under law.

22.6 You may not assign, transfer or delegate this Agreement and your rights and
obligations hereunder without Airbnb's prior written consent. Airbnb may without
restriction assign, transfer or delegate this Agreement and any rights and obligations
hereunder, at its sole discretion, with 30 days prior notice. Your right to terminate this
Agreement at any time remains unaﬀected.

22.7 Unless speciﬁed otherwise, any notices or other communications to Members
permitted or required under this Agreement, will be in writing and given by Airbnb via
email, Airbnb Platform notiﬁcation, or messaging service (including SMS and WeChat).
For notices made to Members residing outside of Germany, the date of receipt will be
deemed the date on which Airbnb transmits the notice.

22.8 If you reside in the EU you can access the European Commission’s online dispute
resolution platform here: http://ec.europa.eu/consumers/odr. Please note that Airbnb
Ireland is not committed nor obliged to use an alternative dispute resolution entity to
resolve disputes with consumers.

22.9 If you have any questions about these Terms please email us.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 40 of 150




            EXHIBIT F
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 41 of 150


Payments Terms of Service
      Please read these Payments Terms of Service carefully as they contain important information about
      your legal rights, remedies and obligations. By using the Payment Services, you agree to comply with
      and be bound by these Payments Terms of Service.

      Please note: Section 23 of these Payments Terms of Service contains an arbitration clause and class
      action waiver that applies to all Airbnb Members. If you reside in the United States, this provision
      applies to all disputes with Airbnb Payments. If you reside outside of the United States, this provision
      applies to any action you bring against Airbnb Payments in the United States. It aﬀects how disputes
      with Airbnb Payments are resolved. By accepting these Payments Terms of Service, you agree to be
      bound by this arbitration clause and class action waiver. Please read it carefully.

Last Updated: June 19, 2017

These Payments Terms of Service (“Payments Terms”) constitute a legally binding agreement (“Agreement”) between
you and Airbnb Payments governing the Payment Services (deﬁned below) conducted through or in connection with th
Airbnb Platform.

When these Payments Terms mention “Airbnb Payments,” “we,” “us,” or “our,” it refers to the Airbnb Payments
company you are contracting with for Payment Services, which may be Airbnb Payments, Inc. (“Airbnb Payments US
Airbnb Payments UK Ltd. (“Airbnb Payments UK”), Airbnb Internet (Beijing) Co., Ltd. (“Airbnb China”), or Airbnb
Payments India Pvt. Ltd. (“Airbnb Payments India”). Your contracting entity will generally be determined for each
payment or payout based on the jurisdiction in which your Payment Method or Payout Method was issued, as further
forth in Section 21 (“Airbnb Payments Contracting Entity”).

The Airbnb Terms of Service (“Airbnb Terms”) separately govern your use of the Airbnb Platform. All capitalized terms
have the meaning set forth in the Airbnb Terms unless otherwise deﬁned in these Payments Terms.

Our collection and use of personal information in connection with your access to and use of the Payment Services is
described in Airbnb’s Privacy Policy.


Table of Contents
 1. Scope and Use of the Payment Services
 2. Key Deﬁnitions
 3. Modiﬁcation of these Payments Terms
 4. Eligibility, Member Veriﬁcation
 5. Account Registration
 6. Payment Methods and Payout Methods
 7. Financial Terms for Hosts
 8. Financial Terms for Guests
 9. Appointment of Airbnb Payments as Limited Payment Collection Agent
10. General Financial Terms
11. Taxes
12. Damage to Accommodations and Security Deposits
13. Currency Conversion
14. Prohibited Activities
15. Intellectual Property Ownership, Rights Notices
16. Feedback
17. Disclaimers
18. Liability
19. Indemniﬁcation
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 42 of 150
20. Termination, Suspension, and other Measures
21. Airbnb Payments Contracting Entity
22. Applicable Law and Jurisdiction
23. Dispute Resolution and Arbitration Agreement
24. General Provisions
25. Additional Clauses for Users Contracting with Airbnb Payments UK
26. Contacting Airbnb Payments


1. Scope and Use of the Payment Services
1.1 Airbnb Payments provides payments services to Members, including payment collection services, payments and
payouts, in connection with and through the Airbnb Platform (“Payment Services”).

1.2 Airbnb Payments may restrict the availability of the Payment Services, or certain services or features thereof, to ca
out maintenance measures that ensure the proper or improved functioning of the Payment Services. Airbnb Payments
may improve, enhance and modify the Payment Services and introduce new Payment Services from time to time.

1.3 The Payment Services may contain links to third-party websites or resources (“Third-Party Services”). Such Third
Party Services are subject to diﬀerent terms and conditions and privacy practices and Members should review them
independently. Airbnb Payments is not responsible or liable for the availability or accuracy of such Third-Party Service
the content, products, or services available from such Third-Party Services. Links to such Third-Party Services are not
endorsement by Airbnb Payments of such Third-Party Services.

1.4 You may not use the Payment Services except as authorized by United States law, the laws of the jurisdiction in w
you reside, and any other applicable laws. In particular, but without limitation, the Payment Services may not be used t
send or receive funds: (i) into any United States embargoed countries; or (ii) to anyone on the U.S. Treasury Departmen
list of Specially Designated Nationals or the U.S. Department of Commerce’s Denied Persons List or Entity List. You
represent and warrant that: (i) neither you nor your Host Services are located or take place in a country that is subject
U.S. Government embargo, or that has been designated by the U.S. Government as a “terrorist supporting” country; a
(ii) you are not listed on any U.S. Government list of prohibited or restricted parties. In addition to complying with the
above, you must also comply with any relevant export control laws in your local jurisdiction.

1.5 Your access to or use of certain Payment Services may be subject to, or require you to accept, additional terms an
conditions. If there is a conﬂict between these Payments Terms and terms and conditions applicable for a speciﬁc
Payment Service, the latter terms and conditions will take precedence with respect to your use of or access to that
Payment Service, unless speciﬁed otherwise.


2. Key Deﬁnitions
“Adjusted Exchange Rate” means the Base Exchange Rate plus a 3% fee charged by Airbnb for certain cross-borde
transactions.

“Base Exchange Rate” means a system-wide rate used by Airbnb Payments if the Booking Currency is diﬀerent than
Listing Country Currency. It does not include any fee or mark-up by Airbnb Payments. Airbnb Payments establishes th
Base Exchange Rate using data from one or more third parties such as OANDA (www.oanda.com).

“Booking Currency” means the currency in which a Guest pays for his or her booking. The Guest will be able to see (
in some cases, select) their Booking Currency when checking out. The Booking Currency for a booking may be diﬀere
from the relevant Listing Country Currency.

“Listing Country Currency” means the default currency associated with the country in which the Listing is located. Fo
example, the Listing Country Currency for a Listing located in New York would be U.S. dollars, and the Listing Country
Currency for a Listing located in Japan would be Japanese Yen.
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 43 of 150
“Payout” means a payment initiated by Airbnb Payments to a Member for services (such as Listing Fees and Co-Host
Services Fees) performed in connection with the Airbnb Platform.

“Payment Method” means a ﬁnancial instrument that you have added to your Airbnb Account, such as a credit card,
debit card, or PayPal account.

“Payout Method” means a ﬁnancial instrument that you have added to your Airbnb Account, such as a PayPal accou
direct deposit, a prepaid card, or a debit card (where available).


3. Modiﬁcation of these Payments Terms
Airbnb Payments reserves the right to modify these Payments Terms at any time in accordance with this provision. If w
make changes to these Payments Terms, we will post the revised Payments Terms on the Airbnb Platform and update
“Last Updated” date at the top of these Payments Terms. We will also provide you with notice by email of the modiﬁca
at least thirty (30) days before the date they become eﬀective, however, Members contracting with Airbnb Payments U
will receive notice at least two (2) months prior to the eﬀective date. If you disagree with the revised Payments Terms,
may terminate this Agreement with immediate eﬀect. We will inform you about your right of refusal and your right to
terminate this Agreement in the notiﬁcation email. If you do not terminate your Agreement before the date the revised
Terms become eﬀective, your continued use of the Payment Services will constitute acceptance of the revised Payme
Terms.


4. Eligibility, Member Veriﬁcation
4.1 You must be at least 18 years old and able to enter into legally binding contracts to use the Payment Services. By
using the Payment Services you represent and warrant that you are 18 or older.

4.2 If you are agreeing to these Payments Terms on behalf of a company or other legal entity, you represent and warra
that you have the authority to bind that company or other legal entity to these Payments Terms and, in such event, “yo
and “your” will refer and apply to that company or other legal entity.

4.3 Airbnb Payments may make access to and use of certain areas or features of the Payment Services subject to cert
conditions or requirements, such as completing a veriﬁcation process or meeting speciﬁc eligibility criteria.

4.4 We may make inquiries we consider necessary to help verify or check your identity or prevent fraud. In some
jurisdictions, we have a legal obligation to collect identity information to comply with anti-money laundering regulation
This may include (i) asking you to provide a form of government identiﬁcation (e.g., driver’s license or passport), your d
of birth, your address, and other information; (ii) requiring you to take steps to conﬁrm ownership of your email addres
Payment Methods or Payout Methods; or (iii) attempting to screen your information against third-party databases. Airb
Payments reserves the right to close, suspend, or limit access to the Payment Services in the event we are unable to
obtain or verify any of this information.


5. Account Registration
5.1 In order to use the Payment Services, you must have an Airbnb Account in good standing. If you or Airbnb closes
Airbnb Account for any reason, you will no longer be able to use the Payment Services.

5.2 You may authorize a third party to use your Airbnb Account in accordance with the Airbnb Terms. You acknowledg
and agree that anyone you authorize to use your Airbnb Account may use the Payment Services on your behalf and th
you will be responsible for any payments made by such person.


6. Payment Methods and Payout Methods
6.1 When you add a Payment Method or Payout Method to your Airbnb Account, you will be asked to provide custom
billing information such as name, billing address, and ﬁnancial instrument information either to Airbnb Payments or its
                Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 44 of 150
third-party payment processor(s). You must provide accurate, current, and complete information when adding a Paym
Method or Payout Method, and it is your obligation to keep your Payment Method and Payout Method up-to-date at a
times. The information required for Payout Methods will include:

 • for direct deposit, your address, name on the account, account type, routing number, and account number;
 • for PayPal, your address, email address, and payout currency; and
 • for Payoneer prepaid debit cards, your address, and Payoneer account information.
6.2 When you add or use a new Payment Method, Airbnb Payments may verify the Payment Method by authorizing a
nominal amount, not to exceed one dollar ($1), or a similar sum in the Payment Method’s local currency (e.g., one euro
one British pound). For further veriﬁcation, we may also (i) authorize your Payment Method for one or two additional
nominal amounts, each not to exceed two dollars ($2) or a similar sum in the Payment Method’s local currency (e.g., tw
euros or two British pounds), and ask you to conﬁrm these amounts, or (ii) require you to upload a billing statement. W
you add a Payment Method during checkout, we will automatically save that Payment Method to your Airbnb Account
it can be used for a future transaction.

6.3 To verify your Payout Method, Airbnb Payments may send one or more payments of nominal amounts to your Pay
Method. We may, and retain the right to, initiate refunds of these amounts from your Payout Method.

6.4 Please note that Payment Methods and Payout Methods may involve the use of third-party payment service provid
These service providers may charge you additional fees when processing payments and Payouts in connection with th
Payment Services (including deducting charges from the Payout amount), and Airbnb Payments is not responsible for
such fees and disclaims all liability in this regard. Your Payment Method or Payout Method may also be subject to
additional terms and conditions imposed by the applicable third-party payment service provider; please review these
terms and conditions before using your Payment Method or Payout Method.

6.5 You authorize Airbnb Payments to store your Payment Method information and charge your Payment Method as
outlined in these Payments Terms. If your Payment Method’s account information changes (e.g., account number, rout
number, expiration date) as a result of re-issuance or otherwise, we may acquire that information from our ﬁnancial
services partner or your bank and update your Payment Method on ﬁle in your Airbnb Account.

6.6 You are solely responsible for the accuracy and completeness of your Payment Method and Payout Method
information. Airbnb Payments is not responsible for any loss suﬀered by you as a result of incorrect Payment Method
Payout Method information provided by you.


7. Financial Terms for Hosts

7.1 Generally

Generally speaking, Airbnb Payments will collect the Total Fees from a Guest at the time the Guest’s booking request i
accepted by the host, or at any other time mutually agreed between the Guest and Airbnb Payments.

7.2. Payouts

7.2.1 In order to receive a Payout you must have a valid Payout Method linked to your Airbnb Account. Airbnb Paymen
will generally initiate Payouts to your selected Payout Method: (i) for Accommodations within 24 hours of the Guest’s
scheduled check-in time (or within 24 hours of 3:00pm local time - or 3:00pm UTC if local time is unknown - if the che
in time is ﬂexible or not speciﬁed); (ii) for Experiences and Events within 24 hours of the start of the Experience or Even
and (iii) for all other Host Services at the time speciﬁed via the Airbnb Platform. In certain jurisdictions or instances, Air
Payments may oﬀer you a diﬀerent time or trigger for payment. The time it takes to receive Payouts once released by
Airbnb Payments may depend upon the Payout Method you select. Airbnb Payments may delay or cancel any Payout
purposes of preventing unlawful activity or fraud, risk assessment, security, or investigation.

7.2.2 Your Payout for a booking will be the Listing Fee less applicable Host Fees and Taxes.
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 45 of 150
7.2.3 Airbnb Payments will remit your Payouts in your currency of choice, depending upon your selections via the Airb
Platform. If the currency of your Listing Fee at the time of booking is diﬀerent from your selected Payout currency whe
we initiate your Payout, we will apply the Base Exchange Rate to your Payout. Amounts may be rounded up or down a
described in Section 10.5 (“Rounding Oﬀ”).

7.2.4 For compliance or operational reasons, Airbnb Payments may limit the value of each individual Payout. If you are
due an amount above that limit, Airbnb may initiate a series of Payouts (potentially over multiple days) in order to prov
your full payout amount.

7.3 Co-Hosting
7.3.1 If a Host and a Co-Host agree on a Co-Host Services Fee, Airbnb Payments will automatically deduct the Co-Ho
Services Fees from the Host’s Listing Fee and pay that fee to the Co-Host at the same time Airbnb Payments initiates
Host’s Payout.

7.3.2 In the event that a refund is due to a Guest, Airbnb Payments will automatically deduct the amount of the refund
a pro-rata basis, from the next Payout due to each of the Host and the Co-Host.

7.4 If you owe any amount to Airbnb (e.g., as a result of your bookings, Booking Modiﬁcations, cancellations or other
actions as a Guest, Host or Co-Host), you authorize Airbnb Payments to collect these amounts from you by withholdin
the amounts from your future Payouts and/or charging any Payment Method on ﬁle in your Airbnb Account. Any funds
collected by Airbnb Payments will setoﬀ the amount owed by you to Airbnb and extinguish your obligation to Airbnb. I
addition to the amount due, if there are delinquent amounts or chargebacks associated with your Payment Method, yo
may be charged fees that are incidental to our collection of these delinquent amounts and chargebacks. Such fees or
charges may include collection fees, convenience fees or other third-party charges.


8. Financial Terms for Guests
8.1 You authorize Airbnb Payments to charge your Payment Method the Total Fees for any booking requested in
connection with your Airbnb Account. Airbnb Payments will collect the Total Fees in the manner agreed between you a
Airbnb Payments via the Airbnb Platform. Airbnb Payments will generally collect the Total Fees after the Host accepts
booking request. However, if you pay with a push Payment Method (such as Boletos or Sofort), Airbnb Payments will
collect the Total Fees at the time of your booking request. Airbnb Payments may oﬀer alternative options for the timing
and manner of payment; any additional fees for using oﬀered payment options will be displayed via the Airbnb Platform
and included in the Total Fees, and you agree to pay such fees by selecting the payment option. If Airbnb Payments is
unable to collect the Total Fees as scheduled, Airbnb Payments will collect the Total Fees at a later point. Once the
payment transaction for your requested booking is successfully completed you will receive a conﬁrmation email.

8.2 When you request to book a Listing, Airbnb Payments may also (i) obtain a pre-authorization via your Payment Me
for the Total Fees or (ii) charge or authorize your Payment Method a nominal amount, not to exceed one dollar ($1), or
similar sum in the currency in which you are transacting (e.g., one euro or one British pound), to verify your Payment
Method.

8.3 If a requested booking is cancelled either because it is not accepted by the Host or you cancel the booking reques
before it is accepted by the Host, any amounts collected by Airbnb Payments will be refunded to you, and any pre-
authorization of your Payment Method will be released (if applicable). The timing to receive the refund or for the pre-
authorization to be released will vary based on the Payment Method and any applicable payment system (e.g., Visa,
MasterCard, etc.) rules.

8.4 You authorize Airbnb Payments to perform the Payment Method veriﬁcations described in Sections 6 and 8, and to
charge your Payment Method for any bookings made in connection with your Airbnb Account. You hereby authorize
Airbnb Payments to collect any amounts due by charging the Payment Method provided at checkout, either directly by
Airbnb Payments or indirectly, via a third-party online payment processor, and/or by one or more of the payment meth
available on the Airbnb Platform (such as gift cards).
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 46 of 150
8.5 If Airbnb Payments is unable collect any amounts due via your selected Payment Method, you authorize Airbnb
Payments to charge any other Payments Methods on ﬁle in your Airbnb Account (unless you have previously removed
authorization to charge such Payment Method(s)). You also authorize Airbnb Payments to charge any Payment Method
ﬁle in your Airbnb Account in the event of a Damage Claim pursuant to Section 12 (“Damage to Accommodations and
Security Deposits”).

8.6 If you Overstay at an Accommodation, you authorize Airbnb Payments to charge any Payment Method(s) you have
ﬁle in your Airbnb Account to collect Overstay Fees payable under the Airbnb Terms. In addition, Airbnb Payments ma
recover any costs and expenses it incurs in collecting the Overstay Fees by charging any Payment Method(s) you have
ﬁle in your Airbnb Account.

8.7 Airbnb Payments is not responsible for any fees that a Guest’s third-party payment service provider may impose w
Airbnb Payments charges the Guest’s Payment Method, and Airbnb Payments disclaims all liability in this regard.


9. Appointment of Airbnb Payments as Limited Payment Collection Agent
9.1 Each Member collecting payment for services provided via the Airbnb Platform (such as Host Services or Co-Host
Services, or transactions facilitated through the Resolution Center) (“Providing Member”) hereby appoints Airbnb
Payments as the Providing Member’s payment collection agent solely for the limited purpose of accepting funds from
Members purchasing such services (“Purchasing Members”).

9.2 Each Providing Member agrees that payment made by a Purchasing Member through Airbnb Payments, shall be
considered the same as a payment made directly to the Providing Member, and the Providing Member will provide the
purchased services to the Purchasing Member in the agreed-upon manner as if the Providing Member has received th
payment directly from the Purchasing Member. Each Providing Member agrees that Airbnb Payments may refund the
Purchasing Member in accordance with the Airbnb Terms. Each Providing Member understands that Airbnb Payments
obligation to pay the Providing Member is subject to and conditional upon successful receipt of the associated payme
from Purchasing Members. Airbnb Payments guarantees payments to Providing Members only for such amounts that
have been successfully received by Airbnb Payments from Purchasing Members in accordance with these Payments
Terms. In accepting appointment as the limited payment collection agent of the Providing Member, Airbnb Payments
assumes no liability for any acts or omissions of the Providing Member.

9.3 Each Purchasing Member acknowledges and agrees that, notwithstanding the fact that Airbnb Payments is not a p
to the agreement between you and the Providing Member, Airbnb Payments acts as the Providing Member’s payment
collection agent for the limited purpose of accepting payments from you on behalf of the Providing Member. Upon you
payment of the funds to Airbnb Payments, your payment obligation to the Providing Member for the agreed upon amo
is extinguished, and Airbnb Payments is responsible for remitting the funds to the Providing Member in the manner
described in these Payments Terms, which constitute Airbnb Payments’ agreement with the Purchasing Member. In th
event that Airbnb Payments does not remit any such amounts, the Providing Member will have recourse only against
Airbnb Payments and not the Purchasing Member directly.


10. General Financial Terms

10.1 Service Fees and Other Fees
10.1.1 Airbnb Payments collects the Service Fees charged by Airbnb pursuant to the Airbnb Terms. Where applicable,
Airbnb Payments may also collect Taxes (such as VAT in Europe) in respect of the Host Fees and Guest Fees. Airbnb
Payments deducts the Host Fees from the Listing Fees before remitting the Payout to the Host as described in these
Payments Terms. Guest Fees are included in the Total Fees collected by Airbnb Payments.

10.1.2 More information about when Services Fees apply and how they are calculated can be found on our Service Fe
page. Airbnb Payments may charge additional fees for use of certain Payment Services and any applicable fees will be
disclosed to Members via the Airbnb Platform.
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 47 of 150
10.2 Cancellations and Refunds

10.2.1 If a Guest cancels a conﬁrmed booking, Airbnb Payments will refund the amount of the Total Fees due to the G
pursuant to the Listing’s cancellation policy and as otherwise in accordance with the Airbnb Terms (including the Gues
Refund Policy or Extenuating Circumstances Policy). Airbnb Payments will also initiate a Payout of any portion of the T
Fees due to the Host under the applicable cancellation policy.

10.2.2 If a Host cancels a conﬁrmed booking, Airbnb Payments will provide the Guest a full refund of the Total Fees wi
a commercially reasonable time of the cancellation. In some instances, Airbnb may allow the Guest to apply the refund
a new booking, in which case Airbnb Payments will credit the amount against the Guest’s subsequent booking at the
Guest’s direction.

10.2.3 If, as a Host, you cancel a conﬁrmed booking, you agree that Airbnb Payments may collect any cancellation fee
imposed pursuant to the Airbnb Terms. In these instances, Airbnb Payments will treat your cancellation as a payment
authorization.

10.2.4 If a Host modiﬁes or cancels an Experience, Event, or other Host Service, Airbnb Payments will provide Guests
refund in accordance with the Airbnb Terms.

10.2.5 All refunds may be subject to the Airbnb Terms, Extenuating Circumstances Policy, and Guest Refund Policy. If
Guest or Airbnb decides for any reason to cancel a conﬁrmed booking pursuant to the Airbnb Terms, Guest Refund Po
or Extenuating Circumstances Policy, you agree that Airbnb Payments will not have any liability for such cancellations
refunds aside from its obligations to remit refunds or Payouts pursuant to these Payments Terms.

10.2.6 If, as a Host, your Guest cancels a conﬁrmed booking or Airbnb decides that it is necessary to cancel a conﬁrm
booking, and Airbnb issues a refund to the Guest in accordance with the Guest Refund Policy, Extenuating Circumsta
Policy, or other applicable cancellation policy, you agree that in the event you have already been paid, Airbnb Paymen
will be entitled to recover the amount of any such refund from you, including by subtracting such refund amount out fr
any future Payouts due to you.

10.3 Resolution Center
You agree that Airbnb Payments may collect from you any amount paid through the Resolution Center in connection w
your Airbnb Account by charging the Payment Method associated with the relevant booking or any other Payment Me
on ﬁle in your Airbnb Account, or by withholding the amount from your future Payouts. Airbnb Payments will process s
payments otherwise in accordance with these Payments Terms.

10.4 Recurring Payments
10.4.1 For certain bookings (such as for Accommodation Bookings of twenty-eight (28) nights or more), Airbnb Payme
may require a Guest to make recurring, incremental payments toward the Total Fees owed (“Recurring Payments”). M
information on Recurring Payments (including the amount and the frequency of payments) will be made available via th
Airbnb Platform if applicable to a booking.

10.4.3 If Recurring Payments apply to a conﬁrmed booking, then the Guest authorizes Airbnb Payments to collect the
Total Fees, and the Host agrees that Airbnb Payments will initiate Payouts, in the increments and at the frequency agre
to and identiﬁed via the Airbnb Platform.

10.4.4 Guests may stop payment of a Recurring Payment by notifying Airbnb Payments orally or in writing at least thre
(3) business days before the scheduled date of the payment. Airbnb Payments may require that you give written
conﬁrmation of a stop-payment order within fourteen (14) days of an oral notiﬁcation. If you fail to provide written
conﬁrmation within fourteen (14) days as requested, Airbnb Payments is not obligated to honor your request to stop an
future Recurring Payments. If you have any questions regarding your Recurring Payments, please contact Airbnb
Payments pursuant to Section 26.
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 48 of 150
10.5 Rounding Oﬀ
10.5.1 Airbnb Payments may, in its sole discretion, round up or round down amounts that are payable from or to Mem
to the nearest whole functional base unit in which the currency is denominated (i.e., to the nearest dollar, euro or other
supported currency); for example, Airbnb Payments may round up an amount of $101.50 to $102.00, and round down
amount of $101.49 to $101.00.

10.5.2 For currencies denominated in large numbers, Airbnb Payments may determine the functional base unit in whic
those currencies are denominated to be 10, 100 or 1,000 of the currency; the corresponding examples for such curren
would be for Airbnb Payments to round up an amount of 1,045 up to 1,050 and 1,044 down to 1,040, or 35,450 up to
35,500 and 35,449 down to 35,400, or 837,500 up to 838,000 and 837,499 down to 837,000.

10.6 Payment Processing Errors
We will take steps to rectify any payment processing errors that we become aware of. These steps may include crediti
or debiting (as appropriate) the same Payout Method or Payment Method used for the original Payout to or payment b
you, so that you end up receiving or paying the correct amount.

10.7 Booking Modiﬁcations
If, as a Guest, you owe additional amounts to Airbnb due to a Booking Modiﬁcation, you agree that Airbnb Payments m
collect such amounts by charging the Payment Method used to make your booking (or, if that Payment Method is not
available, through any other authorized Payment Method in your Airbnb Account). If, as a Host, you owe Airbnb any
amounts due to a Booking Modiﬁcation, you agree that Airbnb Payments may collect those amounts pursuant to Sect
7 (“Financial Terms for Hosts”) and as otherwise permitted under these Payments Terms.

10.8 Collections
If Airbnb Payments is unable to collect any amounts you owe under these Payments Terms, Airbnb Payments may eng
in collection eﬀorts to recover such amounts from you. Airbnb Payments will deem any owed amounts overdue when:
for authorized charges, ninety (90) days have elapsed after Airbnb Payments ﬁrst attempts to charge the Member’s
Payment Method or the associated services have been provided, whichever is later; and (b) for withholdings from a Ho
future Payouts, one hundred and eighty (180) days have elapsed after the adjustment is made to the Host’s account o
associated services have been provided, whichever is later. Any overdue amounts not collected within one hundred an
eighty (180) days after they become overdue will be deemed to be in default. You hereby explicitly agree that all
communication in relation to amounts owed will be made by electronic mail or by phone, as provided to Airbnb and/or
Airbnb Payments by you. Such communication may be made by Airbnb, Airbnb Payments, or by anyone on their beha
including but not limited to a third-party collection agent.

10.9 Airbnb Travel Credits
Airbnb Travel Credits may be redeemed for applicable bookings via the Airbnb Platform as speciﬁed in the Airbnb Refe
Program Terms & Conditions or other terms and conditions provided with the Travel Credit. You may only redeem Airb
Travel Credits after the Airbnb Travel Credits are reﬂected in your Airbnb Account.


11. Taxes
11.1 In any jurisdiction where Airbnb facilitates Collection and Remittance pursuant to the Airbnb Terms, you hereby
instruct and authorize Airbnb Payments to collect Occupancy Taxes from Guests on the Host’s behalf at the time the
Listing Fees are collected, and to remit such Occupancy Taxes to the Tax Authority. The amount of Occupancy Taxes,
any, collected and remitted by Airbnb Payments will be visible to and separately stated to both Guests and Hosts on t
respective transaction documents. You expressly agree to release, defend, indemnify, and hold Airbnb Payments and
aﬃliates and subsidiaries, and their oﬃcers, directors, employees, and agents, harmless from and against any claims,
liabilities, damages, losses, debts, obligations, and expenses, including, without limitation, reasonable legal and/or
                Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 49 of 150
accounting fees, arising out of or in any way related to Occupancy Taxes, including, without limitation, the applicability
calculation, collection or remittance of Occupancy Taxes in any amount or at all as to your transactions or
Accommodations.

11.2 You agree that any claim or cause of action relating to Airbnb Payments’ facilitation of Collection and Remittance
shall not extend to any supplier or vendor that may be used by Airbnb in connection with facilitation of Collection and
Remittance of Occupancy Taxes, if any. Guests and Hosts agree that we may seek additional amounts from you in the
event that the Taxes collected and/or remitted are insuﬃcient to fully discharge your obligations to the Tax Authority, a
agree that your sole remedy for Occupancy Taxes collected is a refund of Occupancy Taxes collected by Airbnb from t
applicable Tax Authority in accordance with applicable procedures set by that Tax Authority.


12. Damage to Accommodations and Security Deposits
12.1 If you as a Guest (i) agree to pay the Host in connection with a Damage Claim, or (ii) Airbnb determines that you a
responsible for damaging an Accommodation or any personal or other property located at an Accommodation pursua
the Airbnb Terms, you authorize Airbnb Payments to charge the Payment Method used to make the booking in order t
collect any Security Deposit associated with the Listing, as well as any amount of the Damage Claim exceeding any
Security Deposit. If the Listing does not have a Security Deposit, Airbnb Payments may charge the Payment Method u
to make the booking for the amount of the Damage Claim. If we are unable to collect from your Payment Method used
make the booking, you agree that Airbnb Payments may charge any other Payment Method on ﬁle (and not otherwise
unauthorized) in your Airbnb Account at the time of the Damage Claim.

12.2 Airbnb Payments also reserves the right to otherwise collect payment from you and pursue any remedies availabl
Airbnb Payments in situations in which you are responsible for a Damage Claim, including, but not limited to, in relatio
any payment requests made by Hosts under the Airbnb Host Guarantee.

12.3 Security Deposits, if required by a Host, may be applied to any Overstay Fees due from a Guest.


13. Currency Conversion
13.1 Airbnb Payments will do a currency conversion in the following situations:

 • Where a Guest submits a booking request for a Listing using a Booking Currency that is diﬀerent from the Listing
     Country Currency, Airbnb Payments will calculate the Total Fees in the Booking Currency by applying either the Ba
     Exchange Rate or the Adjusted Exchange Rate to the Total Fees in the Listing Country Currency at the time of the
     booking request. Any fees that are based on a percentage of the applicable Listing Fees (such as Guest Fees), wil
     calculated based on the Listing Fees in the Booking Currency (i.e., after conversion from the Listing Country
     Currency). The Base Exchange Rate will be applied if Airbnb is unable to process your transaction in the default
     currency of your Payment Method; in all other cases, the Adjusted Exchange Rate will apply.
 •   When a conﬁrmed booking is modiﬁed or cancelled, and a currency conversion has been applied, the Guest’s
     payment will be processed using the same Base Exchange Rate or Adjusted Exchange Rate applied at the time of
     original booking.

13.2 When you as a Guest submit a booking request for a Listing, and such request will be subject to a currency
conversion, you will be able to view the exchange rate applied to do the currency conversion before you checkout.


14. Prohibited Activities
You are solely responsible for compliance with any and all laws, rules, regulations, and Tax obligations that may apply
your use of the Payment Services. In connection with your use of the Payment Services, you may not and you agree th
you will not and will not assist or enable others to:

 • breach or circumvent any applicable laws or regulations, agreements with third parties, third-party rights, or
     the Airbnb Terms, Policies, or Standards;
                Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 50 of 150
 • use the Payment Services for any commercial or other purposes that are not expressly permitted by these Paymen
     Terms;
 • register or use any Payment Method or Payout Method with your Airbnb Account that is not yours or you do not h
     authorization to use;
 • avoid, bypass, remove, deactivate, impair, descramble, or otherwise circumvent any technological measure
     implemented by Airbnb Payments or any of Airbnb Payments’ providers or any other third party to protect the
     Payment Services;
 •   take any action that damages or adversely aﬀects, or could damage or adversely aﬀect, the performance or prope
     functioning of the Payment Services;
 •   attempt to decipher, decompile, disassemble, or reverse engineer any of the software used to provide the Paymen
     Services; or
 •   violate or infringe anyone else’s rights or otherwise cause harm to anyone.


15. Intellectual Property Ownership, Rights Notices
15.1 The Payment Services are protected by copyright, trademark, and other laws of the United States and foreign
countries. You acknowledge and agree that the Payment Services, including all associated intellectual property rights,
the exclusive property of Airbnb, Airbnb Payments and its licensors. You will not remove, alter or obscure any copyrigh
trademark, service mark or other proprietary rights notices incorporated in or accompanying the Payment Services. Al
trademarks, service marks, logos, trade names, and any other proprietary designations of Airbnb or Airbnb Payments
used on or in connection with the Payment Services are trademarks or registered trademarks of Airbnb or Airbnb
Payments in the United States and abroad. Trademarks, service marks, logos, trade names, and any other proprietary
designations of third parties used on or in connection with Payment Services are used for identiﬁcation purposes only
may be the property of their respective owners.

15.2 You will not use, copy, adapt, modify, prepare derivative works based upon, distribute, license, sell, transfer, publ
display, publicly perform, transmit, broadcast, or otherwise exploit the Payment Services, except as expressly permitte
these Payments Terms. No licenses or rights are granted to you by implication or otherwise under any intellectual prop
rights owned or controlled by Airbnb, Airbnb Payments, or its licensors, except for the licenses and rights expressly
granted in these Payments Terms.


16. Feedback
We welcome and encourage you to provide feedback, comments, and suggestions for improvements to the Payment
Services (“Feedback”). You may submit Feedback by emailing us, through the “Contact” section of the Airbnb Platfor
or pursuant to Section 26 (“Contacting Airbnb Payments”). Any Feedback you submit to us will be considered non-
conﬁdential and non-proprietary to you. By submitting Feedback to us, you grant us a non-exclusive, worldwide, royal
free, irrevocable, sub-licensable, perpetual license to use and publish those ideas and materials for any purpose, witho
compensation to you.


17. Disclaimers
17.1 If you choose to use the Payment Services, you do so voluntarily and at your sole risk. The Payment Servic
are provided “as is”, without warranty of any kind, either express or implied.

17.2 Notwithstanding Airbnb Payments’ appointment as the limited payment collection agent of Providing
Members for the purposes of accepting payments from Purchasing Members through the Airbnb Platform, Airb
Payments explicitly disclaims all liability for any act or omission of any Member or other third party. Airbnb
Payments does not have any duties or obligations as agent for each Providing Member except to the extent
expressly set forth in these Payments Terms, and any additional duties or obligations as may be implied by law
expressly excluded.

17.3 If we choose to conduct identity veriﬁcation on any Member, to the extent permitted by applicable law, we
disclaim warranties of any kind, either express or implied, that such checks will identify prior misconduct by a
                Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 51 of 150
Member or guarantee that a Member will not engage in misconduct in the future.

17.4 The foregoing disclaimers apply to the maximum extent permitted by law. You may have other statutory
rights. However, the duration of statutorily required warranties, if any, shall be limited to the maximum extent
permitted by law.


18. Liability
18.1 You acknowledge and agree that, to the maximum extent permitted by law, the entire risk arising out of yo
access to and use of the Payment Services remains with you. If you permit or authorize another person to use
your Airbnb Account in any way, you are responsible for the actions taken by that person. Neither Airbnb
Payments nor any other party involved in creating, producing, or delivering the Payment Services will be liable
any incidental, special, exemplary, or consequential damages, including lost proﬁts, loss of data or loss of
goodwill, service interruption, computer damage or system failure or the cost of substitute products or service
or for any damages for personal or bodily injury or emotional distress arising out of or in connection with (i) the
Payments Terms, (ii) from the use of or inability to use the Payment Services, or (iii) from any communications,
interactions, or meetings with other Members or other persons with whom you communicate, interact, transac
meet with as a result of your use of the Payment Services, whether based on warranty, contract, tort (including
negligence), product liability, or any other legal theory, and whether or not Airbnb Payments has been informed
the possibility of such damage, even if a limited remedy set forth herein is found to have failed of its essential
purpose. Except for our obligations to pay amounts to applicable Providing Members pursuant to these Payme
Terms or an approved payment request under the Airbnb Host Guarantee, in no event will Airbnb Payments’
aggregate liability arising out of or in connection with these Payments Terms and your use of the Payment
Services including, but not limited to, from your use of or inability to use the Payment Services, exceed the
amounts you have paid or owe for bookings via the Airbnb Platform as a Guest in the twelve (12) month period
prior to the event giving rise to the liability, or if you are a Host or Co-Host, the amounts paid by Airbnb Paymen
to you in the twelve (12) month period prior to the event giving rise to the liability, or one hundred U.S. dollars
(US$100), if no such payments have been made, as applicable. The limitations of damages set forth above are
fundamental elements of the basis of the bargain between Airbnb Payments and you. Some jurisdictions do no
allow the exclusion or limitation of liability for consequential or incidental damages, so the above limitation ma
not apply to you. If you reside outside of the U.S., this does not aﬀect Airbnb Payments’ liability for death or
personal injury arising from its negligence, nor for fraudulent misrepresentation, misrepresentation as to a
fundamental matter, or any other liability which cannot be excluded or limited under applicable law.

18.2 If you reside in the EU, Section 18.1 does not apply, and Airbnb Payments is liable under statutory provisio
for intent and gross negligence by us, our legal representatives, directors, or other vicarious agents. The same
applies to the assumption of guarantees or any other strict liability, or in case of a culpable injury to life, limb, o
health. Airbnb Payments is liable for any negligent breaches of essential contractual obligations by us, our lega
representatives, directors, or other vicarious agents. Essential contractual obligations are such duties of Airbn
Payments in whose proper fulﬁllment you regularly trust and must trust for the proper execution of the contrac
but the amount shall be limited to the typically occurring foreseeable damage. Any additional liability of Airbnb
Payments is excluded.


19. Indemniﬁcation
You agree to release, defend (at Airbnb’s option), indemnify, and hold Airbnb Payments and its aﬃliates and subsidiarie
and their oﬃcers, directors, employees, and agents, harmless from and against any claims, liabilities, damages, losses
and expenses, including, without limitation, reasonable legal and accounting fees, arising out of or in any way connect
with (i) your breach of these Payments Terms; (ii) your improper use of the Payment Services; (iii) Airbnb Payments’
Collection and Remittance of Occupancy Taxes; or (iv) your breach of any laws, regulations, or third-party rights.


20. Termination, Suspension, and other Measures
                 Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 52 of 150
20.1 You may terminate this Agreement at any time via the “Cancel Account” feature on the Airbnb Platform or by send
us an email, or by following the termination procedures speciﬁed in the Airbnb Terms. Terminating this Agreement will
serve as notice to cancel your Airbnb Account pursuant to the Airbnb Terms. If you cancel your Airbnb Account as a H
Airbnb Payments will provide a full refund to any Guests with conﬁrmed booking(s). If you cancel your Airbnb Account
a Guest, Airbnb Payments will initiate a refund for any conﬁrmed booking(s) based on the Listing’s cancellation policy.

20.2 Without limiting our rights speciﬁed below, Airbnb Payments may terminate this Agreement for convenience at an
time by giving you thirty (30) days' notice via email to your registered email address (or two (2) months’ prior notice for
Members contracting with Airbnb Payments UK).

20.3 Airbnb Payments may immediately, without notice terminate this Agreement if (i) you have materially breached yo
obligations under this Agreement; (ii) you have provided inaccurate, fraudulent, outdated, or incomplete information; (i
you have violated applicable laws, regulations, or third-party rights; or (iv) Airbnb Payments believes in good faith that
such action is reasonably necessary to protect other Members, Airbnb, Airbnb Payments, or third parties (for example
the case of fraudulent behavior of a Member).

20.4 In addition, Airbnb Payments may limit or temporarily or permanently suspend your use of or access to the Paym
Services (i) to comply with applicable law, or the order or request of a court, law enforcement, or other administrative
agency or governmental body, or if (ii) you have breached these Payments Terms, the Airbnb Terms, applicable laws,
regulations or third-party rights, (iii) you have provided inaccurate, fraudulent, outdated, or incomplete information
regarding a Payment Method or Payout Method, or (iv) Airbnb Payments believes in good faith that such action is
reasonably necessary to protect the personal safety or property of Airbnb, its Members, Airbnb Payments, or third par
or to prevent fraud or other illegal activity.

20.5 In case of non-material breaches and where appropriate, you will be given notice of any measure by Airbnb
Payments and an opportunity to resolve the issue to Airbnb Payments' reasonable satisfaction.

20.6 If you are a Host and we take any of the measures described in this Section we may refund your Guests in full for
and all conﬁrmed bookings, irrespective of preexisting cancellation policies, and you will not be entitled to any
compensation for pending or conﬁrmed bookings that were cancelled.

20.7 If your access to or use of the Payment Services has been limited or this Agreement has been terminated by us, y
may not register a new Airbnb Account or attempt to access and use the Payment Services through other an Airbnb
Account of another Member.

20.8 Unless you reside in Germany, if you or we terminate this Agreement, the clauses of these Payments Terms that
reasonably should survive termination of these Payments Terms will remain in eﬀect.


21. Airbnb Payments Contracting Entity
21.1 Generally speaking, the Airbnb Payments entity with whom you are contracting for the Payment Services is
determined for each payment or payout based on the jurisdiction where the Payment Method or Payout Method was
issued. The jurisdictions and the corresponding Airbnb Payments contracting entity are set forth below:

 Jurisdiction            Local Contracting Entity

 United States           Airbnb Payments, Inc.

 China                   Airbnb China

 India                   Airbnb Payments India Pvt. Ltd.

 All others              Airbnb Payments UK Ltd.
                Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 53 of 150
21.2 For purposes of these Payments Terms, the People’s Republic of China does not include Hong Kong, Macau, and
Taiwan (“China”). The above contracting entity rules are subject to the following exceptions:

 • if you use a Payment Method or Payout Method issued in China and book a Listing or create a Listing outside of
     China, or book a Listing in China with a Host who is not a resident of China, you are contracting with Airbnb Paym
     UK related to that activity;
 •   If you use a Payment Method issued in India and book a Listing with a Host whose Payout Method is not issued in
     India, you are contracting with Airbnb Payments UK for that booking;
 •   if you use a Payout Method issued in India and accept a booking from a Guest with a Payment Method that is not
     issued in India, you are contracting with Airbnb Payments UK for that booking; and
 •   if you use a Payment Method or Payout Method issued in any jurisdiction other than the United States or India and
     not contracting with Airbnb China, you are contracting with Airbnb Payments UK

21.3 If your Airbnb Payments contracting entity under this Section 21 is Airbnb China, you will nevertheless contract w
Airbnb Payments UK for Payment Services related to any bookings conﬁrmed prior to December 7, 2016 at 10:00am U


22. Applicable Law and Jurisdiction
22.1 If you are contracting with Airbnb Payments US, these Payments Terms will be interpreted in accordance with the
laws of the State of California and the United States of America, without regard to conﬂict-of-law provisions. Judicial
proceedings (other than small claims actions) that are excluded from the Arbitration Agreement in Section 23 must be
brought in state or federal court in San Francisco, California, unless we both agree to some other location. You and we
both consent to venue and personal jurisdiction in San Francisco, California.

22.2 If you are contracting with Airbnb China, these Payments Terms will be governed by and construed in accordance
with the laws of China (“China Laws”). Any dispute arising from or in connection with these Payments Terms shall be
submitted to the China International Economic and Trade Arbitration Commission (CIETAC) for arbitration in Beijing wh
shall be conducted in accordance with CIETAC’s arbitration rules in eﬀect at the time of applying for arbitration, provid
that this section shall not be construed to limit any rights which Airbnb Payments may have to apply to any court of
competent jurisdiction for an order requiring you to perform or be prohibited from performing certain acts and other
provisional relief permitted under China Laws or any other laws that may apply to you. The arbitration proceedings sha
be conducted in English. The arbitral award rendered is ﬁnal and binding upon both parties.

22.3 If you are contracting with Airbnb Payments UK, these Payments Terms will be interpreted in accordance with
English law. The application of the United Nations Convention on Contracts for the International Sale of Goods (CISG)
excluded. The choice of law does not impact your rights as a consumer according to the consumer protection regulati
of your country of residence. If you are acting as a consumer you agree to submit to the non-exclusive jurisdiction of t
English courts. Judicial proceedings that you are able to bring against us arising from or in connection with these
Payments Terms may only be brought in a court located in England or a court with jurisdiction in your place of residen
If Airbnb Payments wishes to enforce any of its rights against you as a consumer, we may do so only in the courts of t
jurisdiction in which you are a resident. If you are acting as a business, you agree to submit to the exclusive jurisdictio
the English courts.

22.4 If you are contracting with Airbnb Payments India, these Payments Terms will be interpreted in accordance with t
laws of India. Any dispute arising from or in connection with these Payments Terms shall be submitted to the Internatio
Chamber of Commerce (“ICC”) for arbitration in New Delhi, which shall be the seat and venue of arbitration. Such
arbitration shall be conducted in accordance with the arbitration rules of the ICC in eﬀect at the time of applying for
arbitration, provided that this section shall not be construed to limit any rights which Airbnb Payments may have to ap
to any court of competent jurisdiction for an order requiring you to perform or be prohibited from performing certain ac
and other provisional relief permitted under the laws of India or any other laws that may apply to you. In the event one
more of the parties to the dispute are non-resident, the parties agree to exclude (for the avoidance of any doubt) the
applicability of the provisions of Part I (save and except Section 9, Section 27, Section 37(1)(a) and Section 37(3) there
of the Indian Arbitration and Conciliation Act 1996 to any arbitration under this section. The arbitration proceedings sh
be conducted in English. The arbitral award rendered is ﬁnal and binding upon both parties. Each party shall bear its o
costs in relation to the arbitration.
                Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 54 of 150
23. Dispute Resolution and Arbitration Agreement
23.1 This Dispute Resolution and Arbitration Agreement shall apply if you (i) are contracting with Airbnb Payments US;
(ii) bring any claim against any Airbnb Payments entity in the United States (to the extent not in conﬂict with Section 22

23.2 Overview of Dispute Resolution Process. Airbnb Payments is committed to participating in a consumer-friendly
dispute resolution process. To that end, these Payments Terms provide for a two-part process for individuals to whom
Section 23.1 applies: (1) an informal negotiation directly with Airbnb’s customer service team, and (2) a binding arbitrat
administered by the American Arbitration Association (“AAA”) using its specially designed Consumer Arbitration Rules
modiﬁed by this Section 23). Speciﬁcally, the process provides:

 •   Claims can be ﬁled with AAA online (www.adr.org);
 •   Arbitrators must be neutral and no party may unilaterally select an arbitrator;
 •   Arbitrators must disclose any bias, interest in the result of the arbitration, or relationship with any party;
 •   Parties retain the right to seek relief in small claims court for certain claims, at their option;
 •   The initial ﬁling fee for the consumer is capped at $200;
 •   The consumer gets to elect the hearing location and can elect to participate live, by phone, video conference, or, f
     claims under $25,000, by the submission of documents;
 •   The arbitrator can grant any remedy that the parties could have received in court to resolve the party’s individual
     claim.

23.3 Pre-Arbitration Dispute Resolution and Notiﬁcation. Prior to initiating an arbitration, you and Airbnb Payments eac
agree to notify the other party of the dispute and attempt to negotiate an informal resolution to it ﬁrst. We will contact y
at the email address you have provided to us; you can contact Airbnb’s customer service team by emailing us. If after
good faith eﬀort to negotiate one of us feels the dispute has not and cannot be resolved informally, the party intending
pursue arbitration agrees to notify the other party via email prior to initiating the arbitration. In order to initiate arbitratio
claim must be ﬁled with the AAA and the written Demand for Arbitration (available at www.adr.org) provided to the othe
party, as speciﬁed in the AAA Rules.

23.4 Agreement to Arbitrate. You and Airbnb Payments mutually agree that any dispute, claim or controversy
arising out of or relating to these Payments Terms or the breach, termination, enforcement or interpretation
thereof, or to the use of the Payment Services (collectively, “Disputes”) will be settled by binding arbitration (th
“Arbitration Agreement”). If there is a dispute about whether this Arbitration Agreement can be enforced or app
to our Dispute, you and Airbnb Payments agree that the arbitrator will decide that issue.

23.5 Exceptions to Arbitration Agreement. You and Airbnb Payments each agree that the following claims are exceptio
to the Arbitration Agreement and will be brought in a judicial proceeding in a court of competent jurisdiction: (i) Any cla
related to actual or threatened infringement, misappropriation or violation of a party’s copyrights, trademarks, trade
secrets, patents, or other intellectual property rights; (ii) Any claim seeking emergency injunctive relief based on exigen
circumstances (e.g., imminent danger or commission of a crime, hacking, cyber-attack).

23.6 Arbitration Rules and Governing Law. This Arbitration Agreement evidences a transaction in interstate commerce
thus the Federal Arbitration Act governs the interpretation and enforcement of this provision. The arbitration will be
administered by AAA in accordance with the Consumer Arbitration Rules (the “AAA Rules“) then in eﬀect, except as
modiﬁed here. The AAA Rules are available at www.adr.orgor by calling the AAA at 1–800–778–7879.

23.7 Modiﬁcation to AAA Rules - Arbitration Hearing/Location. In order to make the arbitration most convenient to you
Airbnb Payments agrees that any required arbitration hearing may be conducted, at your option, (a) in the county wher
you reside; (b) in San Francisco County; (c) in any other location to which you and Airbnb Payments both agree; (d) via
phone or video conference; or (e) for any claim or counterclaim under $25,000, by solely the submission of documents
the arbitrator.

23.8 Modiﬁcation of AAA Rules - Attorney’s Fees and Costs. You may be entitled to seek an award of attorney fees an
expenses if you prevail in arbitration, to the extent provided under applicable law and the AAA rules. Unless the arbitra
determines that your claim was frivolous or ﬁled for the purpose of harassment, Airbnb Payments agrees it will not see
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 55 of 150
and hereby waives all rights it may have under applicable law or the AAA rules, to recover attorneys’ fees and expense
it prevails in arbitration.

23.9 Arbitrator’s Decision. The arbitrator’s decision will include the essential ﬁndings and conclusions upon which the
arbitrator based the award. Judgment on the arbitration award may be entered in any court with proper jurisdiction. Th
arbitrator may award declaratory or injunctive relief only on an individual basis and only to the extent necessary to prov
relief warranted by the claimant’s individual claim.

23.10 Jury Trial Waiver. You and Airbnb Payments acknowledge and agree that we are each waiving the right to
trial by jury as to all arbitrable Disputes.

23.11 No Class Actions or Representative Proceedings. You and Airbnb Payments acknowledge and agree that
are each waiving the right to participate as a plaintiﬀ or class member in any purported class action lawsuit, cla
wide arbitration, private attorney-general action, or any other representative proceeding as to all Disputes.
Further, unless you and Airbnb Payments both otherwise agree in writing, the arbitrator may not consolidate m
than one party’s claims and may not otherwise preside over any form of any class or representative proceeding
this paragraph is held unenforceable with respect to any Dispute, then the entirety of the Arbitration Agreemen
will be deemed void with respect to such Dispute.

23.12 Severability. Except as provided in Section 23.11, in the event that any portion of this Arbitration Agreement is
deemed illegal or unenforceable, such provision shall be severed and the remainder of the Arbitration Agreement shall
given full force and eﬀect.

23.13 Changes. Notwithstanding the provisions of Section 3 (“Modiﬁcation of these Payments Terms”), if Airbnb Paym
changes this Section 23 (“Dispute Resolution and Arbitration Agreement”) after the date you last accepted these
Payments Terms (or accepted any subsequent changes to these Payments Terms), you may reject any such change by
sending us written notice (including by email) within thirty (30) days of the date such change became eﬀective, as
indicated in the “Last Updated” date above or in the date of Airbnb Payments’ email to you notifying you of such chan
By rejecting any change, you are agreeing that you will arbitrate any Dispute between you and Airbnb Payments in
accordance with the provisions of the “Dispute Resolution” section as of the date you last accepted these Payments
Terms (or accepted any subsequent changes to these Payments Terms).

23.14 Survival. Except as provided in Section 23.12 and subject to Section 20.8, this Section 23 will survive any
termination of these Payments Terms and will continue to apply even if you stop using the Payment Services or termin
your Airbnb Account.


24. General Provisions
24.1 Except as they may be supplemented by additional terms and conditions, policies, guidelines, or standards, thes
Payments Terms constitute the entire Agreement between Airbnb Payments and you regarding the subject matter here
and supersede any and all prior oral or written understandings or agreements between Airbnb Payments and you
regarding the Payment Services.

24.2 No joint venture, partnership, employment, or agency relationship exists between you or Airbnb Payments as a re
of this Agreement or your use of the Payment Services.

24.3 If any provision of these Payments Terms is held to be invalid or unenforceable, such provision will be struck and
not aﬀect the validity and enforceability of the remaining provisions.

24.4 Airbnb Payments’ failure to enforce any right or provision in these Payments Terms will not constitute a waiver of
such right or provision unless acknowledged and agreed to by us in writing. Except as expressly set forth in these
Payments Terms, the exercise by either party of any of its remedies under these Payments Terms will be without prejud
to its other remedies under these Payments Terms or otherwise permitted under law.

24.5 You may not assign, transfer, or delegate this Agreement and your rights and obligations hereunder without Airbn
Payments’ prior written consent. Airbnb Payments may without restriction assign, transfer, or delegate this Agreement
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 56 of 150
any rights and obligations, at its sole discretion, with thirty (30) days’ prior notice (or two (2) months’ prior notice for
Members contracting with Airbnb Payments UK). Your right to terminate this Agreement at any time remains unaﬀecte

24.6 This Agreement does not and is not intended to confer any rights or remedies upon any person other than the
parties. Notwithstanding the foregoing, the parties agree that the payment card networks are third-party beneﬁciaries o
this Agreement for purposes of enforcing provisions related to payments, but that their consent or agreement is not
necessary for any changes or modiﬁcations to this Agreement.

24.7 Unless speciﬁed otherwise, any notices or other communications permitted or required under this Agreement, wi
in writing and given by Airbnb Payments via email, Airbnb Platform notiﬁcation, or messaging service (including SMS a
WeChat). For notices made to Members residing outside of Germany, the date of receipt will be deemed the date on
which Airbnb transmits the notice.

24.8 If you are contracting with Airbnb Payments UK you can access the European Commission’s online dispute
resolution platform here: http://ec.europa.eu/consumers/odr. Please note that Airbnb Payments UK is not committed o
obliged to use an alternative dispute resolution entity to resolve disputes with consumers.


25. Additional Clauses for Users Contracting with Airbnb Payments UK
The following paragraphs will apply if you are contracting with Airbnb Payments UK:

25.1 Payment Service User
25.1.1 The Payment Services include the payment collection service provided to Hosts contracting with Airbnb Payme
UK. The payment collection service constitutes a “payment service” regulated under the Payment Services Regulation
and for these purposes Airbnb Payments UK treats Hosts as the “payment service user.”

25.1.2 By agreeing to these Payments Terms you as Host have consented to Airbnb Payments UK’s payment of each
Payout to your chosen Payout Method. Hosts may change a Payout Method up to one (1) day before the time agreed
the Payout as set out in Section 7.2. Airbnb Payments UK will be deemed to have received the Host's payment order t
the Host on the same date Airbnb Payments UK agrees to initiate the Payout in accordance with Section 7.2.

25.1.3 Airbnb Payments UK will endeavor to ensure that Hosts based in the EEA will receive each Payout by the end o
the business day following Airbnb Payments UK’s initiation of the Payout.

25.2 Communication. Airbnb Payments will provide the Host notice via email when we initiate each Payout. We will als
provide notice to a Host’s registered email address if the Payout is returned to us because of an error. It is your
responsibility as a Host to ensure that you provide us with a current, accurate, and valid email address.

25.3 Resolution Procedures for Diverted Payouts
25.3.1 If you as a Host believe that a Payout properly due to you has been or may be diverted without your permission
(“Diverted Payout”) because your password or other credentials to log into your Airbnb Account (“Credentials”) are lo
or stolen, you should notify Airbnb Payments UK pursuant to Section 26 immediately. As a Host you may be liable for
losses relating to any Diverted Payout arising from the use of lost, stolen, or misappropriated Credentials (including the
loss of a mobile phone on which you have installed the Application) or where you have failed to keep your Credentials
safe, up to a maximum of £50. Provided that you notify us of any Diverted Payout without delay and at the very latest
within 13 months of the date of the payment, you may be entitled to a refund of that payment.

25.3.2 We will not be liable for any loss arising from: (i) Diverted Payouts where you acted fraudulently or where, with
intent or gross negligence, you failed to use the Airbnb Platform and/or Payment Services in accordance with the Airb
Terms or these Payments Terms (including the obligation to keep your Credentials safe); (ii) or any payout transaction
which we facilitated in accordance with information provided by you where the information you provided was incorrect
               Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 57 of 150
25.3.3 If you as Host claim not to have received a Payout properly due to you via your chosen Payout Method, Airbnb
Payments UK will (if requested) make immediate eﬀorts to trace the payment and will notify you of the outcome. Unles
we can prove that the payment was received by you via your chosen Payout Method, we will refund the amount.

25.3.4 Any complaints about the Payment Services should be made to Airbnb Payments UK pursuant to Section 26.
Complaints that are made in accordance with this section that relate to the provision of Payment Services by Airbnb
Payments UK will be eligible for referral to the Financial Ombudsman and will be subject to the Rules of the Financial
Ombudsman Service. The UK Financial Ombudsman Service oﬀer a free complaints resolution service to individuals,
micro-enterprises, small charities, and trustees of small trusts. You can contact the UK Financial Ombudsman by (i)
telephone from inside the UK: 0300 123 9123 or 0800 023 4567; from other countries: +44 20 7964 0500, on Monday
Friday, 8am to 8pm and on Saturday 9am to 1pm; (ii) post: South Quay Plaza, 183 Marsh Wall, London E14 9SR; or (iii
email: enquiries@ﬁnancial-ombudsman.org.uk. The UK Financial Ombudsman Service is also available in a number of
diﬀerent languages and if you need it you will be put in touch with a translator when you contact the UK Financial
Ombudsman Service.

25.4 Section 8, “Financial Terms for Guests”, shall be amended by adding the following: “You acknowledge that if yo
Airbnb Account is located in Brazil and you are paying by credit card, you may pay for your booking in multiple installm
as long as your credit card supports installments and is issued in Brazil. The number of installments may vary, but will b
presented to you before you complete your booking transaction. You also acknowledge that the Total Fees may be
increased in case you choose to pay for your booking using credit card installments.”


26. Contacting Airbnb Payments
You may contact Airbnb Payments regarding the Payment Services using the information below:

 Entity        Contact Information

 Airbnb        888 Brannan Street, 4th Floor
 Payments,     San Francisco, CA 94103
 Inc.          United States of America

               +1 855 424 7262.


 Airbnb        Suite 1, 3rd Floor
 Payments      11-12 St. James’s Square
 UK Ltd.       London, SW1Y 4LB
               United Kingdom

               +44 203 318 1111

               Company Number: 09392688

               Airbnb Payments UK Limited is authorised and
               regulated by the Financial Conduct Authority as an
               Electronic Money Institution with reference number
               900596.


 Airbnb        Unit 1422, Level 14, China World Oﬃce 1, 1
 Internet      Jianguomenwai Avenue, Chaoyang District, Beijing
 (Beijing)     100004
 Co., Ltd.
               中国北京市朝阳区建国门外大街1号国贸写字楼1座14层
               (
                 室 邮编100004)
               1422
              Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 58 of 150
 安彼迎网         +86 400 889 7054
 络（北
 京）有限
 公司
 Airbnb       Level 9, Spaze i-Tech Park
 Payments     A1 Tower, Sector-49, Sohna Road
 India Pvt.   Gurugram INDIA 122018
 Ltd.
              +91 000 800 4405 103


These Payments Terms are available at www.airbnb.com/terms/payments_terms. Airbnb Payments will provide a copy
these Payments Terms on request. If you have any questions about these Payments Terms, please email us.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 59 of 150




            EXHIBIT G
       Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 60 of 150




Terms of Service      Updated Terms of Service
Nondiscrimination     We’ve recently updated our: (1) Terms of Service, (2) Payments Terms of
Policy                Service, and (3) Privacy Policy (collectively, “Terms”). If you signed up for an
                      account prior to January 21, 2019, we’ll ask you to agree to the new Terms of
Payments Terms of
                      Service and Payments Terms of Service when you use Airbnb on or after
Service
                      March 27, 2019; until March 27, 2019 the prior Terms of Service and
Privacy Policy        Payments Terms of Service will continue to apply to you. The updated
                      Privacy Policy will automatically come into effect for all existing users on
Host Guarantee        March 27, 2019. Your continued use of the Airbnb Platform from that day on
                      will be subject to the new Privacy Policy. Please read these Terms carefully.
Guest Refund
                      If you signed up for an account on or after January 21, 2019, the updated
Copyright Policy      Terms apply to you. Learn more about what’s changing

Cookie Policy
                      If your country of residence is outside of the EEA or the United
Experiences Guest     Kingdom, your agreement with Airbnb comprises the Terms of Service
Release and           for Non-European Users.
Waiver
                      If your country of residence is within the European Economic Area
Gift Cards            (“EEA”) or the United Kingdom, your agreement with Airbnb comprises
                      the Terms of Service for European Users.
Money
Transmission
License Disclosures   Terms of Service
                      Please read these Terms of Service (“Terms”) carefully as they contain
                      important information about your legal rights, remedies and
                      obligations. By accessing or using the Airbnb Platform, you agree to
                      comply with and be bound by these Terms.

                      Please note: Section 19 of these Terms contains an arbitration clause
                      and class action waiver that applies to all Airbnb Members. If your
                      country of residence is the United States, this provision applies to all
                      disputes with Airbnb. If your country of residence is outside of the
                      United States, this provision applies to any action you bring against
                      Airbnb in the United States. It affects how disputes with Airbnb are
                      resolved. By accepting these Terms, you agree to be bound by this
                      arbitration clause and class action waiver. Please read it carefully.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 61 of 150
             Last Updated: January 21, 2019

             Thank you for using Airbnb!

             These Terms constitute a legally binding agreement ("Agreement") between
             you and Airbnb (as defined below) governing your access to and use of the
             Airbnb website, including any subdomains thereof, and any other websites
             through which Airbnb makes its services available (collectively, "Site"), our
             mobile, tablet and other smart device applications, and application program
             interfaces (collectively, "Application") and all associated services
             (collectively, "Airbnb Services"). The Site, Application and Airbnb Services
             together are hereinafter collectively referred to as the “Airbnb Platform”. Our
             Host Guarantee Terms, Japan Host Insurance Terms, Guest Refund Policy,
             Nondiscrimination Policy and other Policies applicable to your use of the
             Airbnb Platform are incorporated by reference into this Agreement.

             When these Terms mention “Airbnb,” “we,” “us,” or “our,” it refers to the
             Airbnb company you are contracting with. Your contracting entity will
             generally be determined based on your country of residence or
             establishment.

              •   If your country of residence or establishment is the United States, you
                  are contracting with Airbnb, Inc., 888 Brannan Street, 4th Floor, San
                  Francisco, CA 94103, United States.
              •   If your country of residence or establishment is outside of the United
                  States, the People’s Republic of China (which for purposes of these
                  Terms does not include Hong Kong, Macau and Taiwan) (hereinafter
                  “China”), Japan and the European Economic Area, you are contracting
                  with Airbnb Ireland UC (“Airbnb Ireland”), The Watermarque Building,
                  South Lotts Road, Ringsend, Dublin 4, Ireland.
              •   If your country of residence or establishment is in the European
                  Economic Area or the United Kingdom, you are contracting with Airbnb
                  Ireland UC (“Airbnb Ireland”), The Watermarque Building, South Lotts
                  Road, Ringsend, Dublin 4, Ireland and your Agreement with Airbnb is
                  subject to the Terms of Service for European Users.
              •   If your country of residence or establishment is China, you are
                  contracting with Airbnb Internet (Beijing) Co., Ltd. (“Airbnb China”)
                  except where you book a Host Service (as defined below) or when you
                  create a Listing located outside of China, in which case you are
                  contracting with Airbnb Ireland for that transaction.
              •   If your country of residence or establishment is Japan, you are
                  contracting with Airbnb Global Services Limited ("Airbnb GSL"), 25-28
                  North Wall Quay, Dublin 1, D01 H104, Ireland, except where you book a
                  Host Service (as defined below) or when you create a Listing located
                  outside of Japan, in which case you are contracting with Airbnb Ireland
                  for that transaction.

             If you change your country of residence or establishment, the Airbnb
             company you contract with will be determined by your new country of
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 62 of 150
             residence or establishment as specified above, from the date on which your
             country of residence changes.

             Our collection and use of personal information in connection with your access
             to and use of the Airbnb Platform is described in our Privacy Policy.

             Any and all payment processing services through or in connection with your
             use of the Airbnb Platform ("Payment Services") are provided to you by one
             or more Airbnb Payments entities (individually and collectively, as
             appropriate, "Airbnb Payments") as set out in the Payments Terms of
             Service ("Payments Terms").

             Hosts alone are responsible for identifying, understanding, and complying
             with all laws, rules and regulations that apply to their Listings and Host
             Services (as defined below). For example, some cities have laws that restrict
             their ability to host paying guests for short periods or provide certain Host
             Services. In many cities, Hosts may have to register, get a permit or obtain a
             license before providing certain Host Services (such as preparing food,
             serving alcohol for sale, guiding tours or operating a vehicle). Host are alone
             responsible for identifying and obtaining any required licenses, permits, or
             registrations for any Host Services they offer. Certain types of Host Services
             may be prohibited altogether. Penalties may include fines or other
             enforcement. We provide some information in our Help Center to help you
             identify some of the obligations that apply to you. If you have questions about
             how local laws apply to your Listing(s) and Host Service(s) on Airbnb, you
             should always seek legal guidance.


             Table of Contents

              1.   Scope of Airbnb Services
              2.   Eligibility, Using the Airbnb Platform, Member Verification
              3.   Modification of these Terms
              4.   Account Registration
              5.   Content
              6.   Service Fees
              7.   Terms specific for Hosts
              8.   Terms specific for Guests
              9.   Booking Modifications, Cancellations and Refunds, Resolution Center
             10.   Ratings and Reviews
             11.   Damage to Accommodations, Disputes between Members
             12.   Rounding off, Currency conversion
             13.   Taxes
             14.   Prohibited Activities
             15.   Term and Termination, Suspension and other Measures
             16.   Disclaimers
             17.   Liability
             18.   Indemnification
             19.   Dispute Resolution
             20.   Feedback
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 63 of 150
             21. Applicable Law and Jurisdiction
             22. General Provisions


             1. Scope of Airbnb Services

             1.1 The Airbnb Platform is an online marketplace that enables registered
             users (“Members”) and certain third parties who offer services (Members and
             third parties who offer services are “Hosts” and the services they offer are
             “Host Services”) to publish such Host Services on the Airbnb Platform
             (“Listings”) and to communicate and transact directly with Members that are
             seeking to book such Host Services (Members using Host Services are
             “Guests”). Host Services may include the offering of vacation or other
             properties for use ("Accommodations"), single or multi-day activities in
             various categories (“Experiences”), access to unique events and locations
             (“Events”), and a variety of other travel and non-travel related services.

             1.2 As the provider of the Airbnb Platform, Airbnb does not own, create, sell,
             resell, provide, control, manage, offer, deliver, or supply any Listings or Host
             Services, nor is Airbnb an organiser or retailer of travel packages under
             Directive (EU) 2015/2302. Hosts alone are responsible for their Listings and
             Host Services. When Members make or accept a booking, they are entering
             into a contract directly with each other. Airbnb is not and does not become a
             party to or other participant in any contractual relationship between Members,
             nor is Airbnb a real estate broker or insurer. Airbnb is not acting as an agent
             in any capacity for any Member, except as specified in the Payments Terms.

             1.3 While we may help facilitate the resolution of disputes, Airbnb has no
             control over and does not guarantee (i) the existence, quality, safety,
             suitability, or legality of any Listings or Host Services, (ii) the truth or
             accuracy of any Listing descriptions, Ratings, Reviews, or other Member
             Content (as defined below), or (iii) the performance or conduct of any
             Member or third party. Airbnb does not endorse any Member, Listing or Host
             Services. Any references to a Member being "verified" (or similar language)
             only indicate that the Member has completed a relevant verification or
             identification process and nothing else. Any such description is not an
             endorsement, certification or guarantee by Airbnb about any Member,
             including of the Member's identity or background or whether the Member is
             trustworthy, safe or suitable. You should always exercise due diligence and
             care when deciding whether to stay in an Accommodation, participate in an
             Experience or Event or use other Host Services, accept a booking request
             from a Guest, or communicate and interact with other Members, whether
             online or in person. Verified Images (as defined below) are intended only to
             indicate a photographic representation of a Listing at the time the photograph
             was taken, and are therefore not an endorsement by Airbnb of any Host or
             Listing.

             1.4 If you choose to use the Airbnb Platform as a Host or Co-Host (as
             defined below), your relationship with Airbnb is limited to being an
             independent, third-party contractor, and not an employee, agent, joint
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 64 of 150
             venturer or partner of Airbnb for any reason, and you act exclusively on your
             own behalf and for your own benefit, and not on behalf, or for the benefit, of
             Airbnb. Airbnb does not, and shall not be deemed to, direct or control you
             generally or in your performance under these Terms specifically, including in
             connection with your provision of the Host Services. You acknowledge and
             agree that you have complete discretion whether to list Host Services or
             otherwise engage in other business or employment activities.

             1.5 To promote the Airbnb Platform and to increase the exposure of Listings
             to potential Guests, Listings and other Member Content may be displayed on
             other websites, in applications, within emails, and in online and offline
             advertisements. To assist Members who speak different languages, Listings
             and other Member Content may be translated, in whole or in part, into other
             languages. Airbnb cannot guarantee the accuracy or quality of such
             translations and Members are responsible for reviewing and verifying the
             accuracy of such translations. The Airbnb Platform may contain translations
             powered by Google. Google disclaims all warranties related to the
             translations, express or implied, including any warranties of accuracy,
             reliability, and any implied warranties for merchantability, fitness for a
             particular purpose and non-infringement.

             1.6 The Airbnb Platform may contain links to third-party websites or
             resources (“Third-Party Services”). Such Third-Party Services may be
             subject to different terms and conditions and privacy practices. Airbnb is not
             responsible or liable for the availability or accuracy of such Third-Party
             Services, or the content, products, or services available from such Third-
             Party Services. Links to such Third-Party Services are not an endorsement
             by Airbnb of such Third-Party Services.

             1.7 Due to the nature of the Internet, Airbnb cannot guarantee the continuous
             and uninterrupted availability and accessibility of the Airbnb Platform. Airbnb
             may restrict the availability of the Airbnb Platform or certain areas or features
             thereof, if this is necessary in view of capacity limits, the security or integrity
             of our servers, or to carry out maintenance measures that ensure the proper
             or improved functioning of the Airbnb Platform. Airbnb may improve, enhance
             and modify the Airbnb Platform and introduce new Airbnb Services from time
             to time.


             2. Eligibility, Using the Airbnb Platform, Member
             Verifcation
             2.1 In order to access and use the Airbnb Platform or register an Airbnb
             Account you must be an individual at least 18 years old or a duly organized,
             validly existing business, organization or other legal entity in good standing
             under the laws of the country you are established and able to enter into
             legally binding contracts.

             2.2 You will comply with any applicable export control laws in your local
             jurisdiction. You also represent and warrant that (i) neither you nor your Host
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 65 of 150
             Service(s) are located or take place in a country that is subject to a U.S.
             Government embargo, or that has been designated by the U.S. Government
             as a "terrorist supporting" country, and (ii) you are not listed on any U.S.
             Government list of prohibited or restricted parties.

             2.3 Airbnb may make access to and use of the Airbnb Platform, or certain
             areas or features of the Airbnb Platform, subject to certain conditions or
             requirements, such as completing a verification process, meeting specific
             quality or eligibility criteria, meeting Ratings or Reviews thresholds, or a
             Member’s booking and cancellation history.

             2.4 User verification on the Internet is difficult and we do not assume any
             responsibility for the confirmation of any Member’s identity. Notwithstanding
             the above, for transparency and fraud prevention purposes, and as permitted
             by applicable laws, we may, but have no obligation to (i) ask Members to
             provide a form of government identification or other information or undertake
             additional checks designed to help verify the identities or backgrounds of
             Members, (ii) screen Members against third party databases or other sources
             and request reports from service providers, and (iii) where we have sufficient
             information to identify a Member, obtain reports from public records of
             criminal convictions or sex offender registrations or an equivalent version of
             background or registered sex offender checks in your local jurisdiction (if
             available).

             2.5 The access to or use of certain areas and features of the Airbnb Platform
             may be subject to separate policies, standards or guidelines, or may require
             that you accept additional terms and conditions, before you can access the
             relevant areas or features of the Airbnb Platform. If there is a conflict
             between these Terms and terms and conditions applicable to a specific area
             or feature of the Airbnb Platform, the latter terms and conditions will take
             precedence with respect to your access to or use of that area or feature,
             unless specified otherwise in the latter terms and conditions.

             2.6 If you access or download the Application from the Apple App Store, you
             agree to Apple’s Licensed Application End User License Agreement. Some
             areas of the Airbnb Platform implement Google Maps/Earth mapping
             services, including Google Maps API(s). Your use of Google Maps/Earth is
             subject to the Google Maps/Google Earth Additional Terms of Service.


             3. Modifcation of these Terms

             Airbnb reserves the right to modify these Terms at any time in accordance
             with this provision. If we make changes to these Terms, we will post the
             revised Terms on the Airbnb Platform and update the “Last Updated” date at
             the top of these Terms. We will also provide you with notice of the
             modifications by email at least thirty (30) days before the date they become
             effective. If you disagree with the revised Terms, you may terminate this
             Agreement with immediate effect. We will inform you about your right to
             terminate the Agreement in the notification email. If you do not terminate your
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 66 of 150
             Agreement before the date the revised Terms become effective, your
             continued access to or use of the Airbnb Platform will constitute acceptance
             of the revised Terms.


             4. Account Regisration

             4.1 You must register an account ("Airbnb Account") to access and use
             certain features of the Airbnb Platform, such as publishing or booking a
             Listing. If you are registering an Airbnb Account for a business, organization
             or other legal entity, you represent and warrant that you have the authority to
             legally bind that entity and grant us all permissions and licenses provided in
             these Terms.

             4.2 You can register an Airbnb Account using an email address and creating
             a password, or through your account with certain third-party social
             networking services, such as Facebook or Google ("SNS Account"). You
             have the ability to disable the connection between your Airbnb Account and
             your SNS Account at any time, by accessing the "Settings" section of the
             Airbnb Platform.

             4.3 You must provide accurate, current and complete information during the
             registration process and keep your Airbnb Account and public Airbnb
             Account profile page information up-to-date at all times.

             4.4 You may not register more than one (1) Airbnb Account unless Airbnb
             authorizes you to do so. You may not assign or otherwise transfer your
             Airbnb Account to another party.

             4.5 You are responsible for maintaining the confidentiality and security of
             your Airbnb Account credentials and may not disclose your credentials to any
             third party. You must immediately notify Airbnb if you know or have any
             reason to suspect that your credentials have been lost, stolen,
             misappropriated, or otherwise compromised or in case of any actual or
             suspected unauthorized use of your Airbnb Account. You are liable for any
             and all activities conducted through your Airbnb Account, unless such
             activities are not authorized by you and you are not otherwise negligent (such
             as failing to report the unauthorized use or loss of your credentials).

             4.6 Airbnb may enable features that allow you to authorize other Members or
             certain third parties to take certain actions that affect your Airbnb Account.
             For example, we may enable Members to link their Airbnb Accounts to
             businesses and take actions for those businesses, we may enable eligible
             Members or certain third parties to book Listings on behalf of other Members,
             or we may enable Hosts to add other Members as Co-Hosts (as defined
             below) to help manage their Listings. These features do not require that you
             share your credentials with any other person. No third party is authorized by
             Airbnb to ask for your credentials, and you shall not request the credentials of
             another Member.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 67 of 150
             5. Content

             5.1 Airbnb may, at its sole discretion, enable Members to (i) create, upload,
             post, send, receive and store content, such as text, photos, audio, video, or
             other materials and information on or through the Airbnb Platform ("Member
             Content"); and (ii) access and view Member Content and any content that
             Airbnb itself makes available on or through the Airbnb Platform, including
             proprietary Airbnb content and any content licensed or authorized for use by
             or through Airbnb from a third party ("Airbnb Content" and together with
             Member Content, "Collective Content").

             5.2 The Airbnb Platform, Airbnb Content, and Member Content may in its
             entirety or in part be protected by copyright, trademark, and/or other laws of
             the United States and other countries. You acknowledge and agree that the
             Airbnb Platform and Airbnb Content, including all associated intellectual
             property rights, are the exclusive property of Airbnb and/or its licensors or
             authorizing third-parties. You will not remove, alter or obscure any copyright,
             trademark, service mark or other proprietary rights notices incorporated in or
             accompanying the Airbnb Platform, Airbnb Content or Member Content. All
             trademarks, service marks, logos, trade names, and any other source
             identifiers of Airbnb used on or in connection with the Airbnb Platform and
             Airbnb Content are trademarks or registered trademarks of Airbnb in the
             United States and abroad. Trademarks, service marks, logos, trade names
             and any other proprietary designations of third parties used on or in
             connection with the Airbnb Platform, Airbnb Content, and/or Collective
             Content are used for identification purposes only and may be the property of
             their respective owners.

             5.3 You will not use, copy, adapt, modify, prepare derivative works of,
             distribute, license, sell, transfer, publicly display, publicly perform, transmit,
             broadcast or otherwise exploit the Airbnb Platform or Collective Content,
             except to the extent you are the legal owner of certain Member Content or as
             expressly permitted in these Terms. No licenses or rights are granted to you
             by implication or otherwise under any intellectual property rights owned or
             controlled by Airbnb or its licensors, except for the licenses and rights
             expressly granted in these Terms.

             5.4 Subject to your compliance with these Terms, Airbnb grants you a limited,
             non-exclusive, non-sublicensable, revocable, non-transferable license to (i)
             download and use the Application on your personal device(s); and (ii) access
             and view any Collective Content made available on or through the Airbnb
             Platform and accessible to you, solely for your personal and non-commercial
             use.

             5.5 By creating, uploading, posting, sending, receiving, storing, or otherwise
             making available any Member Content on or through the Airbnb Platform,
             you grant to Airbnb a non-exclusive, worldwide, royalty-free, irrevocable,
             perpetual (or for the term of the protection), sub-licensable and transferable
             license to such Member Content to access, use, store, copy, modify, prepare
             derivative works of, distribute, publish, transmit, stream, broadcast, and
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 68 of 150
             otherwise exploit in any manner such Member Content to provide and/or
             promote the Airbnb Platform, in any media or platform. Insofar as Member
             Content (including Verified Images) includes personal information, such
             Member Content will only be used for these purposes if such use complies
             with applicable data protection laws in accordance with our Privacy Policy.
             Unless you provide specific consent, Airbnb does not claim any ownership
             rights in any Member Content and nothing in these Terms will be deemed to
             restrict any rights that you may have to use or exploit your Member Content.

             5.6 Airbnb may offer Hosts the option of having professional photographers
             take photographs of their Host Services, which are made available by the
             photographer to Hosts to include in their Listings with or without a watermark
             or tag bearing the words "Airbnb.com Verified Photo" or similar wording
             ("Verified Images"). You are responsible for ensuring that your Host Service
             is accurately represented in the Verified Images and you will stop using the
             Verified Images on or through the Airbnb Platform if they no longer accurately
             represent your Listing, if you stop hosting the Host Service featured, or if your
             Airbnb Account is terminated or suspended for any reason. You acknowledge
             and agree that Airbnb shall have the right to use any Verified Images in
             accordance with Section 5.5 for advertising, marketing and/or any other
             business purposes in any media or platform, whether in relation to your
             Listing or otherwise, without further notice or compensation to you. Where
             Airbnb is not the exclusive owner of Verified Images, by using such Verified
             Images on or through the Airbnb Platform, you grant to Airbnb an exclusive,
             worldwide, royalty-free, irrevocable, perpetual (or for the term of the
             protection), sub-licensable and transferable license to use such Verified
             Images for advertising, marketing and/or any other business purposes in any
             media or platform, whether in relation to your Listing or otherwise, without
             further notice or compensation to you. Airbnb in turn grants you a limited,
             non-exclusive, non-sublicensable, revocable, non-transferable license to use
             Verified Images outside of the Airbnb Platform solely for your personal and
             non-commercial use.

             5.7 You are solely responsible for all Member Content that you make
             available on or through the Airbnb Platform. Accordingly, you represent and
             warrant that: (i) you either are the sole and exclusive owner of all Member
             Content that you make available on or through the Airbnb Platform or you
             have all rights, licenses, consents and releases that are necessary to grant to
             Airbnb the rights in and to such Member Content, as contemplated under
             these Terms; and (ii) neither the Member Content nor your posting,
             uploading, publication, submission or transmittal of the Member Content or
             Airbnb's use of the Member Content (or any portion thereof) as contemplated
             under these Terms will infringe, misappropriate or violate a third party's
             patent, copyright, trademark, trade secret, moral rights or other proprietary or
             intellectual property rights, or rights of publicity or privacy, or result in the
             violation of any applicable law or regulation.

             5.8 You will not post, upload, publish, submit or transmit any Member
             Content that: (i) is fraudulent, false, misleading (directly or by omission or
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 69 of 150
             failure to update information) or deceptive; (ii) is defamatory, libelous,
             obscene, pornographic, vulgar or offensive; (iii) promotes discrimination,
             bigotry, racism, hatred, harassment or harm against any individual or group;
             (iv) is violent or threatening or promotes violence or actions that are
             threatening to any other person or animal; (v) promotes illegal or harmful
             activities or substances; or (vi) violates Airbnb’s Content Policy or any other
             Airbnb policy. Airbnb may, without prior notice, remove or disable access to
             any Member Content that Airbnb finds to be in violation of applicable law,
             these Terms or Airbnb’s then-current Policies or Standards, or otherwise may
             be harmful or objectionable to Airbnb, its Members, third parties, or property.

             5.9 Airbnb respects copyright law and expects its Members to do the same. If
             you believe that any content on the Airbnb Platform infringes copyrights you
             own, please notify us in accordance with our Copyright Policy.


             6. Service Fees

             6.1 Airbnb may charge fees to Hosts ("Host Fees") and/or Guests ("Guest
             Fees") (collectively, "Service Fees") in consideration for the use of the
             Airbnb Platform. More information about when Service Fees apply and how
             they are calculated can be found on our Service Fees page.

             6.2 Any applicable Service Fees (including any applicable Taxes) will be
             displayed to a Host or Guest prior to publishing or booking a Listing. Airbnb
             reserves the right to change the Service Fees at any time, and will provide
             Members adequate notice of any fee changes before they become effective.
             Such fee changes will not affect any bookings made prior to the effective
             date of the fee change.

             6.3 You are responsible for paying any Service Fees that you owe to Airbnb.
             The applicable Service Fees (including any applicable Taxes) are collected
             by Airbnb Payments. Airbnb Payments will deduct any Host Fees from the
             Listing Fee before remitting the payout to the Host. Any Guest Fees are
             included in the Total Fees collected by Airbnb Payments. Except as
             otherwise provided on the Airbnb Platform, Service Fees are non-refundable.


             7. Terms specifc for Hoss

             7.1 Terms applicable to all Lisings

             7.1.1 When creating a Listing through the Airbnb Platform you must (i)
             provide complete and accurate information about your Host Service (such as
             listing description, location, and calendar availability), (ii) disclose any
             deficiencies, restrictions (such as house rules) and requirements that apply
             (such as any minimum age, proficiency or fitness requirements for an
             Experience) and (iii) provide any other pertinent information requested by
             Airbnb. You are responsible for keeping your Listing information (including
             calendar availability) up-to-date at all times.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 70 of 150
             7.1.2 You are solely responsible for setting a price (including any Taxes if
             applicable, or charges such as cleaning fees) for your Listing (“Listing Fee”).
             Once a Guest requests a booking of your Listing, you may not request that
             the Guest pays a higher price than in the booking request.

             7.1.3 Any terms and conditions included in your Listing, in particular in
             relation to cancellations, must not conflict with these Terms or the relevant
             cancellation policy for your Listing.

             7.1.4 Airbnb may enable certain Hosts to participate in its “Open Homes
             Program.” The Open Homes Program enables Hosts to provide Listings to
             certain Guests, such as refugees or evacuees, for free. You acknowledge
             that if you choose to participate in the Open Homes Program, your ability to
             restrict your Listing to certain Guests, such as Guests with previous positive
             Reviews, may be limited.

             7.1.5 Pictures, animations or videos (collectively, "Images") used in your
             Listings must accurately reflect the quality and condition of your Host
             Services. Airbnb reserves the right to require that Listings have a minimum
             number of Images of a certain format, size and resolution.

             7.1.6 The placement and ranking of Listings in search results on the Airbnb
             Platform may vary and depend on a variety of factors, such as Guest search
             parameters and preferences, Host requirements, price and calendar
             availability, number and quality of Images, customer service and cancellation
             history, Reviews and Ratings, type of Host Service, and/or ease of booking.
             More information about the factors that determine how your Listing appears
             in search results can be found on our help center.

             7.1.7 When you accept or have pre-approved a booking request by a Guest,
             you are entering into a legally binding agreement with the Guest and are
             required to provide your Host Service(s) to the Guest as described in your
             Listing when the booking request is made. You also agree to pay the
             applicable Host Fee and any applicable Taxes.

             7.1.8 Airbnb recommends that Hosts obtain appropriate insurance for their
             Host Services. Please review any respective insurance policy carefully, and
             in particular make sure that you are familiar with and understand any
             exclusions to, and any deductibles that may apply for, such insurance policy,
             including, but not limited to, whether or not your insurance policy will cover
             the actions or inactions of Guests (and the individuals the Guest has booked
             for, if applicable) while staying at your Accommodation or participating in your
             Experience, Event or other Host Service.


             7.2 Lising Accommodations

             7.2.1 Unless expressly allowed by Airbnb, you may not list more than one
             Accommodation per Listing.

             7.2.2 If you choose to require a security deposit for your Accommodation,
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 71 of 150
             you must specify this in your Listing ("Security Deposit"). Hosts are not
             allowed to ask for a Security Deposit (i) after a booking has been confirmed
             or (ii) outside of the Airbnb Platform.

             7.2.3 You represent and warrant that any Listing you post and the booking of,
             or a Guest's stay at, an Accommodation will (i) not breach any agreements
             you have entered into with any third parties, such as homeowners
             association, condominium, or other agreements, and (ii) comply with all
             applicable laws (such as zoning laws), Tax requirements, and other rules and
             regulations (including having all required permits, licenses and registrations).
             As a Host, you are responsible for your own acts and omissions and are also
             responsible for the acts and omissions of any individuals who reside at or are
             otherwise present at the Accommodation at your request or invitation,
             excluding the Guest and any individuals the Guest invites to the
             Accommodation.


             7.3 Lising Experiences, Events and other Hos Services

             Hosts who list Experiences, Events and Host Services other than
             Accommodations agree to and are subject to the Additional Terms for
             Experience Hosts.


             7.4 Co-Hoss

             7.4.1 Airbnb may enable Hosts to authorize other Members (“Co-Hosts”) to
             administer the Host’s Listing(s), and to bind the Host and take certain actions
             in relation to the Listing(s) as permitted by the Host, such as accepting
             booking requests, messaging and welcoming Guests, and updating the
             Listing Fee and calendar availability (collectively, “Co-Host Services”). Any
             agreement formed between Host and Co-Host may not conflict with these
             Terms, the Payments Terms, or any other Policies applicable to your Host
             Service(s). Co-Hosts may only act in an individual capacity and not on behalf
             of a company or other organization, unless expressly authorized by Airbnb.
             Airbnb reserves the right, in our sole discretion, to limit the number of Co-
             Hosts a Host may invite for each Listing and to limit the number of Listings a
             Co-Host may manage.

             7.4.2 Hosts should exercise due diligence and care when deciding who to
             add as a Co-Host to their Listing(s). Hosts remain solely responsible and
             liable for any and all Listings and Member Content published on the Airbnb
             Platform, including any Listing created by a Co-Host on their behalf. Further,
             Hosts remain responsible and liable for their own acts and omissions,
             including, but not limited to, conduct that causes harm or damage to the Co-
             Host(s). Co-Hosts remain responsible and liable for their own acts and
             omissions when engaging in their roles and responsibilities as a Co-Host,
             including, but not limited to, conduct that causes harm or damage to the
             Host. In addition, both Host and Co-Host are jointly responsible and severally
             liable for third party claims, including Guest claims, arising from the acts and
             omissions of the other person as related to hosting activities,
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 72 of 150
             communications with Guests, and the provision of any Co-Host Services.

             7.4.3 Unless agreed otherwise by Host and Co-Host, Host and Co-Host may
             terminate the Co-Host agreement at any time. In addition, both Host and Co-
             Host acknowledge that their Co-hosting relationship will terminate in the
             event that Airbnb (i) terminates the Co-Host service or (ii) terminates either
             party’s participation in the Co-Host service. When the Co-Host agreement is
             terminated, the Host will remain responsible for all of the Co-Host’s actions
             prior to the termination, including the responsibility to fulfill any pending or
             future bookings initiated prior to the termination. When a Member is removed
             as a Co-Host, that Member will no longer have access to any Host or Guest
             information related to the applicable Host’s Listing(s).

             7.4.4 As a Co-Host, you will not be reviewed by Guests, meaning that your
             Co-Host activities will not affect your Reviews or Ratings for other Listings for
             which you are a Host. Instead, the Host of such Listing(s) will be reviewed by
             Guests (including potentially on the basis of the Co-Host’s conduct and
             performance). Hosts acknowledge that Reviews and Ratings from Guests for
             their Listing(s) may be impacted by a Co-Host’s conduct and performance.


             8. Terms specifc for Guess

             8.1 Terms applicable to all bookings

             8.1.1 Subject to meeting any requirements (such as completing any
             verification processes) set by Airbnb and/or the Host, you can book a Listing
             available on the Airbnb Platform by following the respective booking process.
             All applicable fees, including the Listing Fee, Security Deposit (if applicable),
             Guest Fee and any applicable Taxes (collectively, “Total Fees”) will be
             presented to you prior to booking a Listing. You agree to pay the Total Fees
             for any booking requested in connection with your Airbnb Account.

             8.1.2 Upon receipt of a booking confirmation from Airbnb, a legally binding
             agreement is formed between you and your Host, subject to any additional
             terms and conditions of the Host that apply, including in particular the
             applicable cancellation policy and any rules and restrictions specified in the
             Listing. Airbnb Payments will collect the Total Fees at the time of the booking
             request or upon the Host’s confirmation pursuant to the Payments Terms.
             For certain bookings, Guests may be required to pay or have the option to
             pay in multiple installments.

             8.1.3 If you book a Host Service on behalf of additional guests, you are
             required to ensure that every additional guest meets any requirements set by
             the Host, and is made aware of and agrees to these Terms and any terms
             and conditions, rules and restrictions set by the Host. If you are booking for
             an additional guest who is a minor, you represent and warrant that you are
             legally authorized to act on behalf of the minor. Minors may only participate in
             an Experience, Event or other Host Service if accompanied by an adult who
             is responsible for them.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 73 of 150
             8.1.4 Airbnb may enable a Guest who is booking a Listing on behalf of one or
             more additional guests (the “Organizer”) to split the payment of the Total
             Fees for an eligible booking on a pro-rata basis between the Organizer and
             at least one other additional guest (each a “Co-Payer”) (the “Group
             Payment Service”). In order to participate in the Group Payment Service,
             each Co-Payer must have or register an Airbnb Account prior to making a
             payment. All payments via the Group Payment Service are handled by
             Airbnb Payments and are subject to the Group Payment Terms of Service.


             8.2 Booking Accommodations

             8.2.1 You understand that a confirmed booking of an Accommodation
             (“Accommodation Booking”) is a limited license granted to you by the Host
             to enter, occupy and use the Accommodation for the duration of your stay,
             during which time the Host (only where and to the extent permitted by
             applicable law) retains the right to re-enter the Accommodation, in
             accordance with your agreement with the Host.

             8.2.2 You agree to leave the Accommodation no later than the checkout time
             that the Host specifies in the Listing or such other time as mutually agreed
             upon between you and the Host. If you stay past the agreed upon checkout
             time without the Host's consent (“Overstay”), you no longer have a license to
             stay in the Accommodation and the Host is entitled to make you leave in a
             manner consistent with applicable law. In addition, you agree to pay, if
             requested by the Host, for each twenty-four (24) hour period (or any portion
             thereof) that you Overstay, an additional nightly fee of up to two (2) times the
             average nightly Listing Fee originally paid by you to cover the inconvenience
             suffered by the Host, plus all applicable Guest Fees, Taxes, and any legal
             expenses incurred by the Host to make you leave (collectively, "Overstay
             Fees"). Overstay Fees for late checkouts on the checkout date that do not
             impact upcoming bookings may be limited to the additional costs incurred by
             the Host as a result of such Overstay. If you Overstay at an Accommodation,
             you authorize Airbnb (via Airbnb Payments) to charge you to collect Overstay
             Fees. A Security Deposit, if required by a Host, may be applied to any
             Overstay Fees due for a Guest’s Overstay.


             8.3 Booking Experiences, Events and other Hos Services

             8.3.1 You should carefully review the description of any Experience, Event or
             other Host Service you intend to book to ensure you (and any additional
             guests you are booking for) meet any minimum age, proficiency, fitness or
             other requirements which the Host has specified in their Listing. At your sole
             discretion you may want to inform the Host of any medical or physical
             conditions, or other circumstances that may impact your and any additional
             guest’s ability to participate in any Experience, Event or other Host Service.
             In addition, certain laws, like the minimum legal drinking age in the location of
             the Experience, Event or other Host Service, may also apply. You are
             responsible for identifying, understanding, and complying with all laws, rules
             and regulations that apply to your participation in an Experience, Event or
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 74 of 150
             other Host Service.

             8.3.2 Before and during an Experience, Event or other Host Service you must
             at all times adhere to the Hosts’ instructions.

             8.3.3 You may not bring any additional individuals to an Experience, Event or
             other Host Service unless such an individual was added by you as an
             additional guest during the booking process on the Airbnb Platform.

             8.4 Airbnb Travel Credits

             Airbnb Travel Credits may be redeemed for eligible bookings via the Airbnb
             Platform as specified in the terms and conditions provided with the Travel
             Credit. You may only redeem Airbnb Travel Credits after the Airbnb Travel
             Credits are reflected in your Airbnb Account.


             9. Booking Modifcations, Cancellations and Refunds,
             Resolution Center
             9.1 Hosts and Guests are responsible for any modifications to a booking that
             they make via the Airbnb Platform or direct Airbnb customer service to make
             ("Booking Modifications"), and agree to pay any additional Listing Fees,
             Host Fees or Guest Fees and/or Taxes associated with such Booking
             Modifications.

             9.2 Guests can cancel a confirmed booking at any time pursuant to the
             Listing’s cancellation policy set by the Host, and Airbnb Payments will refund
             the amount of the Total Fees due to the Guest in accordance with such
             cancellation policy. Unless extenuating circumstances exist, any portion of
             the Total Fees due to the Host under the applicable cancellation policy will be
             remitted to the Host by Airbnb Payments pursuant to the Payments Terms.

             9.3 If a Host cancels a confirmed booking, the Guest will receive a full refund
             of the Total Fees for such booking. In some instances, Airbnb may allow the
             Guest to apply the refund to a new booking, in which case Airbnb Payments
             will credit the amount against the Guest’s subsequent booking at the Guest’s
             direction. Further, Airbnb may publish an automated review on the Listing
             cancelled by the Host indicating that a booking was cancelled. In addition,
             Airbnb may (i) keep the calendar for the Listing unavailable or blocked for the
             dates of the cancelled booking, and/or (ii) impose a cancellation fee, unless
             the Host has a valid reason for cancelling the booking pursuant to Airbnb’s
             Extenuating Circumstances Policy or has legitimate concerns about the
             Guest’s behavior.

             9.4 For Experiences, Events and other Host Services, if weather poses a
             safety risk to Guests, or if it prevents a Host from carrying out a Host Service
             that takes place primarily outdoors, Hosts may cancel the Host Service.
             Hosts may also cancel the Host Service if other conditions exist that would
             prevent the Host from offering the Host Service safely.

             9.5 In certain circumstances, Airbnb may decide, in its sole discretion, that it
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 75 of 150
             is necessary to cancel a pending or confirmed booking and initiate
             corresponding refunds and payouts. This may be for reasons set forth in
             Airbnb's Extenuating Circumstances Policy or (i) where Airbnb believes in
             good faith, while taking the legitimate interests of both parties into account,
             this is necessary to avoid significant harm to Airbnb, other Members, third
             parties or property, or (ii) for any of the reasons set out in these Terms.

             9.6 If a Guest who books an Accommodation suffers a Travel Issue as
             defined in the Guest Refund Policy, Airbnb may determine, in its sole
             discretion, to refund the Guest part or all of the Total Fees in accordance with
             the Guest Refund Policy. If a Guest who books an Experience, Event or other
             Host Service suffers a Travel Issue as defined in the Experiences Guest
             Refund Policy, Airbnb may determine, in its sole discretion, to refund the
             Guest part or all of the Total Fees in accordance with the Experiences Guest
             Refund Policy.

             9.7 If a Guest or Airbnb cancels a confirmed booking, and the Guest receives
             a refund in accordance with the Guest Refund Policy, Experiences Guest
             Refund Policy, Extenuating Circumstances Policy, or the applicable
             cancellation policy set by the Host and mentioned in the Listing, after the
             Host has already been paid, Airbnb Payments will be entitled to recover the
             amount of any such refund from the Host, including by subtracting such
             refund amount out from any future Payouts due to the Host.

             9.8 Except as otherwise set out in these Terms, Members may use the
             Resolution Center to send or request money for refunds, additional Host
             Services or Damage Claims related to bookings. You agree to pay all
             amounts sent through the Resolution Center in connection with your Airbnb
             Account, and Airbnb Payments will handle all such payments.


             10. Ratings and Reviews

             10.1 Within a certain timeframe after completing a booking, Guests and
             Hosts can leave a public review (“Review”) and submit a star rating
             (“Rating”) about each other. Ratings or Reviews reflect the opinions of
             individual Members and do not reflect the opinion of Airbnb. Ratings and
             Reviews are not verified by Airbnb for accuracy and may be incorrect or
             misleading.

             10.2 Ratings and Reviews by Guests and Hosts must be accurate and may
             not contain any offensive or defamatory language. Ratings and Reviews are
             subject to Section 5 and must comply with Airbnb’s Content Policy and
             Extortion Policy.

             10.3 Members are prohibited from manipulating the Ratings and Reviews
             system in any manner, such as instructing a third party to write a positive or
             negative Review about another Member.

             10.4 Ratings and Reviews are part of a Member’s public profile and may also
             be surfaced elsewhere on the Airbnb Platform (such as the Listing page)
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 76 of 150
             together with other relevant information such as number of bookings, number
             of cancellations, average response time and other information.


             11. Damage to Accommodations, Disputes between
             Members
             11.1 As a Guest, you are responsible for leaving the Accommodation
             (including any personal or other property located at the Accommodation) in
             the condition it was in when you arrived. You are responsible for your own
             acts and omissions and are also responsible for the acts and omissions of
             any individuals whom you invite to, or otherwise provide access to, the
             Accommodation, excluding the Host (and the individuals the Host invites to
             the Accommodation, if applicable).

             11.2 If a Host claims and provides evidence that you as a Guest have
             damaged an Accommodation or any personal or other property at an
             Accommodation ("Damage Claim"), the Host can seek payment from you
             through the Resolution Center. If a Host escalates a Damage Claim to
             Airbnb, you will be given an opportunity to respond. If you agree to pay the
             Host, or Airbnb determines in its sole discretion that you are responsible for
             the Damage Claim, Airbnb via Airbnb Payments will, after the end of your
             stay, collect any such sums from you and/or against the Security Deposit (if
             applicable) required to cover the Damage Claim pursuant to the Payments
             Terms. Airbnb also reserves the right to otherwise collect payment from you
             and pursue any remedies available to Airbnb in this regard in situations in
             which you are responsible for a Damage Claim, including, but not limited to,
             in relation to any payment requests made by Hosts under the Airbnb Host
             Guarantee or Japan Host Insurance.

             11.3 Members agree to cooperate with and assist Airbnb in good faith, and to
             provide Airbnb with such information and take such actions as may be
             reasonably requested by Airbnb, in connection with any Damage Claims or
             other complaints or claims made by Members relating to (i) Accommodations
             or any personal or other property located at an Accommodation (including,
             without limitation, payment requests made under the Airbnb Host Guarantee
             or Japan Host Insurance), (ii) Experiences, (iii) Co-Host agreements, or (iv) a
             Group Payment Booking. A Member shall, upon Airbnb's reasonable request
             and at no cost to the Member, participate in mediation or a similar resolution
             process with another Member, which process will be conducted by Airbnb or
             a third party selected by Airbnb or its insurer, with respect to losses for which
             a Member is requesting payment from Airbnb (including but not limited to
             payments under the Airbnb Host Guarantee or payment under Japan Host
             Insurance).

             11.4 If you are a Guest or a Co-Host, you understand and agree that Airbnb
             may make a claim under your homeowner's, renter's or other insurance
             policy related to any damage or loss that you may have caused, or been
             responsible for, to any personal or other property (including an
             Accommodation) of the Host (including without limitation amounts paid by
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 77 of 150
             Airbnb under the Airbnb Host Guarantee or amounts paid under Japan Host
             Insurance). You agree to cooperate with and assist Airbnb in good faith, and
             to provide Airbnb with such information as may be reasonably requested by
             Airbnb, to make a claim under your homeowner's, renter's or other insurance
             policy, including, but not limited to, executing documents and taking such
             further acts as Airbnb may reasonably request to assist Airbnb in
             accomplishing the foregoing.


             12. Rounding of

             Airbnb generally supports payment amounts that are payable from or to
             Guests or Hosts to the smallest unit supported by a given currency (i.e., U.S.
             cents, Euro cents or other supported currencies). Where Airbnb’s third-party
             payment services provider does not support payments in the smaller unit
             supported by a given currency, Airbnb may, in its sole discretion, round up or
             round down the displayed amounts that are payable from or to Guests or
             Hosts to the nearest whole functional base unit in which the currency is
             denominated (i.e. to the nearest dollar, Euro or other supported currency); for
             example, Airbnb may round up an amount of $101.50 to $102.00, and round
             down an amount of $101.49 to $101.00.


             13. Taxes

             13.1 As a Host you are solely responsible for determining your obligations to
             report, collect, remit or include in your Listing Fees any applicable VAT or
             other indirect sales taxes, occupancy tax, tourist or other visitor taxes or
             income taxes ("Taxes").

             13.2 Tax regulations may require us to collect appropriate Tax information
             from Hosts, or to withhold Taxes from payouts to Hosts, or both. If a Host
             fails to provide us with the required documentation under applicable law (e.g.,
             a tax number) that we determine to be sufficient to alleviate our obligation (if
             any) to withhold Taxes from payouts to you, we reserve the right to withhold
             payouts up to the tax-relevant amount as required by law, until resolution.

             13.3 You understand that any appropriate governmental agency, department
             and/or authority ("Tax Authority") where your Accommodation is located
             may require Taxes to be collected from Guests or Hosts on Listing Fees, and
             to be remitted to the respective Tax Authority. The laws in jurisdictions may
             vary, but these Taxes may be required to be collected and remitted as a
             percentage of the Listing Fees set by Hosts, a set amount per day, or other
             variations, and are sometimes called "transient occupancy taxes," "hotel
             taxes," "lodging taxes," "city taxes," "room taxes" or "tourist taxes"
             ("Occupancy Taxes").

             13.4 In certain jurisdictions, Airbnb may decide in its sole discretion to
             facilitate collection and remittance of Occupancy Taxes from or on behalf of
             Guests or Hosts, in accordance with these Terms ("Collection and
             Remittance") if such jurisdiction asserts Airbnb or Hosts have an Occupancy
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 78 of 150
             Tax collection and remittance obligation. In any jurisdiction in which we
             decide to facilitate direct Collection and Remittance, you hereby instruct and
             authorize Airbnb (via Airbnb Payments) to collect Occupancy Taxes from
             Guests on the Host's behalf at the time Listing Fees are collected, and to
             remit such Occupancy Taxes to the Tax Authority. In other jurisdictions
             Airbnb may decide in its sole discretion to collect Occupancy Taxes and remit
             such Taxes to eligible and qualifying Hosts, based on tax information
             supplied by the Host, for ultimate reporting and remittance by such Host to
             the Tax Authority (“Pass-Through Tax Feature”). Such Hosts using the
             Pass-Through Tax Feature will be solely responsible for informing Airbnb
             about the correct Occupancy Tax amount to be collected from the Guest in
             accordance with applicable law and directly remitting the Occupancy Taxes
             to the relevant Tax Authority. Airbnb does not assume any liability for the
             failure of a participating Host to comply with any applicable tax reporting or
             remittance obligations. The amount of Occupancy Taxes, if any, collected
             and remitted by Airbnb will be visible to and separately stated to both Guests
             and Hosts on their respective transaction documents. Where Airbnb is
             facilitating Collection and Remittance, Hosts are not permitted to collect any
             Occupancy Taxes being collected by Airbnb relating to their
             Accommodations in that jurisdiction.

             13.5 You agree that any claim or cause of action relating to Airbnb's
             facilitation of Collection and Remittance of Occupancy Taxes shall not extend
             to any supplier or vendor that may be used by Airbnb in connection with
             facilitation of Collection and Remittance, if any. Guests and Hosts agree that
             we may seek additional amounts from you in the event that the Taxes
             collected and/or remitted are insufficient to fully discharge your obligations to
             the Tax Authority, and agree that your sole remedy for Occupancy Taxes
             collected is a refund of Occupancy Taxes collected by Airbnb from the
             applicable Tax Authority in accordance with applicable procedures set by that
             Tax Authority.

             13.6 Airbnb reserves the right, with prior notice to Hosts, to cease the
             Collection and Remittance in any jurisdiction for any reason at which point
             Hosts and Guests are once again solely responsible and liable for the
             collection and/or remittance of any and all Occupancy Taxes that may apply
             to Accommodations in that jurisdiction.


             14. Prohibited Activities

             14.1 You are solely responsible for compliance with any and all laws, rules,
             regulations, and Tax obligations that may apply to your use of the Airbnb
             Platform. In connection with your use of the Airbnb Platform, you will not and
             will not assist or enable others to:

              •   breach or circumvent any applicable laws or regulations, agreements
                  with third-parties, third-party rights, or our Terms, Policies or Standards;
              •   use the Airbnb Platform or Collective Content for any commercial or other
                  purposes that are not expressly permitted by these Terms or in a manner
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 79 of 150
                  that falsely implies Airbnb endorsement, partnership or otherwise
                  misleads others as to your affiliation with Airbnb;
              •   copy, store or otherwise access or use any information, including
                  personally identifiable information about any other Member, contained on
                  the Airbnb Platform in any way that is inconsistent with Airbnb’s Privacy
                  Policy or these Terms or that otherwise violates the privacy rights of
                  Members or third parties;
              •   use the Airbnb Platform in connection with the distribution of unsolicited
                  commercial messages ("spam");
              •   offer, as a Host, any Accommodation that you do not yourself own or
                  have permission to make available as a residential or other property
                  through the Airbnb Platform;
              •   unless Airbnb explicitly permits otherwise, book any Listing if you will not
                  actually be using the Host Services yourself;
              •   contact another Member for any purpose other than asking a question
                  related to a your own booking, Listing, or the Member's use of the Airbnb
                  Platform, including, but not limited to, recruiting or otherwise soliciting
                  any Member to join third-party services, applications or websites, without
                  our prior written approval;
              •   use the Airbnb Platform to request, make or accept a booking
                  independent of the Airbnb Platform, to circumvent any Service Fees or
                  for any other reason;
              •   request, accept or make any payment for Listing Fees outside of the
                  Airbnb Platform or Airbnb Payments. If you do so, you acknowledge and
                  agree that you: (i) would be in breach of these Terms; (ii) accept all risks
                  and responsibility for such payment, and (iii) hold Airbnb harmless from
                  any liability for such payment;
              •   discriminate against or harass anyone on the basis of race, national
                  origin, religion, gender, gender identity, physical or mental disability,
                  medical condition, marital status, age or sexual orientation, or otherwise
                  engage in any violent, harmful, abusive or disruptive behavior;
              •   misuse or abuse any Listings or services associated with the Airbnb
                  Open Homes program as determined by Airbnb in its sole discretion.
              •   use, display, mirror or frame the Airbnb Platform or Collective Content, or
                  any individual element within the Airbnb Platform, Airbnb's name, any
                  Airbnb trademark, logo or other proprietary information, or the layout and
                  design of any page or form contained on a page in the Airbnb Platform,
                  without Airbnb's express written consent;
              •   dilute, tarnish or otherwise harm the Airbnb brand in any way, including
                  through unauthorized use of Collective Content, registering and/or using
                  Airbnb or derivative terms in domain names, trade names, trademarks or
                  other source identifiers, or registering and/or using domains names, trade
                  names, trademarks or other source identifiers that closely imitate or are
                  confusingly similar to Airbnb domains, trademarks, taglines, promotional
                  campaigns or Collective Content;
              •   use any robots, spider, crawler, scraper or other automated means or
                  processes to access, collect data or other content from or otherwise
                  interact with the Airbnb Platform for any purpose;
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 80 of 150
                  avoid, bypass, remove, deactivate, impair, descramble, or otherwise
                  attempt to circumvent any technological measure implemented by Airbnb
                  or any of Airbnb's providers or any other third party to protect the Airbnb
                  Platform;
              •   attempt to decipher, decompile, disassemble or reverse engineer any of
                  the software used to provide the Airbnb Platform;
              •   take any action that damages or adversely affects, or could damage or
                  adversely affect the performance or proper functioning of the Airbnb
                  Platform;
              •   export, re-export, import, or transfer the Application except as authorized
                  by United States law, the export control laws of your jurisdiction, and any
                  other applicable laws; or
              •   violate or infringe anyone else’s rights or otherwise cause harm to
                  anyone.

             14.2 You acknowledge that Airbnb has no obligation to monitor the access to
             or use of the Airbnb Platform by any Member or to review, disable access to,
             or edit any Member Content, but has the right to do so to (i) operate, secure
             and improve the Airbnb Platform (including without limitation for fraud
             prevention, risk assessment, investigation and customer support purposes);
             (ii) ensure Members’ compliance with these Terms; (iii) comply with
             applicable law or the order or requirement of a court, law enforcement or
             other administrative agency or governmental body; (iv) respond to Member
             Content that it determines is harmful or objectionable; or (v) as otherwise set
             forth in these Terms. Members agree to cooperate with and assist Airbnb in
             good faith, and to provide Airbnb with such information and take such actions
             as may be reasonably requested by Airbnb with respect to any investigation
             undertaken by Airbnb or a representative of Airbnb regarding the use or
             abuse of the Airbnb Platform.

             14.3 If you feel that any Member you interact with, whether online or in
             person, is acting or has acted inappropriately, including but not limited to
             anyone who (i) engages in offensive, violent or sexually inappropriate
             behavior, (ii) you suspect of stealing from you, or (iii) engages in any other
             disturbing conduct, you should immediately report such person to the
             appropriate authorities and then to Airbnb by contacting us with your police
             station and report number (if available). You agree that any report you make
             will not obligate us to take any action (beyond that required by law, if any).


             15. Term and Termination, Suspension and other Measures

             15.1 This Agreement shall be effective for a 30-day term, at the end of which
             it will automatically and continuously renew for subsequent 30-day terms until
             such time when you or Airbnb terminate the Agreement in accordance with
             this provision.

             15.2 You may terminate this Agreement at any time by sending us an email.
             If you cancel your Airbnb Account as a Host, any confirmed booking(s) will be
             automatically cancelled and your Guests will receive a full refund. If you
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 81 of 150
             cancel your Airbnb Account as a Guest, any confirmed booking(s) will be
             automatically cancelled and any refund will depend upon the terms of the
             Listing’s cancellation policy.

             15.3 Without limiting our rights specified below, Airbnb may terminate this
             Agreement for convenience at any time by giving you thirty (30) days' notice
             via email to your registered email address.

             15.4 Airbnb may immediately, without notice, terminate this Agreement
             and/or stop providing access to the Airbnb Platform if (i) you have materially
             breached your obligations under these Terms, the Payments Terms, our
             Policies or Standards, (ii) you have violated applicable laws, regulations or
             third party rights, or (iii) Airbnb believes in good faith that such action is
             reasonably necessary to protect the personal safety or property of Airbnb, its
             Members, or third parties (for example in the case of fraudulent behavior of a
             Member).

             15.5 In addition, Airbnb may take any of the following measures (i) to comply
             with applicable law, or the order or request of a court, law enforcement or
             other administrative agency or governmental body, or if (ii) you have
             breached these Terms, the Payments Terms, our Policies or Standards,
             applicable laws, regulations, or third party rights, (iii) you have provided
             inaccurate, fraudulent, outdated or incomplete information during the Airbnb
             Account registration, Listing process or thereafter, (iv) you and/or your
             Listings or Host Services at any time fail to meet any applicable quality or
             eligibility criteria, (v) you have repeatedly received poor Ratings or Reviews
             or Airbnb otherwise becomes aware of or has received complaints about your
             performance or conduct, (vi) you have repeatedly cancelled confirmed
             bookings or failed to respond to booking requests without a valid reason, or
             (vii) Airbnb believes in good faith that such action is reasonably necessary to
             protect the personal safety or property of Airbnb, its Members, or third
             parties, or to prevent fraud or other illegal activity:

              •   refuse to surface, delete or delay any Listings, Ratings, Reviews, or other
                  Member Content;
              •   cancel any pending or confirmed bookings;
              •   limit your access to or use of the Airbnb Platform;
              •   temporarily or permanently revoke any special status associated with
                  your Airbnb Account;
              •   temporarily or in case of severe or repeated offenses permanently
                  suspend your Airbnb Account and stop providing access to the Airbnb
                  Platform.

             In case of non-material breaches and where appropriate, you will be given
             notice of any intended measure by Airbnb and an opportunity to resolve the
             issue to Airbnb's reasonable satisfaction.

             15.6 If we take any of the measures described above (i) we may refund your
             Guests in full for any and all confirmed bookings that have been cancelled,
             irrespective of preexisting cancellation policies, and (ii) you will not be entitled
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 82 of 150
             to any compensation for pending or confirmed bookings that were cancelled.

             15.7 When this Agreement has been terminated, you are not entitled to a
             restoration of your Airbnb Account or any of your Member Content. If your
             access to or use of the Airbnb Platform has been limited or your Airbnb
             Account has been suspended or this Agreement has been terminated by us,
             you may not register a new Airbnb Account or access and use the Airbnb
             Platform through an Airbnb Account of another Member.

             15.8 Sections 5 and 16 to 22 of these Terms shall survive any termination or
             expiration of this Agreement.


             16. Disclaimers

             If you choose to use the Airbnb Platform or Collective Content, you do
             so voluntarily and at your sole risk. The Airbnb Platform and Collective
             Content is provided “as is”, without warranty of any kind, either
             express or implied.

             You agree that you have had whatever opportunity you deem necessary
             to investigate the Airbnb Services, laws, rules, or regulations that may
             be applicable to your Listings and/or Host Services you are receiving
             and that you are not relying upon any statement of law or fact made by
             Airbnb relating to a Listing.

             If we choose to conduct identity verification or background checks on
             any Member, to the extent permitted by applicable law, we disclaim
             warranties of any kind, either express or implied, that such checks will
             identify prior misconduct by a Member or guarantee that a Member will
             not engage in misconduct in the future.

             You agree that some Experiences, Events, other Host Services, or the
             Group Payment Service may carry inherent risk, and by participating in
             such services, you choose to assume those risks voluntarily. For
             example, some Host Services may carry risk of illness, bodily injury,
             disability, or death, and you freely and willfully assume those risks by
             choosing to participate in those Host Services. You assume full
             responsibility for the choices you make before, during and after your
             participation in a Host Service or the Group Payment Service. If you are
             bringing a minor as an additional guest, you are solely responsible for
             the supervision of that minor throughout the duration of your Host
             Service and to the maximum extent permitted by law, you agree to
             release and hold harmless Airbnb from all liabilities and claims that
             arise in any way from any injury, death, loss or harm that occurs to that
             minor during the Host Service or in any way related to your Host
             Service.

             The foregoing disclaimers apply to the maximum extent permitted by
             law. You may have other statutory rights. However, the duration of
             statutorily required warranties, if any, shall be limited to the maximum
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 83 of 150
             extent permitted by law.


             17. Liability

             You acknowledge and agree that, to the maximum extent permitted by
             law, the entire risk arising out of your access to and use of the Airbnb
             Platform and Collective Content, your publishing or booking of any
             Listing via the Airbnb Platform, your stay at any Accommodation,
             participation in any Experience or Event or use of any other Host
             Service, participation in the Group Payment Service, or any other
             interaction you have with other Members whether in person or online
             remains with you. Neither Airbnb nor any other party involved in
             creating, producing, or delivering the Airbnb Platform or Collective
             Content will be liable for any incidental, special, exemplary or
             consequential damages, including lost profits, loss of data or loss of
             goodwill, service interruption, computer damage or system failure or
             the cost of substitute products or services, or for any damages for
             personal or bodily injury or emotional distress arising out of or in
             connection with (i) these Terms, (ii) from the use of or inability to use
             the Airbnb Platform or Collective Content, (iii) from any
             communications, interactions or meetings with other Members or other
             persons with whom you communicate, interact or meet with as a result
             of your use of the Airbnb Platform, or (iv) from your publishing or
             booking of a Listing, including the provision or use of a Listing’s Host
             Services, whether based on warranty, contract, tort (including
             negligence), product liability or any other legal theory, and whether or
             not Airbnb has been informed of the possibility of such damage, even if
             a limited remedy set forth herein is found to have failed of its essential
             purpose. Except for our obligations to pay amounts to applicable Hosts
             pursuant to these Terms or an approved payment request under the
             Airbnb Host Guarantee or Japan Host Insurance, in no event will
             Airbnb’s aggregate liability arising out of or in connection with these
             Terms and your use of the Airbnb Platform including, but not limited to,
             from your publishing or booking of any Listings via the Airbnb
             Platform, or from the use of or inability to use the Airbnb Platform or
             Collective Content and in connection with any Accommodation,
             Experiences, Event,other Host Service, the Group Payment Service, or
             interactions with any other Members, exceed the amounts you have
             paid or owe for bookings via the Airbnb Platform as a Guest in the
             twelve (12) month period prior to the event giving rise to the liability, or
             if you are a Host, the amounts paid by Airbnb to you in the twelve (12)
             month period prior to the event giving rise to the liability, or one
             hundred U.S. dollars (US$100), if no such payments have been made,
             as applicable. The limitations of damages set forth above are
             fundamental elements of the basis of the bargain between Airbnb and
             you. Some jurisdictions do not allow the exclusion or limitation of
             liability for consequential or incidental damages, so the above limitation
             may not apply to you. If you reside outside of the U.S., this does not
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 84 of 150
             affect Airbnb’s liability for death or personal injury arising from its
             negligence, nor for fraudulent misrepresentation, misrepresentation as
             to a fundamental matter or any other liability which cannot be excluded
             or limited under applicable law.


             18. Indemnifcation

             To the maximum extent permitted by applicable law, you agree to release,
             defend (at Airbnb’s option), indemnify, and hold Airbnb and its affiliates and
             subsidiaries, including but not limited to, Airbnb Payments, and their officers,
             directors, employees and agents, harmless from and against any claims,
             liabilities, damages, losses, and expenses, including, without limitation,
             reasonable legal and accounting fees, arising out of or in any way connected
             with (i) your breach of these Terms or our Policies or Standards, (ii) your
             improper use of the Airbnb Platform or any Airbnb Services, (iii) your
             interaction with any Member, stay at an Accommodation, participation in an
             Experience, Event or other Host Service, participation in the Group Payment
             Service, including without limitation any injuries, losses or damages (whether
             compensatory, direct, incidental, consequential or otherwise) of any kind
             arising in connection with or as a result of such interaction, stay, participation
             or use, (iv) Airbnb’s Collection and Remittance of Occupancy Taxes, or (v)
             your breach of any laws, regulations or third party rights.


             19. Dispute Resolution and Arbitration Agreement

             19.1 This Dispute Resolution and Arbitration Agreement shall apply if your (i)
             country of residence or establishment is in the United States; or (ii) your
             country of residence or establishment is not in the United States, but bring
             any claim against Airbnb in the United States (to the extent not in conflict with
             Section 21).

             19.2 Overview of Dispute Resolution Process. Airbnb is committed to
             participating in a consumer-friendly dispute resolution process. To that end,
             these Terms provide for a two-part process for individuals to whom Section
             19.1 applies: (1) an informal negotiation directly with Airbnb’s customer
             service team, and (2) a binding arbitration administered by the American
             Arbitration Association (“AAA”) using its specially designed Consumer
             Arbitration Rules (as modified by this Section 19 and except as provided in
             Section 19.6). Specifically, the Consumer Arbitration Rules provide:

              •   Claims can be filed with AAA online (www.adr.org);
              •   Arbitrators must be neutral and no party may unilaterally select an
                  arbitrator;
              •   Arbitrators must disclose any bias, interest in the result of the arbitration,
                  or relationship with any party;
              •   Parties retain the right to seek relief in small claims court for certain
                  claims, at their option;
              •   The initial filing fee for the consumer is capped at $200;
              •   The consumer gets to elect the hearing location and can elect to
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 85 of 150
                  participate live, by phone, video conference, or, for claims under
                  $25,000, by the submission of documents;
              •   The arbitrator can grant any remedy that the parties could have received
                  in court to resolve the party’s individual claim.

             19.3 Pre-Arbitration Dispute Resolution and Notification. Prior to initiating an
             arbitration, you and Airbnb each agree to notify the other party of the dispute
             and attempt to negotiate an informal resolution to it first. We will contact you
             at the email address you have provided to us; you can contact Airbnb’s
             customer service team by emailing us. If after a good faith effort to negotiate
             one of us feels the dispute has not and cannot be resolved informally, the
             party intending to pursue arbitration agrees to notify the other party via email
             prior to initiating the arbitration. In order to initiate arbitration, a claim must be
             filed with the AAA and the written Demand for Arbitration (available at
             www.adr.org) provided to the other party, as specified in the AAA Rules.

             19.4 Agreement to Arbitrate. You and Airbnb mutually agree that any
             dispute, claim or controversy arising out of or relating to these Terms
             or the applicability, breach, termination, validity, enforcement or
             interpretation thereof, or to the use of the Airbnb Platform, the Host
             Services, the Group Payment Service, or the Collective Content
             (collectively, “Disputes”) will be settled by binding individual arbitration
             (the “Arbitration Agreement”). If there is a dispute about whether this
             Arbitration Agreement can be enforced or applies to our Dispute, you
             and Airbnb agree that the arbitrator will decide that issue.

             19.5 Exceptions to Arbitration Agreement. You and Airbnb each agree that
             the following claims are exceptions to the Arbitration Agreement and will be
             brought in a judicial proceeding in a court of competent jurisdiction: (i) Any
             claim related to actual or threatened infringement, misappropriation or
             violation of a party’s copyrights, trademarks, trade secrets, patents, or other
             intellectual property rights; (ii) Any claim seeking emergency injunctive relief
             based on exigent circumstances (e.g., imminent danger or commission of a
             crime, hacking, cyber-attack).

             19.6 Arbitration Rules and Governing Law. This Arbitration Agreement
             evidences a transaction in interstate commerce and thus the Federal
             Arbitration Act governs the interpretation and enforcement of this provision.
             The arbitration will be administered by AAA in accordance with the Consumer
             Arbitration Rules and/or other AAA arbitration rules determined to be
             applicable by the AAA (the “AAA Rules“) then in effect, except as modified
             here. The AAA Rules are available at www.adr.org or by calling the AAA at
             1–800–778–7879.

             19.7 Modification to AAA Rules - Arbitration Hearing/Location. In order to
             make the arbitration most convenient to you, Airbnb agrees that any required
             arbitration hearing may be conducted, at your option, (a) in the county where
             you reside; (b) in San Francisco County; (c) in any other location to which
             you and Airbnb both agree; (d) via phone or video conference; or (e) for any
             claim or counterclaim under $25,000, by solely the submission of documents
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 86 of 150
             to the arbitrator.

             19.8 Modification of AAA Rules - Attorney’s Fees and Costs. You and Airbnb
             agree that Airbnb will be responsible for payment of the balance of any initial
             filing fee under the AAA Rules in excess of $200 for claims of $75,000 or
             less. You may be entitled to seek an award of attorney fees and expenses if
             you prevail in arbitration, to the extent provided under applicable law and the
             AAA rules. Unless the arbitrator determines that your claim was frivolous or
             filed for the purpose of harassment, Airbnb agrees it will not seek, and
             hereby waives all rights it may have under applicable law or the AAA Rules,
             to recover attorneys’ fees and expenses if it prevails in arbitration.

             19.9 Arbitrator’s Decision. The arbitrator’s decision will include the essential
             findings and conclusions upon which the arbitrator based the award.
             Judgment on the arbitration award may be entered in any court with proper
             jurisdiction. The arbitrator may award declaratory or injunctive relief only on
             an individual basis and only to the extent necessary to provide relief
             warranted by the claimant’s individual claim.

             19.10 Jury Trial Waiver. You and Airbnb acknowledge and agree that we
             are each waiving the right to a trial by jury as to all arbitrable Disputes.

             19.11 No Class Actions or Representative Proceedings. You and Airbnb
             acknowledge and agree that, to the fullest extent permitted by law, we
             are each waiving the right to participate as a plaintiff or class member
             in any purported class action lawsuit, class-wide arbitration, private
             attorney general action, or any other representative proceeding as to all
             Disputes. Further, unless you and Airbnb both otherwise agree in
             writing, the arbitrator may not consolidate more than one party’s claims
             and may not otherwise preside over any form of any class or
             representative proceeding. If the “class action lawsuit” waiver or the
             “class-wide arbitration” waiver in this Section 19.11 is held
             unenforceable with respect to any Dispute, then the entirety of the
             Arbitration Agreement will be deemed void with respect to such Dispute
             and the Dispute must proceed in court. If the “private attorney general
             action” waiver or the “representative proceeding” waiver in this Section
             19.11 is held unenforceable with respect to any Dispute, those waivers
             may be severed from this Arbitration Agreement and you and Airbnb
             agree that any private attorney general claims and representative
             claims in the Dispute will be severed and stayed, pending the resolution
             of any arbitrable claims in the Dispute in individual arbitration.

             19.12 Severability. Except as provided in Section 19.11, in the event that any
             portion of this Arbitration Agreement is deemed illegal or unenforceable, such
             provision shall be severed and the remainder of the Arbitration Agreement
             shall be given full force and effect.

             19.13 Changes. Notwithstanding the provisions of Section 3 (“Modification of
             these Terms”), if Airbnb changes this Section 19 (“Dispute Resolution and
             Arbitration Agreement”) after the date you last accepted these Terms (or
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 87 of 150
             accepted any subsequent changes to these Terms), you may reject any such
             change by sending us written notice (including by email) within thirty (30)
             days of the date such change became effective, as indicated in the “Last
             Updated” date above or in the date of Airbnb’s email to you notifying you of
             such change. Rejecting a new change, however, does not revoke or alter
             your prior consent to any earlier agreements to arbitrate any Dispute
             between you and Airbnb (or your prior consent to any subsequent changes
             thereto), which will remain in effect and enforceable as to any Dispute
             between you and Airbnb.

             19.14 Survival. Except as provided in Section 19.12 and subject to Section
             15.8, this Section 19 will survive any termination of these Terms and will
             continue to apply even if you stop using the Airbnb Platform or terminate your
             Airbnb Account.


             20. Feedback

             We welcome and encourage you to provide feedback, comments and
             suggestions for improvements to the Airbnb Platform (“Feedback“). You may
             submit Feedback by emailing us, through the “Contact” section of the Airbnb
             Platform, or by other means of communication. Any Feedback you submit to
             us will be considered non-confidential and non-proprietary to you. By
             submitting Feedback to us, you grant us a non-exclusive, worldwide, royalty-
             free, irrevocable, sub-licensable, perpetual license to use and publish those
             ideas and materials for any purpose, without compensation to you.


             21. Applicable Law and Jurisdiction

             21.1 If your country of residence or establishment is the United States, these
             Terms will be interpreted in accordance with the laws of the State of
             California and the United States of America, without regard to conflict-of-law
             provisions. Judicial proceedings (other than small claims actions) that are
             excluded from the Arbitration Agreement in Section 19 must be brought in
             state or federal court in San Francisco, California, unless we both agree to
             some other location. You and we both consent to venue and personal
             jurisdiction in San Francisco, California.

             21.2 If your country of residence or establishment is China these Terms will
             be interpreted in accordance with the laws of China (“China Laws”). Any
             dispute arising from or in connection with this Agreement shall be submitted
             to the China International Economic and Trade Arbitration Commission
             (CIETAC) for arbitration in Beijing which shall be conducted in accordance
             with CIETAC’s arbitration rules in effect at the time of applying for arbitration,
             provided that this section shall not be construed to limit any rights which
             Airbnb may have to apply to any court of competent jurisdiction for an order
             requiring you to perform or be prohibited from performing certain acts and
             other provisional relief permitted under China Laws or any other laws that
             may apply to you. The arbitration proceedings shall be conducted in English.
             The arbitral award rendered is final and binding upon both parties.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 88 of 150
             21.3 If your country of residence or establishment is outside of the United
             States and China, these Terms will be interpreted in accordance with Irish
             law. The application of the United Nations Convention on Contracts for the
             International Sale of Goods (CISG) is excluded. The choice of law does not
             impact your rights as a consumer according to the consumer protection
             regulations of your country of residence. If you are acting as a consumer, you
             agree to submit to the non-exclusive jurisdiction of the Irish courts. Judicial
             proceedings that you are able to bring against us arising from or in
             connection with these Terms may only be brought in a court located in
             Ireland or a court with jurisdiction in your place of residence. If Airbnb wishes
             to enforce any of its rights against you as a consumer, we may do so only in
             the courts of the jurisdiction in which you are a resident. If you are acting as a
             business, you agree to submit to the exclusive jurisdiction of the Irish courts.


             22. General Provisions

             22.1 Except as they may be supplemented by additional terms and
             conditions, policies, guidelines or standards, these Terms constitute the
             entire Agreement between Airbnb and you pertaining to the subject matter
             hereof, and supersede any and all prior oral or written understandings or
             agreements between Airbnb and you in relation to the access to and use of
             the Airbnb Platform.

             22.2 No joint venture, partnership, employment, or agency relationship exists
             between you and Airbnb as a result of this Agreement or your use of the
             Airbnb Platform.

             22.3 These Terms do not and are not intended to confer any rights or
             remedies upon any person other than the parties.

             22.4 If any provision of these Terms is held to be invalid or unenforceable,
             such provision will be struck and will not affect the validity and enforceability
             of the remaining provisions.

             22.5 Airbnb’s failure to enforce any right or provision in these Terms will not
             constitute a waiver of such right or provision unless acknowledged and
             agreed to by us in writing. Except as expressly set forth in these Terms, the
             exercise by either party of any of its remedies under these Terms will be
             without prejudice to its other remedies under these Terms or otherwise
             permitted under law.

             22.6 You may not assign, transfer or delegate this Agreement and your rights
             and obligations hereunder without Airbnb's prior written consent. Airbnb may
             without restriction assign, transfer or delegate this Agreement and any rights
             and obligations hereunder, at its sole discretion, with 30 days prior notice.
             Your right to terminate this Agreement at any time remains unaffected.

             22.7 Unless specified otherwise, any notices or other communications to
             Members permitted or required under this Agreement, will be provided
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 89 of 150
             electronically and given by Airbnb via email, Airbnb Platform notification, or
             messaging service (including SMS and WeChat). If your booking is in respect
             of a Listing in Japan, you agree and acknowledge that such notifications via
             electronic means in lieu of a written statement, satisfies Airbnb’s obligations
             under Article 59 Paragraph 1 of the Japanese Housing Accommodation
             Business Act.

             22.8 If you have any questions about these Terms please email us.



             Terms of Service for
             European Users
                                                                         Download version

             Please read these Terms of Service for European Users (“Terms”)
             carefully as they contain important information about your legal rights,
             remedies and obligations. By accessing or using the Airbnb Platform,
             you agree to comply with and be bound by these Terms.

             Please note: Section 19 of these Terms contains an arbitration clause
             and class action waiver that applies to all claims brought against
             Airbnb in the United States. It affects how disputes with Airbnb are
             resolved. By accepting these Terms, you agree to be bound by this
             arbitration clause and class action waiver. Please read it carefully.

             You can access the European Commission’s online dispute resolution
             platform here: http://ec.europa.eu/consumers/odr. Please note that
             Airbnb is not committed nor obliged to use an alternative dispute
             resolution entity to resolve disputes with consumers.

             Last Updated: January 21, 2019

             Thank you for using Airbnb!

             These Terms constitute a legally binding agreement ("Agreement") between
             you and Airbnb (as defined below) governing your access to and use of the
             Airbnb website, including any subdomains thereof, and any other websites
             through which Airbnb makes its services available (collectively, "Site"), our
             mobile, tablet and other smart device applications, and application program
             interfaces (collectively, "Application") and all associated services
             (collectively, "Airbnb Services"). The Site, Application and Airbnb Services
             together are hereinafter collectively referred to as the “Airbnb Platform”. Our
             Host Guarantee Terms, Guest Refund Policy, Nondiscrimination Policy and
             other Policies applicable to your use of the Airbnb Platform are incorporated
             by reference into this Agreement.

             When these Terms mention “Airbnb,” “we,” “us,” or “our,” it refers to Airbnb
             Ireland UC (“Airbnb Ireland”), The Watermarque Building, South Lotts Road,
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 90 of 150
             Ringsend, Dublin 4, Ireland. .

             If you change your country of residence or establishment to a country outside
             of the EEA, the Airbnb company you contract with and the applicable Terms
             of Service will be determined by your new country of residence or
             establishment as specified in the Terms of Service for Non-European Users,
             from the date on which your country of residence or establishment changes.

             Our collection and use of personal information in connection with your access
             to and use of the Airbnb Platform is described in our Privacy Policy.

             Any and all payment processing services through or in connection with your
             use of the Airbnb Platform ("Payment Services") are provided to you by one
             or more Airbnb Payments entities (individually and collectively, as
             appropriate, "Airbnb Payments") as set out in the Payments Terms of
             Service ("Payments Terms").

             Hosts alone are responsible for identifying, understanding, and complying
             with all laws, rules and regulations that apply to their Listings and Host
             Services (as defined below). For example, some cities have laws that restrict
             their ability to host paying guests for short periods or provide certain Host
             Services. In many cities, Hosts may have to register, get a permit or obtain a
             license before providing certain Host Services (such as preparing food,
             serving alcohol for sale, guiding tours or operating a vehicle). Host are alone
             responsible for identifying and obtaining any required licenses, permits, or
             registrations for any Host Services they offer. Certain types of Host Services
             may be prohibited altogether. Penalties may include fines or other
             enforcement. We provide some information in our Help Center to help you
             identify some of the obligations that apply to you. If you have questions about
             how local laws apply to your Listing(s) and Host Service(s) on Airbnb, you
             should always seek legal guidance.


             Table of Contents

              1.   Scope of Airbnb Services
              2.   Eligibility, Using the Airbnb Platform, Member Verification
              3.   Modification of these Terms
              4.   Account Registration
              5.   Content
              6.   Service Fees
              7.   Terms specific for Hosts
              8.   Terms specific for Guests
              9.   Booking Modifications, Cancellations and Refunds, Resolution Center
             10.   Ratings and Reviews
             11.   Damage to Accommodations, Disputes between Members
             12.   Rounding off, Currency conversion
             13.   Taxes
             14.   Prohibited Activities
             15.   Term and Termination, Suspension and other Measures
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 91 of 150
             16.   Disclaimers
             17.   Liability
             18.   Indemnification
             19.   Dispute Resolution
             20.   Feedback
             21.   Applicable Law and Jurisdiction
             22.   General Provisions


             1. Scope of Airbnb Services

             1.1 The Airbnb Platform is an online marketplace that enables registered
             users (“Members”) and certain third parties who offer services (Members and
             third parties who offer services are “Hosts” and the services they offer are
             “Host Services”) to publish such Host Services on the Airbnb Platform
             (“Listings”) and to communicate and transact directly with Members that are
             seeking to book such Host Services (Members using Host Services are
             “Guests”). Host Services may include the offering of vacation or other
             properties for use ("Accommodations"), single or multi-day activities in
             various categories (“Experiences”), access to unique events and locations
             (“Events”), and a variety of other travel and non-travel related services.

             1.2 As the provider of the Airbnb Platform, Airbnb does not own, create, sell,
             resell, provide, control, manage, offer, deliver, or supply any Listings or Host
             Services, nor is Airbnb an organiser or retailer of travel packages under
             Directive (EU) 2015/2302. Hosts alone are responsible for their Listings and
             Host Services. When Members make or accept a booking, they are entering
             into a contract directly with each other. Airbnb is not and does not become a
             party to or other participant in any contractual relationship between Members,
             nor is Airbnb a real estate broker or insurer. Airbnb is not acting as an agent
             in any capacity for any Member, except as specified in the Payments Terms.

             1.3 While we may help facilitate the resolution of disputes, Airbnb has no
             control over and does not guarantee (i) the existence, quality, safety,
             suitability, or legality of any Listings or Host Services, (ii) the truth or
             accuracy of any Listing descriptions, Ratings, Reviews, or other Member
             Content (as defined below), or (iii) the performance or conduct of any
             Member or third party. Airbnb does not endorse any Member, Listing or Host
             Services. Any references to a Member being "verified" (or similar language)
             only indicate that the Member has completed a relevant verification or
             identification process and nothing else. Any such description is not an
             endorsement, certification or guarantee by Airbnb about any Member,
             including of the Member's identity or background or whether the Member is
             trustworthy, safe or suitable. You should always exercise due diligence and
             care when deciding whether to stay in an Accommodation, participate in an
             Experience or Event or use other Host Services, accept a booking request
             from a Guest, or communicate and interact with other Members, whether
             online or in person. Verified Images (as defined below) are intended only to
             indicate a photographic representation of a Listing at the time the photograph
             was taken, and are therefore not an endorsement by Airbnb of any Host or
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 92 of 150
             Listing.

             1.4 If you choose to use the Airbnb Platform as a Host or Co-Host (as
             defined below), your relationship with Airbnb is limited to being an
             independent, third-party contractor, and not an employee, agent, joint
             venturer or partner of Airbnb for any reason, and you act exclusively on your
             own behalf and for your own benefit, and not on behalf, or for the benefit, of
             Airbnb. Airbnb does not, and shall not be deemed to, direct or control you
             generally or in your performance under these Terms specifically, including in
             connection with your provision of the Host Services. You acknowledge that
             you have complete discretion whether to list Host Services or otherwise
             engage in other business or employment activities.

             1.5 To promote the Airbnb Platform and to increase the exposure of Listings
             to potential Guests, Listings and other Member Content may be displayed on
             other websites, in applications, within emails, and in online and offline
             advertisements in accordance with Section 5. To assist Members who speak
             different languages, Airbnb may make automated tools available to enable
             Members to translate Listings and other Member Content, in whole or in part,
             into other languages. Members are free to use these tools at their own
             discretion. Airbnb cannot guarantee the accuracy or quality of such
             translations and Members are responsible for reviewing and verifying the
             accuracy of such translations.

             1.6 The Airbnb Platform may contain links to third-party websites or
             resources (“Third-Party Services”). Such Third-Party Services may be
             subject to different terms and conditions and privacy practices. Airbnb is not
             responsible or liable for the availability or accuracy of such Third-Party
             Services, or the content, products, or services available from such Third-
             Party Services. Links to such Third-Party Services are not an endorsement
             by Airbnb of such Third-Party Services.

             1.7 Airbnb is not responsible for outages or disruptions of the Internet and
             telecommunications infrastructure which are beyond our control and can lead
             to interruptions in the availability of the Airbnb Platform. Airbnb may,
             temporarily and under consideration of the Members’ legitimate interests
             (e.g. by providing prior notice), restrict the availability of the Airbnb Platform
             or certain areas or features thereof, if this is necessary in view of capacity
             limits, the security or integrity of our servers, or to carry out maintenance
             measures that ensure the proper or improved functioning of the Airbnb
             Platform. Section 17 (Liability) remains unaffected. Airbnb may improve,
             enhance and modify the Airbnb Platform and introduce new Airbnb Services
             from time to time. Airbnb will provide notice to Members of any changes to
             the Airbnb Platform, unless such changes are of minor nature without having
             a material effect on the parties’ contractual obligations.


             2. Eligibility, Using the Airbnb Platform, Member
             Verifcation
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 93 of 150
             2.1 In order to access and use the Airbnb Platform or register an Airbnb
             Account you must be an individual at least 18 years old or a duly organized,
             validly existing business, organization or other legal entity in good standing
             under the laws of the country you are registered and able to enter into legally
             binding contracts.

             2.2 You will comply with any applicable export control laws in your local
             jurisdiction. You also represent and warrant that (i) neither you nor your Host
             Service(s) are located or take place in a country that is subject to a U.S.
             Government embargo, or that has been designated by the U.S. Government
             as a "terrorist supporting" country, and (ii) you are not listed on any U.S.
             Government list of prohibited or restricted parties.

             2.3 Airbnb may make access to and use of the Airbnb Platform, or certain
             areas or features of the Airbnb Platform, subject to certain conditions or
             requirements, such as completing a verification process, meeting specific
             quality or eligibility criteria, meeting Ratings or Reviews thresholds, or a
             Member’s booking and cancellation history.

             2.4 User verification on the Internet is difficult and we do not assume any
             responsibility for the confirmation of any Member’s identity. Notwithstanding
             the above, for transparency and fraud prevention purposes, and as permitted
             by applicable laws, we may, but have no obligation to (i) ask Members to
             provide a form of government identification or other information or undertake
             additional checks designed to help verify the identities or backgrounds of
             Members, (ii) screen Members against third party databases or other sources
             and request reports from service providers, and (iii) where we have sufficient
             information to identify a Member, obtain reports from public records of
             criminal convictions or sex offender registrations or an equivalent version of
             background or registered sex offender checks in your local jurisdiction (if
             available).

             2.5 The access to or use of certain areas and features of the Airbnb Platform
             may be subject to separate policies, standards or guidelines, or may require
             that you accept additional terms and conditions,before you can access the
             relevant areas or features of the Airbnb Platform. If there is a conflict
             between these Terms and terms and conditions applicable to a specific area
             or feature of the Airbnb Platform, the latter terms and conditions will take
             precedence with respect to your access to or use of that area or feature,
             unless specified otherwise in the latter terms and conditions.

             2.6 If you access or download the Application from the Apple App Store, you
             agree to Apple’s Licensed Application End User License Agreement. Some
             areas of the Airbnb Platform implement Google Maps/Earth mapping
             services, including Google Maps API(s). Your use of Google Maps/Earth is
             subject to the Google Maps/Google Earth Additional Terms of Service.


             3. Modifcation of these Terms

             Airbnb reserves the right to modify these Terms at any time in accordance
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 94 of 150
             with this provision. If we make changes to these Terms, we will post the
             revised Terms on the Airbnb Platform and update the “Last Updated” date at
             the top of these Terms. We will also provide you with notice of the
             modifications by email at least thirty (30) days before the date they become
             effective. If you disagree with the revised Terms, you may terminate this
             Agreement with immediate effect. We will inform you about your right to
             terminate the Agreement in the notification email. If you do not terminate your
             Agreement before the date the revised Terms become effective, your
             continued access to or use of the Airbnb Platform will constitute acceptance
             of the revised Terms.


             4. Account Regisration

             4.1 You must register an account ("Airbnb Account") to access and use
             certain features of the Airbnb Platform, such as publishing or booking a
             Listing. If you are registering an Airbnb Account for a business, organization
             or other legal entity, you represent and warrant that you have the authority to
             legally bind that entity and grant us all permissions and licenses provided in
             these Terms.

             4.2 You can register an Airbnb Account using an email address and creating
             a password, or through your account with certain third-party social
             networking services, such as Facebook or Google ("SNS Account"). You
             have the ability to disable the connection between your Airbnb Account and
             your SNS Account at any time, by accessing the "Settings" section of the
             Airbnb Platform.

             4.3 You must provide accurate, current and complete information during the
             registration process and keep your Airbnb Account and public Airbnb
             Account profile page information up-to-date at all times.

             4.4 You may not register more than one (1) Airbnb Account unless Airbnb
             authorizes you to do so. You may not assign or otherwise transfer your
             Airbnb Account to another party.

             4.5 You are responsible for maintaining the confidentiality and security of
             your Airbnb Account credentials and may not disclose your credentials to any
             third party. You must immediately notify Airbnb if you know or have any
             reason to suspect that your credentials have been lost, stolen,
             misappropriated, or otherwise compromised or in case of any actual or
             suspected unauthorized use of your Airbnb Account. You are liable for any
             and all activities conducted through your Airbnb Account, unless such
             activities are not authorized by you and you are not otherwise negligent (such
             as failing to report the unauthorized use or loss of your credentials).

             4.6 Airbnb may enable features that allow you to authorize other Members or
             certain third parties to take certain actions that affect your Airbnb Account.
             For example, we may enable Members to link their Airbnb Accounts to
             businesses and take actions for those businesses, we may enable eligible
             Members or certain third parties to book Listings on behalf of other Members,
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 95 of 150
             or we may enable Hosts to add other Members as Co-Hosts (as defined
             below) to help manage their Listings. These features do not require that you
             share your credentials with any other person. No third party is authorized by
             Airbnb to ask for your credentials, and you shall not request the credentials of
             another Member.


             5. Content

             5.1 Airbnb may enable Members to (i) create, upload, post, send, receive and
             store content, such as text, photos, audio, video, or other materials and
             information on or through the Airbnb Platform ("Member Content"); and (ii)
             access and view Member Content and any content that Airbnb itself makes
             available on or through the Airbnb Platform, including proprietary Airbnb
             content and any content licensed or authorized for use by or through Airbnb
             from a third party ("Airbnb Content" and together with Member Content,
             "Collective Content").

             5.2 The Airbnb Platform, Airbnb Content, and Member Content may in its
             entirety or in part be protected by copyright, trademark, and/or other laws of
             the United States and other countries. You acknowledge and agree that the
             Airbnb Platform and Airbnb Content, including all associated intellectual
             property rights, are the exclusive property of Airbnb and/or its licensors or
             authorizing third-parties. You will not remove, alter or obscure any copyright,
             trademark, service mark or other proprietary rights notices incorporated in or
             accompanying the Airbnb Platform, Airbnb Content or Member Content. All
             trademarks, service marks, logos, trade names, and any other source
             identifiers of Airbnb used on or in connection with the Airbnb Platform and
             Airbnb Content are trademarks or registered trademarks of Airbnb in the
             United States and abroad. Trademarks, service marks, logos, trade names
             and any other proprietary designations of third parties used on or in
             connection with the Airbnb Platform, Airbnb Content, and/or Collective
             Content are used for identification purposes only and may be the property of
             their respective owners.

             5.3 You will not use, copy, adapt, modify, prepare derivative works of,
             distribute, license, sell, transfer, publicly display, publicly perform, transmit,
             broadcast or otherwise exploit the Airbnb Platform or Collective Content,
             except to the extent you are the legal owner of certain Member Content or as
             expressly permitted in these Terms. No licenses or rights are granted to you
             by implication or otherwise under any intellectual property rights owned or
             controlled by Airbnb or its licensors, except for the licenses and rights
             expressly granted in these Terms.

             5.4 Subject to your compliance with these Terms, Airbnb grants you a limited,
             non-exclusive, non-sublicensable, revocable, non-transferable license to (i)
             download and use the Application on your personal device(s); and (ii) access
             and view any Collective Content made available on or through the Airbnb
             Platform and accessible to you, solely for your personal and non-commercial
             use.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 96 of 150
             5.5 By uploading, posting or otherwise making available any Member
             Content on or through the Airbnb Platform, you grant to Airbnb a non-
             exclusive, worldwide, royalty-free, irrevocable, perpetual (or for the term of
             the protection), sub-licensable and transferable license to such Member
             Content to access, use, store, copy, modify, prepare derivative works of,
             distribute, publish, transmit, stream, broadcast, and otherwise exploit in any
             manner such Member Content to provide and/or promote the Airbnb
             Platform, in any media or platform. Insofar as Member Content (including
             Verified Images) includes personal information, such Member Content will
             only be used for these purposes if such use complies with applicable data
             protection laws in accordance with our Privacy Policy. Unless you provide
             specific consent, Airbnb does not claim any ownership rights in any Member
             Content and nothing in these Terms will be deemed to restrict any rights that
             you may have to use or exploit your Member Content.

             5.6 Airbnb may offer Hosts the option of having professional photographers
             take photographs of their Host Services, which are made available by the
             photographer to Hosts to include in their Listings with or without a watermark
             or tag bearing the words "Airbnb.com Verified Photo" or similar wording
             ("Verified Images"). You are responsible for ensuring that your Host Service
             is accurately represented in the Verified Images and you will stop using the
             Verified Images on or through the Airbnb Platform if they no longer accurately
             represent your Listing, if you stop hosting the Host Service featured, or if your
             Airbnb Account is terminated or suspended for any reason. You acknowledge
             and agree that Airbnb shall have the right to use any Verified Images in
             accordance with Section 5.5 for advertising, marketing or publicity purposes,
             including limited use by permitted third parties, in any media or platform.
             Where Airbnb is not the exclusive owner of Verified Images, by using such
             Verified Images on or through the Airbnb Platform, you grant to Airbnb an
             exclusive, worldwide, royalty-free, irrevocable, perpetual (or for the term of
             the protection), sub-licensable and transferable license to use such Verified
             Images for advertising, marketing or publicity purposes in any media or
             platform. Airbnb in turn grants you a limited, non-exclusive, non-
             sublicensable, revocable, non-transferable license to use Verified Images
             outside of the Airbnb Platform solely for your personal and non-commercial
             use.

             5.7 You are solely responsible for all Member Content that you make
             available on or through the Airbnb Platform. Accordingly, you represent and
             warrant that: (i) you either are the sole and exclusive owner of all Member
             Content that you make available on or through the Airbnb Platform or you
             have all rights, licenses, consents and releases that are necessary to grant to
             Airbnb the rights in and to such Member Content, as contemplated under
             these Terms; and (ii) neither the Member Content nor your posting,
             uploading, publication, submission or transmittal of the Member Content or
             Airbnb's use of the Member Content (or any portion thereof) as contemplated
             under these Terms will infringe, misappropriate or violate a third party's
             patent, copyright, trademark, trade secret, moral rights or other proprietary or
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 97 of 150
             intellectual property rights, or rights of publicity or privacy, or result in the
             violation of any applicable law or regulation.

             5.8 You will not post, upload, publish, submit or transmit any Member
             Content that: (i) is fraudulent, false, misleading (directly or by omission or
             failure to update information) or deceptive; (ii) is defamatory, libelous,
             obscene, pornographic, vulgar or offensive; (iii) promotes discrimination,
             bigotry, racism, hatred, harassment or harm against any individual or group;
             (iv) is violent or threatening or promotes violence or actions that are
             threatening to any other person or animal; (v) promotes illegal or harmful
             activities or substances; or (vi) violates Airbnb’s Content Policy or any other
             Airbnb policy. Airbnb may remove or disable access to any Member Content
             that is in violation of applicable law, these Terms or Airbnb’s then-current
             Policies or Standards, or otherwise may be harmful or objectionable to
             Airbnb, its Members, third parties, or property. Where Airbnb removes or
             disables Member Content, Airbnb will notify a Member and provide the
             reasons for such a measure, unless such notification would (i) prevent or
             impede the detection or prevention of fraud or other illegal activities, (ii) harm
             the legitimate interests of other Members or third parties, or (ii) contravene
             applicable laws. You may appeal such a decision by contacting customer
             service.

             5.9 Airbnb respects copyright law and expects its Members to do the same. If
             you believe that any content on the Airbnb Platform infringes copyrights you
             own, please notify us in accordance with our Copyright Policy.


             6. Service Fees

             6.1 Airbnb may charge fees to Hosts ("Host Fees") and/or Guests ("Guest
             Fees") (collectively, "Service Fees") in consideration for the use of the
             Airbnb Platform. More information about when Service Fees apply and how
             they are calculated can be found on our Service Fees page.

             6.2 Any applicable Service Fees (including any applicable Taxes) will be
             displayed to a Host or Guest prior to publishing or booking a Listing. Airbnb
             reserves the right to change the Service Fees at any time, and will provide
             Members adequate notice of any fee changes before they become effective.
             Such fee changes will not affect any bookings made prior to the effective
             date of the fee change.

             6.3 You are responsible for paying any Service Fees that you owe to Airbnb.
             The applicable Service Fees (including any applicable Taxes) are collected
             by Airbnb Payments. Airbnb Payments will deduct any Host Fees from the
             Listing Fee before remitting the payout to the Host. Any Guest Fees are
             included in the Total Fees collected by Airbnb Payments. Except as
             otherwise provided on the Airbnb Platform, Service Fees are non-refundable.


             7. Terms specifc for Hoss
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 98 of 150
             7.1 Terms applicable to all Lisings

             7.1.1 When creating a Listing through the Airbnb Platform you must (i)
             provide complete and accurate information about your Host Service (such as
             listing description, location, and calendar availability), (ii) disclose any
             deficiencies, restrictions (such as house rules) and requirements that apply
             (such as any minimum age, proficiency or fitness requirements for an
             Experience) and (iii) provide any other pertinent information requested by
             Airbnb. You are responsible for keeping your Listing information (including
             calendar availability) up-to-date at all times.

             7.1.2 You are solely responsible for setting a price (including any Taxes if
             applicable, or charges such as cleaning fees) for your Listing (“Listing Fee”).
             Once a Guest requests a booking of your Listing, you may not request that
             the Guest pays a higher price than in the booking request.

             7.1.3 Any terms and conditions included in your Listing, in particular in
             relation to cancellations, must not conflict with these Terms or the relevant
             cancellation policy for your Listing.

             7.1.4 Airbnb may enable certain Hosts to participate in its “Open Homes
             Program.” The Open Homes Program enables Hosts to provide Listings to
             certain Guests, such as refugees or evacuees, for free. You acknowledge
             that if you choose to participate in the Open Homes Program, your ability to
             restrict your Listing to certain Guests, such as Guests with previous positive
             Reviews, may be limited.

             7.1.5 Pictures, animations or videos (collectively, "Images") used in your
             Listings must accurately reflect the quality and condition of your Host
             Services. Airbnb reserves the right to require that Listings have a minimum
             number of Images of a certain format, size and resolution.

             7.1.6 The placement and ranking of Listings in search results on the Airbnb
             Platform may vary and depend on a variety of factors, such as Guest search
             parameters and preferences, Host requirements, price and calendar
             availability, number and quality of Images, customer service and cancellation
             history, Reviews and Ratings, type of Host Service, and/or ease of booking.
             More information about the factors that determine how your Listing appears
             in search results can be found on our help center.

             7.1.7 When you accept or have pre-approved a booking request by a Guest,
             you are entering into a legally binding agreement with the Guest and are
             required to provide your Host Service(s) to the Guest as described in your
             Listing when the booking request is made. You also agree to pay the
             applicable Host Fee and any applicable Taxes.

             7.1.8 Airbnb recommends that Hosts obtain appropriate insurance for their
             Host Services. Please review any respective insurance policy carefully, and
             in particular make sure that you are familiar with and understand any
             exclusions to, and any deductibles that may apply for, such insurance policy,
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 99 of 150
             including, but not limited to, whether or not your insurance policy will cover
             the actions or inactions of Guests (and the individuals the Guest has booked
             for, if applicable) while staying at your Accommodation or participating in your
             Experience, Event or other Host Service.


             7.2 Lising Accommodations

             7.2.1 Unless expressly allowed by Airbnb, you may not list more than one
             Accommodation per Listing.

             7.2.2 If you choose to require a security deposit for your Accommodation,
             you must specify this in your Listing ("Security Deposit"). Hosts are not
             allowed to ask for a Security Deposit (i) after a booking has been confirmed
             or (ii) outside of the Airbnb Platform.

             7.2.3 Any Listing you post and the booking of, or a Guest's stay at, an
             Accommodation shall (i) not breach any agreements you have entered into
             with any third parties, such as homeowners association, condominium, or
             other agreements, and (ii) comply with all applicable laws (such as zoning
             laws), Tax requirements, and other rules and regulations (including having all
             required permits, licenses and registrations).


             7.3 Lising Experiences, Events and other Hos Services

             Hosts who list Experiences, Events and Host Services other than
             Accommodations agree to and are subject to the Additional Terms for
             Experience Hosts.


             7.4 Co-Hoss

             7.4.1 Airbnb may enable Hosts to authorize other Members (“Co-Hosts”) to
             administer the Host’s Listing(s), and to bind the Host and take certain actions
             in relation to the Listing(s) as permitted by the Host, such as accepting
             booking requests, messaging and welcoming Guests, and updating the
             Listing Fee and calendar availability (collectively, “Co-Host Services”). Any
             agreement formed between Host and Co-Host may not conflict with these
             Terms, the Payments Terms, or any other Policies applicable to your Host
             Service(s). Co-Hosts may only act in an individual capacity and not on behalf
             of a company or other organization, unless expressly authorized by Airbnb.
             Airbnb reserves the right, in our sole discretion, to limit the number of Co-
             Hosts a Host may invite for each Listing and to limit the number of Listings a
             Co-Host may manage.

             7.4.2 Hosts should exercise due diligence and care when deciding who to
             add as a Co-Host to their Listing(s). Hosts are responsible and liable for any
             and all Listings and Member Content published on the Airbnb Platform
             created by a Co-Host on their behalf. Further, Hosts remain responsible and
             liable for their own acts and omissions, including, but not limited to, conduct
             that causes harm or damage to the Co-Host(s). Co-Hosts remain responsible
             and liable for their own acts and omissions when engaging in their roles and
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 100 of 150
              responsibilities as a Co-Host, including, but not limited to, conduct that
              causes harm or damage to the Host. In addition, both Host and Co-Host are
              jointly responsible and severally liable for third party claims, including Guest
              claims, arising from the acts and omissions of the other person as related to
              hosting activities, communications with Guests, and the provision of any Co-
              Host Services.

              7.4.3 Unless agreed otherwise by Host and Co-Host, Host and Co-Host may
              terminate the Co-Host agreement at any time. In addition, both Host and Co-
              Host acknowledge that their Co-hosting relationship will terminate in the
              event that Airbnb (i) terminates the Co-Host service or (ii) terminates either
              party’s participation in the Co-Host service. When the Co-Host agreement is
              terminated, the Host will remain responsible for all of the Co-Host’s actions
              prior to the termination, including the responsibility to fulfill any pending or
              future bookings initiated prior to the termination, except in the event of gross
              misconduct or malicious behavior of the Co-Host. When a Member is
              removed as a Co-Host, that Member will no longer have access to any Host
              or Guest information related to the applicable Host’s Listing(s).

              7.4.4 As a Co-Host, you will not be reviewed by Guests, meaning that your
              Co-Host activities will not affect your Reviews or Ratings for other Listings for
              which you are a Host. Instead, the Host of such Listing(s) will be reviewed by
              Guests (including potentially on the basis of the Co-Host’s conduct and
              performance). Hosts acknowledge that Reviews and Ratings from Guests for
              their Listing(s) may be impacted by a Co-Host’s conduct and performance.


              8. Terms specifc for Guess

              8.1 Terms applicable to all bookings

              8.1.1 Subject to meeting any requirements (such as completing any
              verification processes) set by Airbnb and/or the Host, you can book a Listing
              available on the Airbnb Platform by following the respective booking process.
              All applicable fees, including the Listing Fee, Security Deposit (if applicable),
              Guest Fee and any applicable Taxes (collectively, “Total Fees”) will be
              presented to you prior to booking a Listing. You agree to pay the Total Fees
              for any booking requested in connection with your Airbnb Account.

              8.1.2 Upon receipt of a booking confirmation from Airbnb, a legally binding
              agreement is formed between you and your Host, subject to any additional
              terms and conditions of the Host that apply, including in particular the
              applicable cancellation policy and any rules and restrictions specified in the
              Listing. Airbnb Payments will collect the Total Fees at the time of the booking
              request or upon the Host’s confirmation pursuant to the Payments Terms.
              For certain bookings, Guests may be required to pay or have the option to
              pay in multiple installments.

              8.1.3 If you book a Host Service on behalf of additional guests, you are
              required to ensure that every additional guest meets any requirements set by
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 101 of 150
              the Host, and is made aware of and agrees to these Terms and any terms
              and conditions, rules and restrictions set by the Host. If you are booking for
              an additional guest who is a minor, you represent and warrant that you are
              legally authorized to act on behalf of the minor. Minors may only participate in
              an Experience, Event or other Host Service if accompanied by an adult who
              is responsible for them.

              8.1.4 Airbnb may enable a Guest who is booking a Listing on behalf of one or
              more additional guests (the “Organizer”) to split the payment of the Total
              Fees for an eligible booking on a pro-rata basis between the Organizer and
              at least one other additional guest (each a “Co-Payer”) (the “Group
              Payment Service”). In order to participate in the Group Payment Service,
              each Co-Payer must have or register an Airbnb Account prior to making a
              payment. All payments via the Group Payment Service are handled by
              Airbnb Payments and are subject to the Group Payment Terms of Service.


              8.2 Booking Accommodations

              8.2.1 You understand that a confirmed booking of an Accommodation
              (“Accommodation Booking”) is a limited license granted to you by the Host
              to enter, occupy and use the Accommodation for the duration of your stay,
              during which time the Host (only where and to the extent permitted by
              applicable law) retains the right to re-enter the Accommodation, in
              accordance with your agreement with the Host.

              8.2.2 You agree to leave the Accommodation no later than the checkout time
              that the Host specifies in the Listing or such other time as mutually agreed
              upon between you and the Host. If you stay past the agreed upon checkout
              time without the Host's consent (“Overstay”), you no longer have a license to
              stay in the Accommodation and the Host is entitled to make you leave in a
              manner consistent with applicable law. In addition, you agree to pay, if
              requested by the Host, for each twenty-four (24) hour period (or any portion
              thereof) that you Overstay, an additional nightly fee of up to two (2) times the
              average nightly Listing Fee originally paid by you to cover the inconvenience
              suffered by the Host, plus all applicable Guest Fees, Taxes, and any legal
              expenses incurred by the Host to make you leave (collectively, "Overstay
              Fees"). Overstay Fees for late checkouts on the checkout date that do not
              impact upcoming bookings may be limited to the additional costs incurred by
              the Host as a result of such Overstay. If you Overstay at an Accommodation,
              you authorize Airbnb (via Airbnb Payments) to charge you to collect Overstay
              Fees. A Security Deposit, if required by a Host, may be applied to any
              Overstay Fees due for a Guest’s Overstay.


              8.3 Booking Experiences, Events and other Hos Services

              8.3.1 You should carefully review the description of any Experience, Event or
              other Host Service you intend to book to ensure you (and any additional
              guests you are booking for) meet any minimum age, proficiency, fitness or
              other requirements which the Host has specified in their Listing. At your sole
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 102 of 150
              discretion you may want to inform the Host of any medical or physical
              conditions, or other circumstances that may impact your and any additional
              guest’s ability to participate in any Experience, Event or other Host Service.
              In addition, certain laws, like the minimum legal drinking age in the location of
              the Experience, Event or other Host Service, may also apply.

              8.3.2 Before and during an Experience, Event or other Host Service you must
              at all times adhere to the Hosts’ instructions.

              8.3.3 You may not bring any additional individuals to an Experience, Event or
              other Host Service unless such an individual was added by you as an
              additional guest during the booking process on the Airbnb Platform.

              8.4 Airbnb Travel Credits

              Airbnb Travel Credits may be redeemed for eligible bookings via the Airbnb
              Platform as specified in the terms and conditions provided with the Travel
              Credit. You may only redeem Airbnb Travel Credits after the Airbnb Travel
              Credits are reflected in your Airbnb Account.


              9. Booking Modifcations, Cancellations and Refunds,
              Resolution Center
              9.1 Hosts and Guests are responsible for any modifications to a booking that
              they make via the Airbnb Platform or direct Airbnb customer service to make
              ("Booking Modifications"), and agree to pay any additional Listing Fees,
              Host Fees or Guest Fees and/or Taxes associated with such Booking
              Modifications.

              9.2 Guests can cancel a confirmed booking at any time pursuant to the
              Listing’s cancellation policy set by the Host, and Airbnb Payments will refund
              the amount of the Total Fees due to the Guest in accordance with such
              cancellation policy. Unless extenuating circumstances exist, any portion of
              the Total Fees due to the Host under the applicable cancellation policy will be
              remitted to the Host by Airbnb Payments pursuant to the Payments Terms.

              9.3 If a Host cancels a confirmed booking, the Guest will receive a full refund
              of the Total Fees for such booking. In some instances, Airbnb may allow the
              Guest to apply the refund to a new booking, in which case Airbnb Payments
              will credit the amount against the Guest’s subsequent booking at the Guest’s
              direction. Further, Airbnb may publish an automated review on the Listing
              cancelled by the Host indicating that a booking was cancelled. In addition,
              Airbnb may (i) keep the calendar for the Listing unavailable or blocked for the
              dates of the cancelled booking, and/or (ii) impose a cancellation fee, unless
              the Host has a valid reason for cancelling the booking pursuant to Airbnb’s
              Extenuating Circumstances Policy or has legitimate concerns about the
              Guest’s behavior.

              9.4 For Experiences, Events and other Host Services, if weather poses a
              safety risk to Guests, or if it prevents a Host from carrying out a Host Service
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 103 of 150
              that takes place primarily outdoors, Hosts may cancel the Host Service.
              Hosts may also cancel the Host Service if other conditions exist that would
              prevent the Host from offering the Host Service safely.

              9.5 In certain circumstances, Airbnb may cancel a pending or confirmed
              booking on behalf of a Host or Guest and initiate corresponding refunds and
              payouts. This may be for reasons set forth in Airbnb's Extenuating
              Circumstances Policy or for the reasons set out in Section 15 of these Terms.
              Where Airbnb cancels a booking, Airbnb will, notify Members and provide the
              reasons for such a measure, unless such notification would (i) prevent or
              impede the detection or prevention of fraud or other illegal activities, (ii) harm
              the legitimate interests of other Members or third parties, or (iii) contravene
              applicable laws. You may appeal a cancellation by contacting customer
              service.

              9.6 If a Guest who books an Accommodation suffers a Travel Issue as
              defined in the Guest Refund Policy, Airbnb may determine to refund the
              Guest part or all of the Total Fees in accordance with the Guest Refund
              Policy. If a Guest who books an Experience, Event or other Host Service
              suffers a Travel Issue as defined in the Experiences Guest Refund Policy,
              Airbnb may determine, in its sole discretion, to refund the Guest part or all of
              the Total Fees in accordance with the Experiences Guest Refund Policy.

              9.7 If a Guest or Airbnb cancels a confirmed booking, and the Guest receives
              a refund in accordance with the Guest Refund Policy, Experiences Guest
              Refund Policy, Extenuating Circumstances Policy, or the applicable
              cancellation policy set by the Host and mentioned in the Listing, after the
              Host has already been paid, Airbnb Payments will be entitled to recover the
              amount of any such refund from the Host, including by subtracting such
              refund amount out from any future Payouts due to the Host.

              9.8 Except as otherwise set out in these Terms, Members may use the
              Resolution Center to send or request money for refunds, additional Host
              Services, Co-Host Services or Damage Claims related to bookings. You
              agree to pay all amounts sent through the Resolution Center in connection
              with your Airbnb Account, and Airbnb Payments will handle all such
              payments.


              10. Ratings and Reviews

              10.1 Within a certain timeframe after completing a booking, Guests and
              Hosts can leave a public review (“Review”) and submit a star rating
              (“Rating”) about each other. Ratings or Reviews reflect the opinions of
              individual Members and do not reflect the opinion of Airbnb. Ratings and
              Reviews are not verified by Airbnb for accuracy and may be incorrect or
              misleading.

              10.2 Ratings and Reviews by Guests and Hosts must be accurate and may
              not contain any offensive or defamatory language. Ratings and Reviews are
              subject to Section 5 and must comply with Airbnb’s Content Policy and
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 104 of 150
              Extortion Policy.

              10.3 Members are prohibited from manipulating the Ratings and Reviews
              system in any manner, such as instructing a third party to write a positive or
              negative Review about another Member.

              10.4 Ratings and Reviews are part of a Member’s public profile and may also
              be surfaced elsewhere on the Airbnb Platform (such as the Listing page)
              together with other relevant information such as number of bookings, number
              of cancellations, average response time and other information.


              11. Damage to Accommodations, Disputes between
              Members
              11.1 As a Guest, you are responsible for leaving the Accommodation
              (including any personal or other property located at the Accommodation) in
              the condition it was in when you arrived. You are responsible for your own
              acts and omissions and are also responsible for the acts and omissions of
              any individuals whom you invite to, or otherwise provide access to, the
              Accommodation, excluding the Host (and the individuals the Host invites to
              the Accommodation, if applicable).

              11.2 If a Host claims and provides evidence that you as a Guest have
              culpably damaged an Accommodation or any personal or other property at
              an Accommodation ("Damage Claim"), the Host can seek payment from you
              through the Resolution Center. If a Host escalates a Damage Claim to
              Airbnb, you will be given an opportunity to respond. If you agree to pay the
              Host, or Airbnb determines under consideration of any applicable statutory
              rules on the burden of proof that you are responsible for the Damage Claim,
              Airbnb via Airbnb Payments will, after the end of your stay, collect any such
              sums from you and/or against the Security Deposit (if applicable) required to
              cover the Damage Claim pursuant to the Payments Terms. Airbnb also
              reserves the right to otherwise collect payment from you and pursue any
              remedies available to Airbnb in this regard in situations in which you are
              responsible for a Damage Claim, including, but not limited to, in relation to
              any payment requests made by Hosts under the Airbnb Host Guarantee. You
              may appeal a decision taken by Airbnb on the basis of this Section 11.2 by
              contacting customer support. Any decisions made by Airbnb in relation to a
              Damage Claim do not affect your contractual or statutory rights. Your right to
              take legal action before a court of law remains unaffected.

              11.3 Members agree to cooperate with and assist Airbnb in good faith, and to
              provide Airbnb with such information and take such actions as may be
              reasonably requested by Airbnb, in connection with any Damage Claims or
              other complaints or claims made by Members relating to (i) Accommodations
              or any personal or other property located at an Accommodation (including,
              without limitation, payment requests made under the Airbnb Host
              Guarantee), (ii) Experiences, (iii) Co-Host agreements, or (iv) a Group
              Payment Booking. A Member shall, upon Airbnb's reasonable request and at
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 105 of 150
              no cost to the Member, participate in mediation or a similar resolution
              process with another Member, which process will be conducted by Airbnb or
              a third party selected by Airbnb or its insurer, with respect to losses for which
              a Member is requesting payment from Airbnb (including but not limited to
              payments under the Airbnb Host Guarantee). Members are entitled to
              terminate their participation in the mediation or similar resolution process at
              any time. A Member’s right to take legal action before a court of law remains
              unaffected.


              12. Rounding of

              Airbnb generally supports payment amounts that are payable from or to
              Guests or Hosts to the smallest unit supported by a given currency (i.e., U.S.
              cents, Euro cents or other supported currencies). Where Airbnb’s third-party
              payment services provider does not support payments in the smaller unit
              supported by a given currency, Airbnb may, in its sole discretion, round up or
              round down the displayed amounts that are payable from or to Guests or
              Hosts to the nearest whole functional base unit in which the currency is
              denominated (i.e. to the nearest dollar, Euro or other supported currency); for
              example, Airbnb may round up an amount of $101.50 to $102.00, and round
              down an amount of $101.49 to $101.00.


              13. Taxes

              13.1 As a Host you are solely responsible for determining your obligations to
              report, collect, remit or include in your Listing Fees any applicable VAT or
              other indirect sales taxes, occupancy tax, tourist or other visitor taxes or
              income taxes ("Taxes").

              13.2 Tax regulations may require us to collect appropriate Tax information
              from Hosts, or to withhold Taxes from payouts to Hosts, or both. If a Host
              fails to provide us with the required documentation under applicable law (e.g.
              a tax number) to alleviate our obligation (if any) to withhold Taxes from
              payouts to you, we reserve the right to withhold payouts up to the tax-
              relevant amount as required by law until resolution.

              13.3 You understand that any appropriate governmental agency, department
              and/or authority ("Tax Authority") where your Accommodation is located
              may require Taxes to be collected from Guests or Hosts on Listing Fees, and
              to be remitted to the respective Tax Authority. The laws in jurisdictions may
              vary, but these Taxes may be required to be collected and remitted as a
              percentage of the Listing Fees set by Hosts, a set amount per day, or other
              variations, and are sometimes called "transient occupancy taxes," "hotel
              taxes," "lodging taxes," "city taxes," "room taxes" or "tourist taxes"
              ("Occupancy Taxes").

              13.4 In certain jurisdictions, Airbnb may decide in its sole discretion to
              facilitate collection and remittance of Occupancy Taxes from or on behalf of
              Guests or Hosts, in accordance with these Terms ("Collection and
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 106 of 150
              Remittance") if such jurisdiction asserts Airbnb or Hosts have an Occupancy
              Tax collection and remittance obligation. In any jurisdiction in which we
              decide to facilitate direct Collection and Remittance, you hereby instruct and
              authorize Airbnb (via Airbnb Payments) to collect Occupancy Taxes from
              Guests on the Host's behalf at the time Listing Fees are collected, and to
              remit such Occupancy Taxes to the Tax Authority. In other jurisdictions
              Airbnb may decide in its sole discretion to collect Occupancy Taxes and remit
              such Taxes to eligible and qualifying Hosts, based on tax information
              supplied by the Host, for ultimate reporting and remittance by such Host to
              the Tax Authority (“Pass-Through Tax Feature”). Such Hosts using the
              Pass-Through Tax Feature will be solely responsible for informing Airbnb
              about the correct Occupancy Tax amount to be collected from the Guest in
              accordance with applicable law and directly remitting the Occupancy Taxes
              to the relevant Tax Authority. Airbnb does not assume any liability for the
              failure of a participating Host to comply with any applicable tax reporting or
              remittance obligations.The amount of Occupancy Taxes, if any, collected and
              remitted by Airbnb will be visible to and separately stated to both Guests and
              Hosts on their respective transaction documents. Where Airbnb is facilitating
              Collection and Remittance, Hosts are not permitted to collect any Occupancy
              Taxes being collected by Airbnb relating to their Accommodations in that
              jurisdiction.

              13.5 Guests and Hosts agree that we may seek additional amounts from you
              in the event that the Taxes collected and/or remitted are insufficient to fully
              discharge your obligations to the Tax Authority, and agree that your sole
              remedy for Occupancy Taxes collected is a refund of Occupancy Taxes
              collected by Airbnb from the applicable Tax Authority in accordance with
              applicable procedures set by that Tax Authority.

              13.6 Airbnb reserves the right, with prior notice to Hosts, to cease the
              Collection and Remittance in any jurisdiction for any reason at which point
              Hosts and Guests are once again solely responsible and liable for the
              collection and/or remittance of any and all Occupancy Taxes that may apply
              to Accommodations in that jurisdiction.


              14. Prohibited Activities

              14.1 You are solely responsible for compliance with any and all laws, rules,
              regulations, and Tax obligations that may apply to your use of the Airbnb
              Platform. In connection with your use of the Airbnb Platform, you will not and
              will not assist or enable others to:

               •   breach or circumvent any applicable laws or regulations, agreements
                   with third-parties, third-party rights, or our Terms, Policies or Standards;
               •   use the Airbnb Platform or Collective Content for any commercial or other
                   purposes that are not expressly permitted by these Terms or in a manner
                   that falsely implies Airbnb endorsement, partnership or otherwise
                   misleads others as to your affiliation with Airbnb;
               •   copy, store or otherwise access or use any information, including
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 107 of 150
                   personally identifiable information about any other Member, contained on
                   the Airbnb Platform in any way that is inconsistent with Airbnb’s Privacy
                   Policy or these Terms or that otherwise violates the privacy rights of
                   Members or third parties;
               •   use the Airbnb Platform in connection with the distribution of unsolicited
                   commercial messages ("spam");
               •   offer, as a Host, any Accommodation that you do not yourself own or
                   have permission to make available as a residential or other property
                   through the Airbnb Platform;
               •   unless Airbnb explicitly permits otherwise, book any Listing if you will not
                   actually be using the Host Services yourself;
               •   contact another Member for any purpose other than asking a question
                   related to your own booking, Listing, or the Member's use of the Airbnb
                   Platform, including, but not limited to, recruiting or otherwise soliciting
                   any Member to join third-party services, applications or websites, without
                   our prior written approval;
               •   use the Airbnb Platform to request, make or accept a booking
                   independent of the Airbnb Platform, to circumvent any Service Fees or
                   for any other reason;
               •   request, accept or make any payment for Listing Fees outside of the
                   Airbnb Platform or Airbnb Payments. If you do so, you: (i) accept all risks
                   and responsibility for such payment, and (ii) hold Airbnb harmless from
                   any liability for such payment;
               •   discriminate against or harass anyone on the basis of race, national
                   origin, religion, gender, gender identity, physical or mental disability,
                   medical condition, marital status, age or sexual orientation, or otherwise
                   engage in any violent, harmful, abusive or disruptive behavior;
               •   misuse or abuse any Listings or services associated with the Airbnb
                   Open Homes program;
               •   use, display, mirror or frame the Airbnb Platform or Collective Content, or
                   any individual element within the Airbnb Platform, Airbnb's name, any
                   Airbnb trademark, logo or other proprietary information, or the layout and
                   design of any page or form contained on a page in the Airbnb Platform,
                   without Airbnb's express written consent;
               •   dilute, tarnish or otherwise harm the Airbnb brand in any way, including
                   through unauthorized use of Collective Content, registering and/or using
                   Airbnb or derivative terms in domain names, trade names, trademarks or
                   other source identifiers, or registering and/or using domains names, trade
                   names, trademarks or other source identifiers that closely imitate or are
                   confusingly similar to Airbnb domains, trademarks, taglines, promotional
                   campaigns or Collective Content;
               •   use any robots, spider, crawler, scraper or other automated means or
                   processes to access, collect data or other content from or otherwise
                   interact with the Airbnb Platform for any purpose;
               •   avoid, bypass, remove, deactivate, impair, descramble, or otherwise
                   attempt to circumvent any technological measure implemented by Airbnb
                   or any of Airbnb's providers or any other third party to protect the Airbnb
                   Platform;
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 108 of 150
                   attempt to decipher, decompile, disassemble or reverse engineer any of
                   the software used to provide the Airbnb Platform;
               •   take any action that damages or adversely affects, or could damage or
                   adversely affect the performance or proper functioning of the Airbnb
                   Platform;
               •   export, re-export, import, or transfer the Application except as authorized
                   by United States law, the export control laws of your jurisdiction, and any
                   other applicable laws; or
               •   violate or infringe anyone else’s rights or otherwise cause harm to
                   anyone.

              14.2 You acknowledge that Airbnb has no general obligation to monitor
              Member Content nor to actively seek facts or circumstances indicating illegal
              activity, but has the right to review, disable access to, or edit any Member
              Content, in order to (i) operate, secure and improve the security of the Airbnb
              Platform (including without limitation for fraud prevention, risk assessment,
              investigation and customer support purposes); (ii) ensure Members’
              compliance with these Terms; (iii) comply with applicable law or the order or
              requirement of a court, law enforcement or other administrative agency or
              governmental body; (iv) respond to Member Content that it determines is
              harmful or objectionable; or (v) as otherwise set forth in these Terms.
              Members agree to cooperate with and assist Airbnb in good faith, and to
              provide Airbnb with such information and take such actions as may be
              reasonably requested by Airbnb with respect to any investigation undertaken
              by Airbnb or a representative of Airbnb regarding the use or abuse of the
              Airbnb Platform.

              14.3 If you feel that any Member you interact with, whether online or in
              person, is acting or has acted inappropriately, including but not limited to
              anyone who (i) engages in offensive, violent or sexually inappropriate
              behavior, (ii) you suspect of stealing from you, or (iii) engages in any other
              disturbing conduct, you should immediately report such person to the
              appropriate authorities and then to Airbnb by contacting us with your police
              station and report number (if available). You agree that any report you make
              will not obligate us to take any action (beyond that required by law, if any).


              15. Term and Termination, Suspension and other Measures

              15.1 This Agreement shall be effective until such time when you or Airbnb
              terminate the Agreement in accordance with this provision.

              15.2 You may terminate this Agreement at any time by sending us an email.
              If you cancel your Airbnb Account as a Host, any confirmed booking(s) will be
              automatically cancelled and your Guests will receive a full refund. If you
              cancel your Airbnb Account as a Guest, any confirmed booking(s) will be
              automatically cancelled and any refund will depend upon the terms of the
              Listing’s cancellation policy.

              15.3 Without limiting our rights specified below, Airbnb may terminate this
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 109 of 150
              Agreement for convenience at any time by giving you thirty (30) days' notice
              via email to your registered email address.

              15.4 Airbnb may immediately, without notice, terminate this Agreement
              and/or stop providing access to the Airbnb Platform if (i) you have materially
              breached your obligations under these Terms, the Payments Terms, our
              Policies or Standards, (ii) you have violated applicable laws, regulations or
              third party rights, or (iii) such action is necessary to protect the personal
              safety or property of Airbnb, its Members, or third parties (for example in the
              case of fraudulent behavior of a Member).

              15.5 In addition, Airbnb may take any of the following measures (i) to comply
              with applicable law, or the order or request of a court, law enforcement or
              other administrative agency or governmental body, or if (ii) you have
              breached these Terms, the Payments Terms, our Policies or Standards,
              applicable laws, regulations, or third party rights, (iii) you have provided
              inaccurate, fraudulent, outdated or incomplete information during the Airbnb
              Account registration, Listing process or thereafter, (iv) you and/or your
              Listings or Host Services at any time fail to meet any applicable quality or
              eligibility criteria, (v) you have repeatedly received poor Ratings or Reviews
              or Airbnb otherwise becomes aware of or has received complaints about your
              performance or conduct, (vi) you have repeatedly cancelled confirmed
              bookings or failed to respond to booking requests without a valid reason, or
              (vii) such action is necessary to protect the personal safety or property of
              Airbnb, its Members, or third parties, or to prevent fraud or other illegal
              activity:

               •   refuse to surface, delete or delay any Listings, Ratings, Reviews, or other
                   Member Content;
               •   cancel any pending or confirmed bookings;
               •   limit your access to or use of the Airbnb Platform;
               •   temporarily or permanently revoke any special status associated with
                   your Airbnb Account;
               •   temporarily or in case of severe or repeated offenses permanently
                   suspend your Airbnb Account and stop providing access to the Airbnb
                   Platform.

              In case of non-material breaches and where appropriate, you will be given
              notice of any intended measure by Airbnb and an opportunity to resolve the
              issue to Airbnb's reasonable satisfaction.

              15.6 If we take any of the measures described above (i) we may refund your
              Guests in full for any and all confirmed bookings that have been cancelled,
              irrespective of preexisting cancellation policies, and (ii) you will not be entitled
              to any compensation for pending or confirmed bookings that were cancelled.

              15.7 When this Agreement has been terminated, you are not entitled to a
              restoration of your Airbnb Account or any of your Member Content. If your
              access to or use of the Airbnb Platform has been limited or your Airbnb
              Account has been suspended or this Agreement has been terminated by us,
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 110 of 150
              you may not register a new Airbnb Account or access and use the Airbnb
              Platform through an Airbnb Account of another Member.

              15.8 If Airbnb takes any of the measures described in this Section 15 you
              may appeal such a decision by contacting our customer service.


              16. Disclaimers

              Intentionally left blank


              17. Liability

              Airbnb is liable under statutory provisions for intent and gross
              negligence by us, our legal representatives, directors, or other
              vicarious agents. The same applies to the assumption of guarantees or
              any other strict liability, or in case of a culpable injury to life, limb, or
              health. Airbnb is liable for any negligent breaches of essential
              contractual obligations by us, our legal representatives, directors, or
              other vicarious agents; such liability is limited to the typically occurring
              foreseeable damages. Essential contractual obligations are such duties
              of Airbnb in whose proper fulfilment you regularly trust and must trust
              for the proper execution of the contract. Any additional liability of
              Airbnb is excluded.


              18. Indemnifcation

              To the maximum extent permitted by applicable law, you agree to release,
              defend (at Airbnb’s option), indemnify, and hold Airbnb and its affiliates and
              subsidiaries, including but not limited to, Airbnb Payments, and their officers,
              directors, employees and agents, harmless from and against any claims,
              liabilities, damages, losses, and expenses, including, without limitation,
              reasonable legal and accounting fees, arising out of or in any way connected
              with (i) your breach of these Terms or our Policies or Standards, (ii) your
              improper use of the Airbnb Platform or any Airbnb Services, (iii) your
              interaction with any Member, stay at an Accommodation, participation in an
              Experience, Event or other Host Service, participation in the Group Payment
              Service, including without limitation any injuries, losses or damages (whether
              compensatory, direct, incidental, consequential or otherwise) of any kind
              arising in connection with or as a result of such interaction, stay, participation
              or use, or (iv) your breach of any laws, regulations or third party rights. The
              indemnification obligation according to this Section 18 only applies if and to
              the extent that the claims, liabilities, damages, losses, and expenses have
              been adequately caused by your culpable breach of a contractual obligation.


              19. Dispute Resolution and Arbitration Agreement

              19.1 This Dispute Resolution and Arbitration Agreement shall apply if you
              bring any claim against Airbnb in the United States (to the extent not in
              conflict with Section 21).
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 111 of 150
              19.2 Overview of Dispute Resolution Process. Airbnb is committed to
              participating in a consumer-friendly dispute resolution process. To that end,
              these Terms provide for a two-part process for individuals to whom Section
              19.1 applies: (1) an informal negotiation directly with Airbnb’s customer
              service team, and (2) a binding arbitration administered by the American
              Arbitration Association (“AAA”) using its specially designed Consumer
              Arbitration Rules (as modified by this Section 19 and except as provided in
              Section 19.6). Specifically, the Consumer Arbitration Rules provide:

               •   Claims can be filed with AAA online (www.adr.org);
               •   Arbitrators must be neutral and no party may unilaterally select an
                   arbitrator;
               •   Arbitrators must disclose any bias, interest in the result of the arbitration,
                   or relationship with any party;
               •   Parties retain the right to seek relief in small claims court for certain
                   claims, at their option;
               •   The initial filing fee for the consumer is capped at $200;
               •   The consumer gets to elect the hearing location and can elect to
                   participate live, by phone, video conference, or, for claims under
                   $25,000, by the submission of documents;
               •   The arbitrator can grant any remedy that the parties could have received
                   in court to resolve the party’s individual claim.

              19.3 Pre-Arbitration Dispute Resolution and Notification. Prior to initiating an
              arbitration, you and Airbnb each agree to notify the other party of the dispute
              and attempt to negotiate an informal resolution to it first. We will contact you
              at the email address you have provided to us; you can contact Airbnb’s
              customer service team by emailing us. If after a good faith effort to negotiate
              one of us feels the dispute has not and cannot be resolved informally, the
              party intending to pursue arbitration agrees to notify the other party via email
              prior to initiating the arbitration. In order to initiate arbitration, a claim must be
              filed with the AAA and the written Demand for Arbitration (available at
              www.adr.org) provided to the other party, as specified in the AAA Rules.

              19.4 Agreement to Arbitrate. You and Airbnb mutually agree that any
              dispute, claim or controversy arising out of or relating to these Terms
              or the applicability, breach, termination, validity, enforcement or
              interpretation thereof, or to the use of the Airbnb Platform, the Host
              Services, the Group Payment Service, or the Collective Content
              (collectively, “Disputes”) will be settled by binding individual arbitration
              (the “Arbitration Agreement”). If there is a dispute about whether this
              Arbitration Agreement can be enforced or applies to our Dispute, you
              and Airbnb agree that the arbitrator will decide that issue.

              19.5 Exceptions to Arbitration Agreement. You and Airbnb each agree that
              the following claims are exceptions to the Arbitration Agreement and will be
              brought in a judicial proceeding in a court of competent jurisdiction: (i) Any
              claim related to actual or threatened infringement, misappropriation or
              violation of a party’s copyrights, trademarks, trade secrets, patents, or other
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 112 of 150
              intellectual property rights; (ii) Any claim seeking emergency injunctive relief
              based on exigent circumstances (e.g., imminent danger or commission of a
              crime, hacking, cyber-attack).

              19.6 Arbitration Rules and Governing Law. This Arbitration Agreement
              evidences a transaction in interstate commerce and thus the Federal
              Arbitration Act governs the interpretation and enforcement of this provision.
              The arbitration will be administered by AAA in accordance with the Consumer
              Arbitration Rules and/or other AAA arbitration rules determined to be
              applicable by the AAA (the “AAA Rules“) then in effect, except as modified
              here. The AAA Rules are available at www.adr.org or by calling the AAA at
              1–800–778–7879.

              19.7 Modification to AAA Rules - Arbitration Hearing/Location. In order to
              make the arbitration most convenient to you, Airbnb agrees that any required
              arbitration hearing may be conducted, at your option, (a) in the county where
              you reside; (b) in San Francisco County; (c) in any other location to which
              you and Airbnb both agree; (d) via phone or video conference; or (e) for any
              claim or counterclaim under $25,000, by solely the submission of documents
              to the arbitrator.

              19.8 Modification of AAA Rules - Attorney’s Fees and Costs. You and Airbnb
              agree that Airbnb will be responsible for payment of the balance of any initial
              filing fee under the AAA Rules in excess of $200 for claims of $75,000 or
              less. You may be entitled to seek an award of attorney fees and expenses if
              you prevail in arbitration, to the extent provided under applicable law and the
              AAA rules. Unless the arbitrator determines that your claim was frivolous or
              filed for the purpose of harassment, Airbnb agrees it will not seek, and
              hereby waives all rights it may have under applicable law or the AAA Rules,
              to recover attorneys’ fees and expenses if it prevails in arbitration.

              19.9 Arbitrator’s Decision. The arbitrator’s decision will include the essential
              findings and conclusions upon which the arbitrator based the award.
              Judgment on the arbitration award may be entered in any court with proper
              jurisdiction. The arbitrator may award declaratory or injunctive relief only on
              an individual basis and only to the extent necessary to provide relief
              warranted by the claimant’s individual claim.

              19.10 Jury Trial Waiver. You and Airbnb acknowledge and agree that we
              are each waiving the right to a trial by jury as to all arbitrable Disputes.

              19.11 No Class Actions or Representative Proceedings. You and Airbnb
              acknowledge and agree that, to the fullest extent permitted by law, we
              are each waiving the right to participate as a plaintiff or class member
              in any purported class action lawsuit, class-wide arbitration, private
              attorney-general action, or any other representative proceeding as to all
              Disputes. Further, unless you and Airbnb both otherwise agree in
              writing, the arbitrator may not consolidate more than one party’s claims
              and may not otherwise preside over any form of any class or
              representative proceeding. If the “class action lawsuit” waiver or the
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 113 of 150
              “class-wide arbitration” waiver in this Section 19.11 is held
              unenforceable with respect to any Dispute, then the entirety of the
              Arbitration Agreement will be deemed void with respect to such Dispute
              and the Dispute must proceed in court. If the “private attorney general
              action” waiver or the “representative proceeding” waiver in this Section
              19.11 is held unenforceable with respect to any Dispute, those waivers
              may be severed from this Arbitration Agreement and you and Airbnb
              agree that any private attorney general claims and representative
              claims in the Dispute will be severed and stayed, pending the resolution
              of any arbitrable claims in the Dispute in individual arbitration.

              19.12 Severability. Except as provided in Section 19.11, in the event that any
              portion of this Arbitration Agreement is deemed illegal or unenforceable, such
              provision shall be severed and the remainder of the Arbitration Agreement
              shall be given full force and effect.

              19.13 Changes. Notwithstanding the provisions of Section 3 (“Modification of
              these Terms”), if Airbnb changes this Section 19 (“Dispute Resolution and
              Arbitration Agreement”) after the date you last accepted these Terms (or
              accepted any subsequent changes to these Terms), you may reject any such
              change by sending us written notice (including by email) within thirty (30)
              days of the date such change became effective, as indicated in the “Last
              Updated” date above or in the date of Airbnb’s email to you notifying you of
              such change. Rejecting a new change, however, does not revoke or alter
              your prior consent to any earlier agreements to arbitrate any Dispute
              between you and Airbnb (or your prior consent to any subsequent changes
              thereto), which will remain in effect and enforceable as to any Dispute
              between you and Airbnb.

              19.14 Survival. Except as provided in Section 19.12, this Section 19 will
              survive any termination of these Terms and will continue to apply even if you
              stop using the Airbnb Platform or terminate your Airbnb Account.


              20. Feedback

              We welcome and encourage you to provide feedback, comments and
              suggestions for improvements to the Airbnb Platform (“Feedback“). You may
              submit Feedback by emailing us, through the “Contact” section of the Airbnb
              Platform, or by other means of communication. Any Feedback you submit to
              us will be considered non-confidential and non-proprietary to you. By
              submitting Feedback to us, you grant us a non-exclusive, worldwide, royalty-
              free, irrevocable, sub-licensable, perpetual license to use and publish those
              ideas and materials for any purpose, without compensation to you.


              21. Applicable Law and Jurisdiction

              These Terms are governed by and construed in accordance with Irish law. If
              you are acting as a consumer and if mandatory statutory consumer
              protection regulations in your country of residence contain provisions that are
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 114 of 150
              more beneficial for you, such provisions shall apply irrespective of the choice
              of Irish law. As a consumer, you may bring any judicial proceedings relating
              to these Terms before the competent court of your place of residence or the
              competent court of Airbnb's place of business in Ireland. If Airbnb wishes to
              enforce any of its rights against you as a consumer, we may do so only in the
              courts of the jurisdiction in which you are a resident. If you are acting as a
              business, you agree to submit to the exclusive jurisdiction of the Irish courts.


              22. General Provisions

              22.1 Except as they may be supplemented by additional terms and
              conditions, policies, guidelines or standards, these Terms constitute the
              entire Agreement between Airbnb and you pertaining to the subject matter
              hereof, and supersede any and all prior oral or written understandings or
              agreements between Airbnb and you in relation to the access to and use of
              the Airbnb Platform.

              22.2 No joint venture, partnership, employment, or agency relationship exists
              between you and Airbnb as a result of this Agreement or your use of the
              Airbnb Platform.

              22.3 These Terms do not and are not intended to confer any rights or
              remedies upon any person other than the parties.

              22.4 If any provision of these Terms is held to be invalid or unenforceable,
              such provision will be struck and will not affect the validity and enforceability
              of the remaining provisions.

              22.5 Airbnb’s failure to enforce any right or provision in these Terms will not
              constitute a waiver of such right or provision unless acknowledged and
              agreed to by us in writing. Except as expressly set forth in these Terms, the
              exercise by either party of any of its remedies under these Terms will be
              without prejudice to its other remedies under these Terms or otherwise
              permitted under law.

              22.6 You may not assign, transfer or delegate this Agreement and your rights
              and obligations hereunder without Airbnb's prior written consent. Airbnb may
              without restriction assign, transfer or delegate this Agreement and any rights
              and obligations hereunder, at its sole discretion, with 30 days prior notice.
              Your right to terminate this Agreement at any time remains unaffected.

              22.7 Unless specified otherwise, any notices or other communications to
              Members permitted or required under this Agreement, will be provided
              electronically and given by Airbnb via email, Airbnb Platform notification, or
              messaging service (including SMS and WeChat). If your booking is in respect
              of a Listing in Japan, you agree and acknowledge that such notifications via
              electronic means in lieu of a written statement, satisfies Airbnb’s obligations
              under Article 59 Paragraph 1 of the Japanese Housing Accommodation
              Business Act.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 115 of 150
              22.8 If you have any questions about these Terms please email us.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 116 of 150




            EXHIBIT H
       Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 117 of 150




Terms of Service

Nondiscrimination
                      Payments Terms of
Policy                Service
Payments Terms
                      Please read these Payments Terms of Service (“Payments Terms”)
of Service
                      carefully as they contain important information about your legal rights,
Privacy Policy        remedies and obligations. By using the Payment Services (as defined
                      below), you agree to comply with and be bound by these Payments
Host Guarantee        Terms.

Guest Refund          Please note: Section 22 of these Payments Terms contains an
                      arbitration clause and class action waiver that applies to all Airbnb
Copyright Policy
                      Members. If your country of residence is the United States, this
Cookie Policy         provision applies to all disputes with Airbnb Payments. If your country
                      of residence is outside of the United States, this provision applies to
Experiences Guest     any action you bring against Airbnb Payments in the United States. It
Release and           affects how disputes with Airbnb Payments are resolved. By accepting
Waiver                these Payments Terms, you agree to be bound by this arbitration
                      clause and class action waiver. Please read it carefully.
Gift Cards
                      If your country of residence is within the European Economic Area
Money                 (“EEA”) you can access the European Commission’s online dispute
Transmission          resolution platform here: http://ec.europa.eu/consumers/odr. Please
License Disclosures   note that Airbnb Payments is not committed or obliged to use an
                      alternative dispute resolution entity to resolve disputes with
                      consumers.

                      Last Updated: January 21, 2019

                      These Payments Terms constitute a legally binding agreement
                      (“Agreement”) between you and Airbnb Payments (as defined below)
                      governing the Payment Services (defined below) conducted through or in
                      connection with the Airbnb Platform.

                      When these Payments Terms mention “Airbnb Payments,” “we,” “us,” or
                      “our,” it refers to the Airbnb Payments company you are contracting with for
                      Payment Services, which may be Airbnb Payments, Inc. (“Airbnb Payments
                      US”), Airbnb Payments UK Ltd. (“Airbnb Payments UK”), Airbnb Internet
                      (Beijing) Co., Ltd. (“Airbnb China”), Airbnb Payments India Pvt. Ltd.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 118 of 150
              (“Airbnb Payments India”), Airbnb Payments Australia Pty. Ltd. (“Airbnb
              Payments Australia”), or Airbnb Payments Luxembourg S.A. (“Airbnb
              Payments Luxembourg”).

              Your contracting entity will be determined based on your country of residence
              subject to the exceptions described in the following:


               Country of residence         Contracting entity


               United States                Airbnb Payments US


               European Union               Airbnb Payments Luxembourg or Airbnb
                                            Payments UK for all transactions on and after
                                            March 25, 2019, as notified to you at the time
                                            of checkout or by other appropriate means.


               China (for purposes of       Airbnb China except:
               these Payments Terms,
               does not include Hong         •   where you book a Host Service outside of
               Kong, Macau and                   China; or
               Taiwan)                       •   when you create a Listing located outside
                                                 of China; or
                                             •   you book a Listing in China with a Host
                                                 who is not a resident of China,

                                            in which cases you are contracting with Airbnb
                                            Payments UK for that transaction.


               India                        Airbnb Payments India except:

                                             •   where you book a Host Service located
                                                 outside of India; or
                                             •   create a listing outside of India,

                                            in which case you are contracting with Airbnb
                                            Payments UK.

                                            Notwithstanding anything to the contrary in
                                            this table, if you create a Listing in India, the
                                            following rules apply:

                                             •   if you accept a booking from a Guest who
                                                 is a resident of India, regardless of your
                                                 country of residence, you are contracting
                                                 with Airbnb Payments India; and
                                             •   if you accept a booking from a Guest who
                                                 is not a resident of India, regardless of
                                                 your country of residence, you are
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 119 of 150
                                                 contracting with Airbnb Payments UK.


               Australia                     Airbnb Payments UK, except where you book
                                             a Host Service located inside or outside of
                                             Australia, in which case you are contracting
                                             with Airbnb Payments Australia.


               All other countries           Airbnb Payments UK



              If you change your country of residence, the Airbnb company you contract
              with will generally be determined by your new country of residence as
              specified above, from the date on which your country of residence changes.
              Please note, however, that the Airbnb Payments company with which you
              contract will stay the same for all bookings made prior to your change of
              residence.

              The Airbnb Terms of Service (“Airbnb Terms”) separately govern your use
              of the Airbnb Platform. All capitalized terms have the meaning set forth in the
              Airbnb Terms unless otherwise defined in these Payments Terms.

              In certain situations, customers may be required to enter into unique payment
              processing agreements with Airbnb Payments. To the extent that there is a
              conflict between these Payment Terms and terms and conditions set forth in
              any relevant payment processing agreement, the latter terms and conditions
              will take precedence, unless specified otherwise.

              Our collection and use of personal information in connection with your access
              to and use of the Payment Services is described in Airbnb’s Privacy Policy.


              Table of Contents

               1.   Scope and Use of the Payment Services
               2.   Key Definitions
               3.   Modification of these Payments Terms
               4.   Eligibility, Member Verification
               5.   Account Registration
               6.   Payment Methods and Payout Methods
               7.   Financial Terms for Hosts
               8.   Financial Terms for Guests
               9.   Appointment of Airbnb Payments as Limited Payment Collection Agent
              10.   General Financial Terms
              11.   Security Deposits
              12.   Currency Conversion
              13.   Abandoned Property
              14.   Prohibited Activities
              15.   Intellectual Property Ownership, Rights Notices
              16.   Feedback
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 120 of 150
              17. Disclaimers
              18. Liability
              19. Indemnification
              20. Termination, Suspension, and other Measures
              21. Applicable Law and Jurisdiction
              22. Dispute Resolution and Arbitration Agreement
              23. General Provisions
              24. Additional Clauses for Users Contracting with Airbnb Payments UK
              25. Additional Clauses for Users Contracting with Airbnb Payments
                  Luxembourg
              26. Additional Clauses for Users that are Businesses
              27. Contacting Airbnb Payments


              1. Scope and Use of the Payment Services

              1.1 Airbnb Payments provides payments services to Members, including
              payment collection services, payments and payouts, in connection with and
              through the Airbnb Platform (“Payment Services”). Please note that
              “Payment Services” include Airbnb Payments services associated with free
              Listings provided through Airbnb’s Open Homes Program.

              1.2 Airbnb Payments may temporarily and under consideration of the
              Members’ legitimate interests (e.g., by providing prior notice), restrict the
              availability of the Payment Services, or certain services or features thereof, to
              carry out maintenance measures that ensure the proper or improved
              functioning of the Payment Services. Airbnb Payments may improve,
              enhance and modify the Payment Services and introduce new Payment
              Services from time to time. Airbnb Payments will provide notice to Members
              of any changes to the Payment Services, unless such changes do not
              materially increase the Members’ contractual obligations or decrease the
              Members’ rights under these Payments Terms.

              1.3 The Payment Services may contain links to third-party websites or
              resources (“Third-Party Services”). Such Third-Party Services are subject to
              different terms and conditions and privacy practices and Members should
              review them independently. Airbnb Payments is not responsible or liable for
              the availability or accuracy of such Third-Party Services, or the content,
              products, or services available from such Third-Party Services. Links to such
              Third-Party Services are not an endorsement by Airbnb Payments of such
              Third-Party Services.

              1.4 You may not use the Payment Services except as authorized by United
              States law, the laws of the jurisdiction that is your country of residence, and
              any other applicable laws. In particular, but without limitation, the Payment
              Services may not be used to send or receive funds: (i) into any United States
              embargoed countries; or (ii) to anyone on the U.S. Treasury Department’s list
              of Specially Designated Nationals or the U.S. Department of Commerce’s
              Denied Persons List or Entity List. You represent and warrant that: (i) neither
              you nor your Host Services are located or take place in a country that is
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 121 of 150
              subject to a U.S. Government embargo, or that has been designated by the
              U.S. Government as a “terrorist supporting” country; and (ii) you are not listed
              on any U.S. Government list of prohibited or restricted parties. In addition to
              complying with the above, you must also comply with any relevant export
              control laws in your local jurisdiction.

              1.5 Your access to or use of certain Payment Services may be subject to, or
              require you to accept, additional terms and conditions. If there is a conflict
              between these Payments Terms and terms and conditions applicable for a
              specific Payment Service, the latter terms and conditions will take
              precedence with respect to your use of or access to that Payment Service,
              unless specified otherwise.


              2. Key Defnitions

              “Payout” means a payment initiated by Airbnb Payments to a Member for
              services (such as Listing Fees) performed in connection with the Airbnb
              Platform.

              “Payment Method” means a financial instrument that you have added to
              your Airbnb Account, such as a credit card, debit card, or PayPal account.

              “Payout Method” means a financial instrument that you have added to your
              Airbnb Account, such as a PayPal account, direct deposit, a prepaid card, or
              a debit card (where available).


              3. Modifcation of these Payments Terms

              Airbnb Payments reserves the right to modify these Payments Terms at any
              time in accordance with this provision. If we make changes to these
              Payments Terms, we will post the revised Payments Terms on the Airbnb
              Platform and update the “Last Updated” date at the top of these Payments
              Terms. We will also provide you with notice by email of the modification at
              least thirty (30) days before the date they become effective, however,
              Members contracting with Airbnb Payments UK, Airbnb Payments
              Luxembourg or Airbnb Payments Australia will receive notice at least two (2)
              months prior to the effective date. If you disagree with the revised Payments
              Terms, you may terminate this Agreement with immediate effect. We will
              inform you about your right of refusal and your right to terminate this
              Agreement in the notification email. If you do not terminate your Agreement
              before the date the revised Terms become effective, your continued use of
              the Payment Services will constitute acceptance of the revised Payments
              Terms.


              4. Eligibility, Member Verifcation

              4.1 You must be at least 18 years old and able to enter into legally binding
              contracts to use the Payment Services. By using the Payment Services you
              represent and warrant that you are 18 or older.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 122 of 150
              4.2 Airbnb Payments may make access to and use of certain areas or
              features of the Payment Services subject to certain conditions or
              requirements, such as completing a verification process or meeting specific
              eligibility criteria.

              4.3 We may make inquiries we consider necessary to help verify or check
              your identity or prevent fraud. Towards this end, you authorize Airbnb
              Payments to screen you against third party databases or other sources and
              request reports from service providers. In some jurisdictions, we have a legal
              obligation to collect identity information to comply with anti-money laundering
              regulations. This may include (i) asking you to provide a form of government
              identification (e.g., driver’s license or passport), your date of birth, your
              address, and other information; (ii) requiring you to take steps to confirm
              ownership of your email address, Payment Methods or Payout Methods; or
              (iii) attempting to screen your information against third-party databases.
              Airbnb Payments reserves the right to close, suspend, or limit access to the
              Payment Services in the event we are unable to obtain or verify any of this
              information.


              5. Account Regisration

              5.1 In order to use the Payment Services, you must have an Airbnb Account
              in good standing. If you or Airbnb closes your Airbnb Account for any reason,
              you will no longer be able to use the Payment Services.

              5.2 You may authorize a third party to use your Airbnb Account in
              accordance with the Airbnb Terms. You acknowledge and agree that anyone
              you authorize to use your Airbnb Account may use the Payment Services on
              your behalf and that you will be responsible for any payments made by such
              person.


              6. Payment Methods and Payout Methods

              6.1 When you add a Payment Method or Payout Method to your Airbnb
              Account, you will be asked to provide customary billing information such as
              name, billing address, and financial instrument information either to Airbnb
              Payments or its third-party payment processor(s). You must provide
              accurate, current, and complete information when adding a Payment Method
              or Payout Method, and it is your obligation to keep your Payment Method and
              Payout Method up-to-date at all times. The information required for Payout
              Methods will depend on the particular Payout Method and may include:

               •   Your residential address, name on the account, account type, routing
                   number, account number, email address, payout currency, identification
                   number and account information associated with a particular payment
                   processor.

              6.2 When you add or use a new Payment Method, Airbnb Payments may
              verify the Payment Method by authorizing a nominal amount or by
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 123 of 150
              authenticating your account via a third-party payment service provider. For
              further verification, we may also (i) authorize your Payment Method for one or
              two additional nominal amounts,and ask you to confirm these amounts, or (ii)
              require you to upload a billing statement. We may, and retain the right to,
              initiate refunds of these amounts from your Payout Method. When you add a
              Payment Method during checkout, we will automatically save that Payment
              Method to your Airbnb Account so it can be used for a future transaction.

              6.3 Please note that Payment Methods and Payout Methods may involve the
              use of third-party payment service providers. These service providers may
              charge you additional fees when processing payments and Payouts in
              connection with the Payment Services (including deducting charges from the
              Payout amount), and Airbnb Payments is not responsible for any such fees
              and disclaims all liability in this regard. Your Payment Method or Payout
              Method may also be subject to additional terms and conditions imposed by
              the applicable third-party payment service provider; please review these
              terms and conditions before using your Payment Method or Payout Method.

              6.4 You authorize Airbnb Payments to store your Payment Method
              information and charge your Payment Method as outlined in these Payments
              Terms. If your Payment Method’s account information changes (e.g., account
              number, routing number, expiration date) as a result of re-issuance or
              otherwise, we may acquire that information from our financial services
              partner or your bank and update your Payment Method on file in your Airbnb
              Account.

              6.5 You are solely responsible for the accuracy and completeness of your
              Payment Method and Payout Method information. Airbnb Payments is not
              responsible for any loss suffered by you as a result of incorrect Payment
              Method or Payout Method information provided by you.

              6.6. If your Contracting Entity's location is different than the country of your
              Payment Method or your selected currency is different than your Payment
              Method's billing currency, your payment may be processed outside your
              country of residence. For example, if you make a booking using a U.S.-
              issued card, but select Euro as your currency, your payment may be
              processed outside the U.S. Banks and credit card companies may impose
              international transaction fees and foreign exchange fees on such
              international transactions. In addition, if you select to pay with a currency that
              is different than your Payment Method's billing currency, your bank or credit
              card company may convert the payment amount to your billing currency
              associated with you Payment Method, based on an exchange rate and fee
              amount determined solely by your bank. As a result, the amount listed on
              your card statement may be a different amount than that shown on checkout.
              Please contact your bank or credit card company if you have any questions
              about these fees or the applicable exchange rate.


              7. Financial Terms for Hoss
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 124 of 150
              7.1 Generally

              Generally speaking, Airbnb Payments will collect the Total Fees from a Guest
              at the time the Guest’s booking request is accepted by the host, or at any
              other time mutually agreed between the Guest and Airbnb Payments.

              7.2. Payouts

              7.2.1 In order to receive a Payout you must have a valid Payout Method
              linked to your Airbnb Account. Airbnb Payments will generally initiate Payouts
              to your selected Payout Method: (i) for Accommodations, 24 hours of the
              Guest’s scheduled check-in time (or 24 hours of 3:00 pm local time - or 3:00
              pm UTC if local time is unknown - if the check-in time is flexible or not
              specified); (ii) for Experiences and Events, 24 hours of the start of the
              Experience or Event; and (iii) for all other Host Services, at the time specified
              via the Airbnb Platform. In certain jurisdictions or instances, Airbnb Payments
              may offer you a different time or trigger for payment. For example, in certain
              cases, eligible Hosts may be able to receive a Payout for a booking prior to
              the Guest’s scheduled check-in. Any such alternative Payout option may be
              subject to additional terms and conditions.

              7.2.2 The time it takes to receive Payouts once released by Airbnb Payments
              may depend upon the Payout Method you select and the Payout Method
              provider’s processing schedule. Airbnb Payments may delay or cancel any
              Payout for purposes of preventing unlawful activity or fraud, risk assessment,
              security, or investigation.

              7.2.3 Your Payout for a booking will be the Listing Fee less applicable Host
              Fees and Taxes.

              7.2.4 In the event of a Guest’s cancellation of a confirmed booking, Airbnb
              Payments will remit a Payout of any portion of the Total Fees due to you
              under the applicable cancellation policy.

              7.2.5 Airbnb Payments will remit your Payouts in your currency of choice,
              depending upon your selections via the Airbnb Platform and as further set out
              in Section 12. Amounts may be rounded up or down as described in the
              Airbnb Terms.

              7.2.6 For compliance or operational reasons, Airbnb Payments may limit the
              value of each individual Payout. If you are due an amount above that limit,
              Airbnb Payments may initiate a series of Payouts (potentially over multiple
              days) in order to provide your full payout amount.


              8. Financial Terms for Guess

              8.1 You authorize Airbnb Payments to charge your Payment Method the
              Total Fees for any booking requested in connection with your Airbnb
              Account. Airbnb Payments will collect the Total Fees in the manner agreed
              between you and Airbnb Payments via the Airbnb Platform. Airbnb Payments
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 125 of 150
              will generally collect the Total Fees after the Host accepts your booking
              request. However, if you pay with a push Payment Method (such as Sofort),
              Airbnb Payments will collect the Total Fees at the time of your booking
              request or after the Host accepts your booking request. Airbnb Payments
              may offer alternative options for the timing and manner of payment. For
              example, in some cases, Guests may be required to pay or have the option
              to pay for Host Services in multiple installments. Any additional fees for using
              offered payment options will be displayed via the Airbnb Platform and
              included in the Total Fees, and you agree to pay such fees by selecting the
              payment option. Additional terms and conditions may apply for the use of an
              alternative payment option. If Airbnb Payments is unable to collect the Total
              Fees as scheduled, Airbnb Payments will collect the Total Fees at a later
              point. Once the payment transaction for your requested booking is
              successfully completed, you will receive a confirmation email.

              8.2 When you request to book a Listing, Airbnb Payments may also (i) obtain
              a pre-authorization via your Payment Method for the Total Fees, (ii) charge or
              authorize your Payment Method a nominal amount, to verify your Payment
              Method, or (iii) authenticate your account via a third-party payment service
              provider to verify your Payment Method.

              8.3 If a requested booking is cancelled either because it is not accepted by
              the Host or you cancel the booking request before it is accepted by the Host,
              any amounts collected by Airbnb Payments will be refunded to you, and any
              pre-authorization of your Payment Method will be released (if applicable).
              The timing to receive the refund or for the pre-authorization to be released
              will vary based on the Payment Method and any applicable payment system
              (e.g., Visa, MasterCard, etc.) rules.

              8.4 You authorize Airbnb Payments to perform the Payment Method
              verifications described in Sections 6 and 8, and to charge your Payment
              Method for any bookings made in connection with your Airbnb Account. You
              hereby authorize Airbnb Payments to collect any amounts due,by charging
              the Payment Method provided at checkout, either directly by Airbnb
              Payments or indirectly, via a third-party online payment processor, and/or by
              one or more of the payment methods available on the Airbnb Platform (such
              as gift cards).


              9. Appointment of Airbnb Payments as Limited Payment
              Collection Agent
              9.1 Each Member collecting payment for services provided via the Airbnb
              Platform (such as Host Services or certain transactions facilitated through the
              Resolution Center) (“Providing Member”) hereby appoints Airbnb Payments
              as the Providing Member’s payment collection agent solely for the limited
              purpose of accepting funds from Members purchasing such services
              (“Purchasing Members”).

              9.2 Each Providing Member agrees that payment made by a Purchasing
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 126 of 150
              Member through Airbnb Payments, shall be considered the same as a
              payment made directly to the Providing Member, and the Providing Member
              will provide the purchased services to the Purchasing Member in the agreed-
              upon manner as if the Providing Member has received the payment directly
              from the Purchasing Member. Each Providing Member agrees that Airbnb
              Payments may refund the Purchasing Member in accordance with the Airbnb
              Terms. Each Providing Member understands that Airbnb Payments’
              obligation to pay the Providing Member is subject to and conditional upon
              successful receipt of the associated payments from Purchasing Members.
              Airbnb Payments guarantees payments to Providing Members only for such
              amounts that have been successfully received by Airbnb Payments from
              Purchasing Members in accordance with these Payments Terms. In
              accepting appointment as the limited payment collection agent of the
              Providing Member, Airbnb Payments assumes no liability for any acts or
              omissions of the Providing Member.

              9.3 Each Purchasing Member acknowledges and agrees that,
              notwithstanding the fact that Airbnb Payments is not a party to the agreement
              between you and the Providing Member, Airbnb Payments acts as the
              Providing Member’s payment collection agent for the limited purpose of
              accepting payments from you on behalf of the Providing Member. Upon your
              payment of the funds to Airbnb Payments, your payment obligation to the
              Providing Member for the agreed upon amount is extinguished, and Airbnb
              Payments is responsible for remitting the funds to the Providing Member in
              the manner described in these Payments Terms, which constitute Airbnb
              Payments’ agreement with the Purchasing Member. In the event that Airbnb
              Payments does not remit any such amounts, the Providing Member will have
              recourse only against Airbnb Payments and not the Purchasing Member
              directly.


              10. General Financial Terms

              10.1 Fees

              Airbnb Payments may charge fees for use of certain Payment Services and
              any applicable fees will be disclosed to Members via the Airbnb Platform.

              10.2 Payment Authorizations

              You authorize Airbnb Payments to collect from you amounts due
              pursuant to these Payment Terms or the Airbnb Terms. Specifically,
              you authorize Airbnb Payments to collect from you:

               •   Any amount due to Airbnb (e.g., as a result of your bookings, Booking
                   Modifications, cancellations, or other actions as a Guest, Co-Payer, Host
                   or user of the Airbnb Platform), including reimbursement for costs
                   prepaid by Airbnb on your behalf, by charging any Payment Method on
                   file in your Airbnb Account (unless you have previously removed the
                   authorization to charge such Payment Method(s)) or by withholding such
                   amounts from your future Payouts. Any funds collected by Airbnb
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 127 of 150
                   Payments will setoff the amount owed by you to Airbnb and extinguish
                   your obligation to Airbnb.
               •   Any amount due to a Providing Member from a Purchasing Member
                   which Airbnb collects as the Providing Member’s payment collection
                   agent as further set out in Section 9 above.
               •   Taxes, where applicable and as set out in the Airbnb Terms.
               •   Any amount you pay through the Resolution Center in connection with
                   your Airbnb Account. Airbnb Payments may do so by charging the
                   Payment Method associated with the relevant booking, or any other
                   Payment Method on file in your Airbnb Account (unless you have
                   previously removed the authorization to charge such Payment
                   Method(s)), or by withholding the amount from your future Payouts.
               •   Overstay Fees payable under the Airbnb Terms . In addition, Airbnb
                   Payments may recover any costs and expenses it incurs in collecting the
                   Overstay Fees by charging any Payment Method(s) you have on file in
                   your Airbnb Account (unless you have previously removed the
                   authorization to charge such Payment Method(s)).
               •   Any Service Fees or cancellation fees imposed pursuant to the Airbnb
                   Terms (e.g., if, as a Host, you cancel a confirmed booking). Airbnb
                   Payments will be entitled to recover the amount of any such fees from
                   you, including by subtracting such refund amount out from any future
                   Payouts due to you.
               •   Fees improperly paid to you as a Host. If, as a Host, your Guest cancels
                   a confirmed booking or Airbnb decides that it is necessary to cancel a
                   confirmed booking, and Airbnb issues a refund to the Guest in
                   accordance with the Airbnb Terms, Guest Refund Policy , Experiences Guest
                   Refund Policy, Extenuating Circumstances Policy , or other applicable
                   cancellation policy, you agree that in the event you have already been
                   paid, Airbnb Payments will be entitled to recover the amount of any such
                   refund from you, including by subtracting such refund amount out from
                   any future Payouts due to you.
               •   Fees, costs and/or expenses associated with a Damage Claim, including
                   any Security Deposit, as set out in the Airbnb Terms . If Airbnb Payments
                   is unable to collect from your Payment Method used to make the
                   booking, you agree that Airbnb Payments may charge any other
                   Payment Method on file in your Airbnb Account at the time of the
                   Damage Claim (unless you have previously removed the authorization to
                   charge such Payment Method(s)). Airbnb Payments also reserves the
                   right to otherwise collect payment from you and pursue any remedies
                   available to Airbnb Payments in this regard in situations in which you are
                   responsible for a Damage Claim pursuant to the Airbnb Terms , including,
                   but not limited to, in relation to any payment requests made by Hosts
                   under the Airbnb Host Guarantee.
               •   Fees payable by Co-Payers as part of the Group Payment Service by
                   charging any Payment Method on file in your Airbnb Account (unless you
                   have previously removed the authorization to charge such Payment
                   Method(s)), or by withholding such amounts from your future Payouts.
                   Any funds collected by Airbnb Payments will setoff the amount owed by
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 128 of 150
                  you to Airbnb and extinguish your obligation to Airbnb.

              In addition to any amount due as outlined above, if there are delinquent
              amounts or chargebacks associated with your Payment Method, you may be
              charged fees that are incidental to our collection of these delinquent amounts
              and chargebacks. Such fees or charges may include collection fees,
              convenience fees or other third-party charges.

              10.3 Refunds

              10.3.1 Any refunds or credits due to a Member pursuant to the Airbnb Terms,
              Extenuating Circumstances Policy, Guest Refund Policy , and Experiences Guest
              Refund Policy will be initiated and remitted by Airbnb Payments in accordance
              with these Payments Terms.

              10.3.2 Airbnb Payments will process refunds immediately, however, the
              timing to receive any refund will vary based on the Payment Method and any
              applicable payment system (e.g., Visa, Mastercard, etc.) rules.

              10.4 Recurring Payments

              10.4.1 For certain bookings (such as for Accommodation Bookings of twenty-
              eight (28) nights or more), Airbnb Payments may require a Guest to make
              recurring, incremental payments toward the Total Fees owed (“Recurring
              Payments”). More information on Recurring Payments (including the amount
              and the frequency of payments) will be made available via the Airbnb
              Platform if applicable to a booking.

              10.4.2 If Recurring Payments apply to a confirmed booking, then the Guest
              authorizes Airbnb Payments to collect the Total Fees, and the Host agrees
              that Airbnb Payments will initiate Payouts, in the increments and at the
              frequency agreed to and identified via the Airbnb Platform.

              10.4.3 Guests may stop payment of a Recurring Payment by notifying Airbnb
              Payments orally or in writing at least three (3) business days before the
              scheduled date of the payment. Airbnb Payments may require that you give
              written confirmation of a stop-payment order within fourteen (14) days of an
              oral notification. If you fail to provide written confirmation within fourteen (14)
              days as requested, Airbnb Payments is not obligated to honor your request to
              stop any future Recurring Payments. If you have any questions regarding
              your Recurring Payments, please contact Airbnb Payments pursuant to
              Section 27.

              10.5 Payment Processing Errors

              We will take steps to rectify any payment processing errors that we become
              aware of. These steps may include crediting or debiting (as appropriate) the
              same Payout Method or Payment Method used for the original Payout to or
              payment by you, so that you end up receiving or paying the correct amount.
              This may be performed by Airbnb Payments or a third party such as your
              financial institution.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 129 of 150
              10.6 Collections

              10.6.1 If Airbnb Payments is unable to collect any amounts you owe under
              these Payments Terms, Airbnb Payments may engage in collection efforts to
              recover such amounts from you.

              10.6.2 Airbnb Payments will deem any owed amounts overdue when: (a) for
              authorized charges, one hundred and twenty (120) days have elapsed after
              Airbnb Payments first attempts to charge the Member’s Payment Method or
              the associated services have been provided, whichever is later; and (b) for
              withholdings from a Host’s future Payouts, two hundred and seventy (270)
              days have elapsed after the adjustment is made to the Host’s account or the
              associated services have been provided, whichever is later.

              10.6.3 Airbnb Payments will deem any overdue amounts not collected to be
              in default when three hundred and sixty five (365) days have elapsed: (a) for
              authorized charges, after Airbnb Payments first attempts to charge the
              Member’s Payment Method or the associated services have been provided,
              whichever is later; and (b) for withholdings from a Host’s future Payouts, after
              the adjustment is made to the Host’s account or the associated services have
              been provided, whichever is later.

              10.6.4 You hereby explicitly agree that all communication in relation to
              amounts owed will be made by electronic mail or by phone, as provided to
              Airbnb and/or Airbnb Payments by you. Such communication may be made
              by Airbnb, Airbnb Payments, or by anyone on their behalf, including but not
              limited to a third-party collection agent.


              11. Security Deposits

              11.1 If you as a Guest (i) agree to pay the Host in connection with a Damage
              Claim, or (ii) Airbnb determines that you are responsible for damaging an
              Accommodation or any personal or other property located at an
              Accommodation pursuant to the Airbnb Terms, you authorize Airbnb
              Payments to charge the Payment Method used to make the booking in order
              to collect any Security Deposit associated with the Listing, as well as any
              amount of the Damage Claim exceeding any Security Deposit. If the Listing
              does not have a Security Deposit, Airbnb Payments may charge the Payment
              Method used to make the booking for the amount of the Damage Claim. If we
              are unable to collect from your Payment Method used to make the booking,
              you agree that Airbnb Payments may charge any other Payment Method on
              file (and not otherwise unauthorized) in your Airbnb Account at the time of the
              Damage Claim.

              11.2 Airbnb Payments also reserves the right to otherwise collect payment
              from you and pursue any remedies available to Airbnb Payments in situations
              in which you are responsible for a Damage Claim pursuant to the Airbnb
              Terms, including, but not limited to, in relation to any payment requests made
              by Hosts under the Airbnb Host Guarantee .
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 130 of 150

              12. Currency Conversion

              Airbnb Payments will process each transaction in the currency the Member
              selects via the Airbnb Platform. The currencies available to make and receive
              payments for any given transaction may be limited for regulatory or
              operational reasons based on factors such as the Member’s selected
              Payment Method or Payout Method and/or the Member’s country of
              residence or Airbnb contracting entity(ies). Any such limitations will be
              communicated via the Airbnb Platform, and you will be prompted to select a
              different currency, Payment Method or Payout Method. Note that a Member’s
              third-party payment service provider may impose transaction, currency
              conversion or other fees based on the currency or Payment Method the
              Member selects to make or receive payments, and Airbnb Payments is not
              responsible for any such fees and disclaims all liability in this regard.


              13. Abandoned Property

              If we cannot initiate a Payout, refund, or pay other funds due to you for the
              relevant period of time set forth by your state, country, or other governing
              body in its unclaimed property laws, we may process the funds due to you in
              accordance with our legal obligations, including by submitting such funds to
              the appropriate governing body as required by law.


              14. Prohibited Activities

              You are solely responsible for compliance with any and all laws, rules,
              regulations, and Tax obligations that may apply to your use of the Payment
              Services. In connection with your use of the Payment Services, you may not
              and you agree that you will not and will not assist or enable others to:

               •   breach or circumvent any applicable laws or regulations, agreements
                   with third parties, third-party rights, or the Airbnb Terms, Policies , or
                   Standards ;
               •   use the Payment Services for any commercial or other purposes that are
                   not expressly permitted by these Payments Terms;
               •   register or use any Payment Method or Payout Method with your Airbnb
                   Account that is not yours or you do not have authorization to use;
               •   avoid, bypass, remove, deactivate, impair, descramble, or otherwise
                   circumvent any technological measure implemented by Airbnb Payments
                   or any of Airbnb Payments’ providers or any other third party to protect
                   the Payment Services;
               •   take any action that damages or adversely affects, or could damage or
                   adversely affect, the performance or proper functioning of the Payment
                   Services;
               •   attempt to decipher, decompile, disassemble, or reverse engineer any of
                   the software used to provide the Payment Services; or
               •   violate or infringe anyone else’s rights or otherwise cause harm to
                   anyone.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 131 of 150

              15. Intellectual Property Ownership, Rights Notices

              15.1 The Payment Services are protected by copyright, trademark, and other
              laws of the United States and foreign countries. You acknowledge and agree
              that the Payment Services, including all associated intellectual property
              rights, are the exclusive property of Airbnb, Airbnb Payments and its
              licensors. You will not remove, alter or obscure any copyright, trademark,
              service mark or other proprietary rights notices incorporated in or
              accompanying the Payment Services. All trademarks, service marks, logos,
              trade names, and any other proprietary designations of Airbnb or Airbnb
              Payments used on or in connection with the Payment Services are
              trademarks or registered trademarks of Airbnb or Airbnb Payments in the
              United States and abroad. Trademarks, service marks, logos, trade names,
              and any other proprietary designations of third parties used on or in
              connection with Payment Services are used for identification purposes only
              and may be the property of their respective owners.

              15.2 You will not use, copy, adapt, modify, prepare derivative works based
              upon, distribute, license, sell, transfer, publicly display, publicly perform,
              transmit, broadcast, or otherwise exploit the Payment Services, except as
              expressly permitted in these Payments Terms. No licenses or rights are
              granted to you by implication or otherwise under any intellectual property
              rights owned or controlled by Airbnb, Airbnb Payments, or its licensors,
              except for the licenses and rights expressly granted in these Payments
              Terms.


              16. Feedback

              We welcome and encourage you to provide feedback, comments, and
              suggestions for improvements to the Payment Services (“Feedback”). You
              may submit Feedback by emailing us, through the “Contact” section of the
              Airbnb Platform, or pursuant to Section 27 (“Contacting Airbnb Payments”).
              Any Feedback you submit to us will be considered non-confidential and non-
              proprietary to you. By submitting Feedback to us, you grant us a non-
              exclusive, worldwide, royalty-free, irrevocable, sub-licensable, perpetual
              license to use and publish those ideas and materials for any purpose, without
              compensation to you.


              17. Disclaimers

              17.1 If you choose to use the Payment Services, you do so voluntarily
              and at your sole risk. To the maximum extent permitted by law, the
              Payment Services are provided “as is”, without warranty of any kind,
              either express or implied.

              17.2 Notwithstanding Airbnb Payments’ appointment as the limited
              payment collection agent of Providing Members for the purposes of
              accepting payments from Purchasing Members through the Airbnb
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 132 of 150
              Platform, Airbnb Payments explicitly disclaims all liability for any act or
              omission of any Member or other third party. Airbnb Payments does not
              have any duties or obligations as agent for each Providing Member
              except to the extent expressly set forth in these Payments Terms, and
              any additional duties or obligations as may be implied by law are, to the
              maximum extent permitted by applicable law, expressly excluded.

              17.3 If we choose to conduct identity verification on any Member, to the
              extent permitted by applicable law, we disclaim warranties of any kind,
              either express or implied, that such checks will identify prior
              misconduct by a Member or guarantee that a Member will not engage in
              misconduct in the future.

              17.4 The foregoing disclaimers apply to the maximum extent permitted
              by law. You may have other statutory rights or warranties which cannot
              lawfully be excluded. However, the duration of any statutorily required
              warranties shall be limited to the maximum extent (if any) permitted by
              law.


              18. Liability

              18.1 Except as provided in Section 18.2, you acknowledge and agree
              that, to the maximum extent permitted by law, the entire risk arising out
              of your access to and use of the Payment Services remains with you. If
              you permit or authorize another person to use your Airbnb Account in
              any way, you are responsible for the actions taken by that person.
              Neither Airbnb Payments nor any other party involved in creating,
              producing, or delivering the Payment Services will be liable for any
              incidental, special, exemplary, or consequential damages, including
              lost profits, loss of data or loss of goodwill, service interruption,
              computer damage or system failure or the cost of substitute products
              or services, or for any damages for personal or bodily injury or
              emotional distress arising out of or in connection with (i) these
              Payments Terms, (ii) from the use of or inability to use the Payment
              Services, or (iii) from any communications, interactions, or meetings
              with other Members or other persons with whom you communicate,
              interact, transact, or meet with as a result of your use of the Payment
              Services, whether based on warranty, contract, tort (including
              negligence), product liability, or any other legal theory, and whether or
              not Airbnb Payments has been informed of the possibility of such
              damage, even if a limited remedy set forth herein is found to have failed
              of its essential purpose. Except for our obligations to pay amounts to
              applicable Providing Members pursuant to these Payments Terms or an
              approved payment request under the Airbnb Host Guarantee, in no
              event will Airbnb Payments’ aggregate liability arising out of or in
              connection with these Payments Terms and your use of the Payment
              Services including, but not limited to, from your use of or inability to
              use the Payment Services, exceed the amounts you have paid or owe
              for bookings via the Airbnb Platform as a Guest in the twelve (12)
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 133 of 150
              month period prior to the event giving rise to the liability, or if you are a
              Host, the amounts paid by Airbnb Payments to you in the twelve (12)
              month period prior to the event giving rise to the liability, or one
              hundred U.S. dollars (US$100), if no such payments have been made,
              as applicable. The limitations of damages set forth above are
              fundamental elements of the basis of the bargain between Airbnb
              Payments and you. Some jurisdictions do not allow the exclusion or
              limitation of liability for consequential or incidental damages, so the
              above limitation may not apply to you. If you reside outside of the U.S.,
              this does not affect Airbnb Payments’ liability for death or personal
              injury arising from its negligence, nor for fraudulent misrepresentation,
              misrepresentation as to a fundamental matter, or any other liability
              which cannot be excluded or limited under applicable law.

              18.2 If you reside in the EU or Australia and contract with Airbnb
              Payments Australia, Section 18.1 does not apply, and Airbnb Payments
              is liable under statutory provisions for intent and gross negligence by
              us, our legal representatives, directors, or other vicarious agents. The
              same applies to the assumption of guarantees or any other strict
              liability, or in case of a culpable injury to life, limb, or health. Airbnb
              Payments is liable for any negligent breaches of essential contractual
              obligations by us, our legal representatives, directors, or other
              vicarious agents; such liability is limited to the typically occurring
              foreseeable damages. Essential contractual obligations are such duties
              of Airbnb Payments in whose proper fulfillment you regularly trust and
              must trust for the proper execution of the contract. Any additional
              liability of Airbnb Payments is excluded to the maximum extent allowed
              by applicable law.


              19. Indemnifcation

              To the maximum extent permitted by applicable law, you agree to release,
              defend (at Airbnb Payments’ option), indemnify, and hold Airbnb Payments
              and its affiliates and subsidiaries, and their officers, directors, employees,
              and agents, harmless from and against any claims, liabilities, damages,
              losses, and expenses, including, without limitation, reasonable legal and
              accounting fees, arising out of or in any way connected with (i) your breach of
              these Payments Terms; (ii) your improper use of the Payment Services; (iii)
              Airbnb Payments’ Collection and Remittance of Occupancy Taxes; or (iv)
              your breach of any laws, regulations, or third-party rights. If your country of
              residence is in the EEA, the indemnification obligation according to this
              Section 19 only applies if and to the extent that the claims, liabilities,
              damages, losses, and expenses have been adequately caused by your
              culpable breach of a contractual obligation.


              20. Termination, Suspension, and other Measures

              20.1 This Agreement will continue unless and until it is terminated,
              suspended or other measures are taken as described in this Section 20.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 134 of 150

              20.2 You may terminate this Agreement at any time by sending us an email,
              or by following the termination procedures specified in the Airbnb Terms.
              Terminating this Agreement will also serve as notice to cancel your Airbnb
              Account pursuant to the Airbnb Terms. If you cancel your Airbnb Account as
              a Host, Airbnb Payments will provide a full refund to any Guests with
              confirmed booking(s). If you cancel your Airbnb Account as a Guest, Airbnb
              Payments will initiate a refund for any confirmed booking(s) based on the
              Listing’s cancellation policy.

              20.3 Without limiting our rights specified below, Airbnb Payments may
              terminate this Agreement for convenience at any time by giving you thirty
              (30) days' notice via email to your registered email address (or two (2)
              months’ prior notice for Members contracting with Airbnb Payments UK or
              Airbnb Payments Luxembourg).

              20.4 Airbnb Payments may immediately, without notice terminate this
              Agreement if (i) you have materially breached your obligations under this
              Agreement; (ii) you have provided inaccurate, fraudulent, outdated, or
              incomplete information; (iii) you have violated applicable laws, regulations, or
              third-party rights; or (iv) Airbnb Payments believes in good faith that such
              action is reasonably necessary to protect other Members, Airbnb, Airbnb
              Payments, or third parties (for example in the case of fraudulent behavior of a
              Member).

              20.5 In addition, Airbnb Payments may limit or temporarily or permanently
              suspend your use of or access to the Payment Services (i) to comply with
              applicable law, or the order or request of a court, law enforcement, or other
              administrative agency or governmental body, or if (ii) you have breached
              these Payments Terms, the Airbnb Terms, applicable laws, regulations or
              third-party rights, (iii) you have provided inaccurate, fraudulent, outdated, or
              incomplete information regarding a Payment Method or Payout Method, (iv)
              any amounts you owe under these Payments Term are overdue or in default,
              or (v) Airbnb Payments believes in good faith that such action is reasonably
              necessary to protect the personal safety or property of Airbnb, its Members,
              Airbnb Payments, or third parties, or to prevent fraud or other illegal activity.

              20.6 In case of non-material breaches and where appropriate, you will be
              given notice of any measure by Airbnb Payments and an opportunity to
              resolve the issue to Airbnb Payments' reasonable satisfaction.

              20.7 If Airbnb Payments takes any of the measures described in this Section
              you may appeal such a decision by contacting customer service.

              20.8 If you are a Host and we take any of the measures described in this
              Section we may refund your Guests in full for any and all confirmed bookings,
              irrespective of preexisting cancellation policies, and you will not be entitled to
              any compensation for pending or confirmed bookings that were cancelled.

              20.9 If your access to or use of the Payment Services has been limited or this
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 135 of 150
              Agreement has been terminated by us, you may not register a new Airbnb
              Account or attempt to access and use the Payment Services through other
              an Airbnb Account of another Member.

              20.10 Unless your country of residence is in the EEA, Sections 10 and 15 to
              24 of these Payments Terms shall survive any termination or expiration of
              this Agreement.


              21. Applicable Law and Jurisdiction

              21.1 If you are contracting with Airbnb Payments US, these Payments Terms
              will be interpreted in accordance with the laws of the State of California and
              the United States of America, without regard to conflict-of-law provisions.
              Judicial proceedings (other than small claims actions) that are excluded from
              the Arbitration Agreement in Section 23 must be brought in state or federal
              court in San Francisco, California, unless we both agree to some other
              location. You and we both consent to venue and personal jurisdiction in San
              Francisco, California.

              21.2 If you are contracting with Airbnb China, these Payments Terms will be
              governed by and construed in accordance with the laws of China (“China
              Laws”). Any dispute arising from or in connection with these Payments
              Terms shall be submitted to the China International Economic and Trade
              Arbitration Commission (CIETAC) for arbitration in Beijing which shall be
              conducted in accordance with CIETAC’s arbitration rules in effect at the time
              of applying for arbitration, provided that this section shall not be construed to
              limit any rights which Airbnb Payments may have to apply to any court of
              competent jurisdiction for an order requiring you to perform or be prohibited
              from performing certain acts and other provisional relief permitted under
              China Laws or any other laws that may apply to you. The arbitration
              proceedings shall be conducted in English. The arbitral award rendered is
              final and binding upon both parties.

              21.3 If you are contracting with Airbnb Payments UK, these Payments Terms
              will be interpreted in accordance with English law. If you are acting as a
              consumer and if mandatory statutory consumer protection regulations in your
              country of residence contain provisions that are more beneficial for you, such
              provisions shall apply irrespective of the choice of English law. As a
              consumer, you may bring any judicial proceedings relating to these
              Payments Terms before the competent court of your place of residence or
              the competent court of Airbnb's place of business in England. If Airbnb
              Payments wishes to enforce any of its rights against you as a consumer, we
              may do so only in the courts of the jurisdiction in which you are a resident. If
              you are acting as a business, you agree to submit to the exclusive jurisdiction
              of the English courts.

              21.4 If you are contracting with Airbnb Payments Luxembourg, these
              Payments Terms will be interpreted in accordance with Luxembourg law. If
              you are acting as a consumer and if mandatory statutory consumer
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 136 of 150
              protection regulations in your country of residence contain provisions that are
              more beneficial for you, such provisions shall apply irrespective of the choice
              of Luxembourg law. As a consumer, you may bring any judicial proceedings
              relating to these Payments Terms before the competent court of your place
              of residence or the competent court of Airbnb's place of business in
              Luxembourg. If Airbnb Payments wishes to enforce any of its rights against
              you as a consumer, we may do so only in the courts of the jurisdiction in
              which you are a resident. If you are acting as a business, you agree to submit
              to the exclusive jurisdiction of the Luxembourg courts.

              21.5 If you are contracting with Airbnb Payments India, these Payments
              Terms will be interpreted in accordance with the laws of India. Any dispute
              arising from or in connection with these Payments Terms shall be submitted
              to the International Chamber of Commerce (“ICC”) for arbitration in New
              Delhi, which shall be the seat and venue of arbitration. Such arbitration shall
              be conducted in accordance with the arbitration rules of the ICC in effect at
              the time of applying for arbitration, provided that this section shall not be
              construed to limit any rights which Airbnb Payments may have to apply to
              any court of competent jurisdiction for an order requiring you to perform or be
              prohibited from performing certain acts and other provisional relief permitted
              under the laws of India or any other laws that may apply to you. In the event
              one or more of the parties to the dispute are non-resident, the parties agree
              to exclude (for the avoidance of any doubt) the applicability of the provisions
              of Part I (save and except Section 9, Section 27, Section 37(1)(a) and
              Section 37(3) thereof) of the Indian Arbitration and Conciliation Act 1996 to
              any arbitration under this section. The arbitration proceedings shall be
              conducted in English. The arbitral award rendered is final and binding upon
              both parties. Each party shall bear its own costs in relation to the arbitration.

              21.6 If you are contracting with Airbnb Payments Australia, these Payments
              Terms are governed by the laws of the State of New South Wales, Australia.
              The parties agree to submit to the non-exclusive jurisdiction of the courts of
              that State and courts of appeal of that State in respect of any proceedings
              arising out of or in connection with this Agreement.


              22. Dispute Resolution and Arbitration Agreement

              22.1 This Dispute Resolution and Arbitration Agreement shall apply if you (i)
              are contracting with Airbnb Payments US; or (ii) bring any claim against any
              Airbnb Payments entity in the United States (to the extent not in conflict with
              Section 21).

              22.2 Overview of Dispute Resolution Process. Airbnb Payments is committed
              to participating in a consumer-friendly dispute resolution process. To that
              end, these Payments Terms provide for a two-part process for individuals to
              whom Section 22.1 applies: (1) an informal negotiation directly with Airbnb’s
              customer service team, and (2) a binding arbitration administered by the
              American Arbitration Association (“AAA”) using its specially designed
              Consumer Arbitration Rules (as modified by this Section 22 and except as
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 137 of 150
              provided in Section 22.6). Specifically, the Consumer Arbitration Rules
              provide:

               •   Claims can be filed with AAA online (www.adr.org);
               •   Arbitrators must be neutral and no party may unilaterally select an
                   arbitrator;
               •   Arbitrators must disclose any bias, interest in the result of the arbitration,
                   or relationship with any party;
               •   Parties retain the right to seek relief in small claims court for certain
                   claims, at their option;
               •   The initial filing fee for the consumer is capped at $200;
               •   The consumer gets to elect the hearing location and can elect to
                   participate live, by phone, video conference, or, for claims under
                   $25,000, by the submission of documents; and
               •   The arbitrator can grant any remedy that the parties could have received
                   in court to resolve the party’s individual claim.

              22.3 Pre-Arbitration Dispute Resolution and Notification. Prior to initiating an
              arbitration, you and Airbnb Payments each agree to notify the other party of
              the dispute and attempt to negotiate an informal resolution to it first. We will
              contact you at the email address you have provided to us; you can contact
              Airbnb’s customer service team by emailing us. If after a good faith effort to
              negotiate one of us feels the dispute has not and cannot be resolved
              informally, the party intending to pursue arbitration agrees to notify the other
              party via email prior to initiating the arbitration. In order to initiate arbitration,
              a claim must be filed with the AAA and the written Demand for Arbitration
              (available at www.adr.org) provided to the other party, as specified in the
              AAA Rules.

              22.4 Agreement to Arbitrate. You and Airbnb Payments mutually agree
              that any dispute, claim or controversy arising out of or relating to these
              Payments Terms or the applicability, breach, termination, validity,
              enforcement or interpretation thereof, or to the use of the Payment
              Services (collectively, “Disputes”) will be settled by binding individual
              arbitration (the “Arbitration Agreement”). If there is a dispute about
              whether this Arbitration Agreement can be enforced or applies to our
              Dispute, you and Airbnb Payments agree that the arbitrator will decide
              that issue.

              22.5 Exceptions to Arbitration Agreement. You and Airbnb Payments each
              agree that the following claims are exceptions to the Arbitration Agreement
              and will be brought in a judicial proceeding in a court of competent
              jurisdiction: (i) Any claim related to actual or threatened infringement,
              misappropriation or violation of a party’s copyrights, trademarks, trade
              secrets, patents, or other intellectual property rights; (ii) Any claim seeking
              emergency injunctive relief based on exigent circumstances (e.g., imminent
              danger or commission of a crime, hacking, cyber-attack).

              22.6 Arbitration Rules and Governing Law. This Arbitration Agreement
              evidences a transaction in interstate commerce and thus the Federal
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 138 of 150
              Arbitration Act governs the interpretation and enforcement of this provision.
              The arbitration will be administered by AAA in accordance with the Consumer
              Arbitration Rules and/or other AAA arbitration rules determined to be
              applicable by the AAA (the “AAA Rules“) then in effect, except as modified
              here. The AAA Rules are available at www.adr.org.

              22.7 Modification to AAA Rules - Arbitration Hearing/Location. In order to
              make the arbitration most convenient to you, Airbnb Payments agrees that
              any required arbitration hearing may be conducted, at your option, (a) in the
              county where you reside; (b) in San Francisco County; (c) in any other
              location to which you and Airbnb Payments both agree; (d) via phone or
              video conference; or (e) for any claim or counterclaim under $25,000, by
              solely the submission of documents to the arbitrator.

              22.8 Modification of AAA Rules - Attorney’s Fees and Costs. You and Airbnb
              Payments agree that Airbnb Payments will be responsible for payment of the
              balance of any initial filing fee under the AAA Rules in excess of $200 for
              claims of $75,000 or less. You may be entitled to seek an award of attorney
              fees and expenses if you prevail in arbitration, to the extent provided under
              applicable law and the AAA rules. Unless the arbitrator determines that your
              claim was frivolous or filed for the purpose of harassment, Airbnb Payments
              agrees it will not seek, and hereby waives all rights it may have under
              applicable law or the AAA rules, to recover attorneys’ fees and expenses if it
              prevails in arbitration.

              22.9 Arbitrator’s Decision. The arbitrator’s decision will include the essential
              findings and conclusions upon which the arbitrator based the award.
              Judgment on the arbitration award may be entered in any court with proper
              jurisdiction. The arbitrator may award declaratory or injunctive relief only on
              an individual basis and only to the extent necessary to provide relief
              warranted by the claimant’s individual claim.

              22.10 Jury Trial Waiver. You and Airbnb Payments acknowledge and
              agree that we are each waiving the right to a trial by jury as to all
              arbitrable Disputes.

              22.11 No Class Actions or Representative Proceedings. You and Airbnb
              Payments acknowledge and agree that, to the fullest extent permitted
              by applicable law, we are each waiving the right to participate as a
              plaintiff or class member in any purported class action lawsuit, class-
              wide arbitration, private attorney general action, or any other
              representative proceeding as to all Disputes. Further, unless you and
              Airbnb Payments both otherwise agree in writing, the arbitrator may not
              consolidate more than one party’s claims and may not otherwise
              preside over any form of any class or representative proceeding. If the
              “class action lawsuit” waiver or the “class-wide arbitration” waiver in
              this Section 22.11 is held unenforceable with respect to any Dispute,
              then the entirety of the Arbitration Agreement will be deemed void with
              respect to such Dispute and the Dispute must proceed in court. If the
              “private attorney general action” waiver or the “representative
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 139 of 150
              proceeding” waiver in this Section 22.11 is held unenforceable with
              respect to any Dispute, those waivers may be severed from this
              Arbitration Agreement and you and Airbnb Payments agree that any
              private attorney general claims and representative claims in the Dispute
              will be severed and stayed, pending the resolution of any arbitrable
              claims in the Dispute in individual arbitration.

              22.12 Severability. Except as provided in Section 22.11, in the event that any
              portion of this Arbitration Agreement is deemed illegal or unenforceable, such
              provision shall be severed and the remainder of the Arbitration Agreement
              shall be given full force and effect.

              22.13 Changes. Notwithstanding the provisions of Section 3 (“Modification of
              these Payments Terms”), if Airbnb Payments changes this Section 22
              (“Dispute Resolution and Arbitration Agreement”) after the date you last
              accepted these Payments Terms (or accepted any subsequent changes to
              these Payments Terms), you may reject any such change by sending us
              written notice (including by email) within thirty (30) days of the date such
              change became effective, as indicated in the “Last Updated” date above or in
              the date of Airbnb Payments’ email to you notifying you of such change. By
              rejecting any change, you are agreeing that you will arbitrate any Dispute
              between you and Airbnb Payments in accordance with the provisions of the
              “Dispute Resolution” section as of the date you last accepted these
              Payments Terms (or accepted any subsequent changes to these Payments
              Terms).

              22.14 Survival. Except as provided in Section 22.12 and subject to Section
              20.8, this Section 22 will survive any termination of these Payments Terms
              and will continue to apply even if you stop using the Payment Services or
              terminate your Airbnb Account.


              23. General Provisions

              23.1 Except as they may be supplemented by additional terms and
              conditions, policies, guidelines, or standards, these Payments Terms
              constitute the entire Agreement between Airbnb Payments and you regarding
              the subject matter hereof, and supersede any and all prior oral or written
              understandings or agreements between Airbnb Payments and you regarding
              the Payment Services.

              23.2 No joint venture, partnership, employment, or agency relationship exists
              between you or Airbnb Payments as a result of this Agreement or your use of
              the Payment Services.

              23.3 If any provision of these Payments Terms is held to be invalid or
              unenforceable, such provision will be struck and will not affect the validity and
              enforceability of the remaining provisions.

              23.4 Airbnb Payments’ failure to enforce any right or provision in these
              Payments Terms will not constitute a waiver of such right or provision unless
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 140 of 150
              acknowledged and agreed to by us in writing. Except as expressly set forth in
              these Payments Terms, the exercise by either party of any of its remedies
              under these Payments Terms will be without prejudice to its other remedies
              under these Payments Terms or otherwise permitted under law.

              23.5 You may not assign, transfer, or delegate this Agreement and your
              rights and obligations hereunder without Airbnb Payments’ prior written
              consent. Airbnb Payments may without restriction assign, transfer, or
              delegate this Agreement and any rights and obligations, at its sole discretion,
              with thirty (30) days’ prior notice (or two (2) months’ prior notice for Members
              contracting with Airbnb Payments UK or Airbnb Payments Luxembourg).
              Your right to terminate this Agreement at any time remains unaffected.

              23.6 This Agreement does not and is not intended to confer any rights or
              remedies upon any person other than the parties. Notwithstanding the
              foregoing, the parties agree that the payment card networks are third-party
              beneficiaries of this Agreement for purposes of enforcing provisions related
              to payments, but that their consent or agreement is not necessary for any
              changes or modifications to this Agreement.

              23.7 Unless specified otherwise, any notices or other communications
              permitted or required under this Agreement, will be in writing and given by
              Airbnb Payments via email, Airbnb Platform notification, or messaging
              service (including SMS and WeChat). For notices made to Members residing
              outside of EEA, the date of receipt will be deemed the date on which Airbnb
              transmits the notice.

              23.8 If you are contracting with Airbnb Payments Luxembourg, this
              Agreement is concluded in the language as applied by the Airbnb Terms of
              Service and all communication undertaken during this contractual
              relationship shall be made in that language.


              24. Additional Clauses for Users Contracting with Airbnb
              Payments UK
              The following paragraphs will apply if you are contracting with Airbnb
              Payments UK:

              24.1 Payment Service User

              24.1.1 The Payment Services include the payment collection service
              provided to Hosts contracting with Airbnb Payments UK. The payment
              collection service constitutes a “payment service” regulated under the
              Payment Services Regulations and for these purposes Airbnb Payments UK
              treats Hosts as the “payment service user.”

              24.1.2 By agreeing to these Payments Terms you as Host have consented to
              Airbnb Payments UK’s payment of each Payout to your chosen Payout
              Method. Hosts may change a Payout Method up to one (1) day before the
              time agreed for the Payout as set out in Section 7.2. Airbnb Payments UK will
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 141 of 150
              be deemed to have received the Host's payment order to the Host on the
              same date Airbnb Payments UK agrees to initiate the Payout in accordance
              with Section 7.2.

              24.1.3 Airbnb Payments UK will endeavor to ensure that Hosts based in the
              EEA will receive each Payout by the end of the business day following Airbnb
              Payments UK’s initiation of the Payout.

              24.1.4 Communication. Airbnb Payments will provide the Host notice via
              email when we initiate each Payout. We will also provide notice to a Host’s
              registered email address if the Payout is returned to us because of an error.
              It is your responsibility as a Host to ensure that you provide us with a current,
              accurate, and valid email address.

              24.2 Resolution Procedures for Diverted Payouts

              24.2.1 If you as a Host believe that a Payout properly due to you has been or
              may be diverted without your permission (“Diverted Payout”) because your
              password or other credentials to log into your Airbnb Account (“Credentials”)
              are lost or stolen, you should notify Airbnb Payments UK pursuant to Section
              27 immediately. As a Host you may be liable for losses relating to any
              Diverted Payout arising from the use of lost, stolen, or misappropriated
              Credentials (including the loss of a mobile phone on which you have installed
              the Application) or where you have failed to keep your Credentials safe, up to
              a maximum of £50. Provided that you notify us of any Diverted Payout
              without delay and at the very latest within 13 months of the date of the
              payment, you may be entitled to a refund of that payment.

              24.2.2 We will not be liable for any loss arising from: (i) Diverted Payouts
              where you acted fraudulently or where, with intent or gross negligence, you
              failed to use the Airbnb Platform and/or Payment Services in accordance with
              the Airbnb Terms or these Payments Terms (including the obligation to keep
              your Credentials safe); (ii) or any payout transaction which we facilitated in
              accordance with information provided by you where the information you
              provided was incorrect.

              24.2.3 If you as Host claim not to have received a Payout properly due to you
              via your chosen Payout Method, Airbnb Payments UK will (if requested)
              make immediate efforts to trace the payment and will notify you of the
              outcome. Unless we can prove that the payment was received by you via
              your chosen Payout Method, we will refund the amount.

              24.2.4 Any complaints about the Payment Services should be made to
              Airbnb Payments UK pursuant to Section 27. Complaints that are made in
              accordance with this section that relate to the provision of Payment Services
              by Airbnb Payments UK will be eligible for referral to the Financial
              Ombudsman and will be subject to the Rules of the Financial Ombudsman
              Service. The UK Financial Ombudsman Service offer a free complaints
              resolution service to individuals, micro-enterprises, small charities, and
              trustees of small trusts. You can contact the UK Financial Ombudsman by (i)
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 142 of 150
              telephone from inside the UK: 0300 123 9123 or 0800 023 4567; from other
              countries: +44 20 7964 0500, on Monday to Friday, 8am to 8pm and on
              Saturday 9am to 1pm; (ii) post: South Quay Plaza, 183 Marsh Wall, London
              E14 9SR; or (iii) email: enquiries@financial-ombudsman.org.uk. The UK
              Financial Ombudsman Service is also available in a number of different
              languages and if you need it you will be put in touch with a translator when
              you contact the UK Financial Ombudsman Service.

              24.3 Installment Feature for Users with Brazil As Country of Residence

              Section 8, “Financial Terms for Guests”, shall be amended by adding the
              following subsection: “You acknowledge that if your Airbnb Account is located
              in Brazil and you are paying by credit card, you may pay for your booking in
              multiple installments as long as your credit card supports installments and is
              issued in Brazil. The number of installments may vary, but will be presented
              to you before you complete your booking transaction. You acknowledge that
              the Total Fees may be increased when you choose to pay for your booking in
              installments. Your use of the installment feature is subject to additional terms
              and conditions imposed by us, as well as terms and conditions imposed by
              the applicable third-party payment service provider.”


              25. Additional Clauses for Users Contracting with Airbnb
              Payments Luxembourg
              The following paragraphs will apply if you are contracting with Airbnb
              Payments Luxembourg:

              25.1 Payment Service User

              25.1.1 The Payment Services include the payment service provided to Hosts
              contracting with Airbnb Payments Luxembourg. The Payment Services
              constitute “payment services” regulated under the modified Law of 10
              November 2009 on payment services (“Law of 2009”) and for these
              purposes Airbnb Payments Luxembourg treats Hosts as the “payment
              service user” according to the Law of 2009.

              25.1.2 By agreeing to these Payments Terms you as Host have consented to
              Airbnb Payments Luxembourg’s payment of each Payout to your chosen
              Payout Method. Hosts may change a Payout Method up to one (1) day
              before the time agreed for the Payout as set out in Section 7.2. Airbnb
              Payments Luxembourg will be deemed to have received the Host's payment
              order to the Host on the same date Airbnb Payments Luxembourg agrees to
              initiate the Payout in accordance with Section 7.2.

              25.1.3 In the relation between you and Airbnb Payments Luxembourg, the
              legal provisions relating to the form of and procedure for giving consent to the
              initiation of a payment order or the execution of a payment transaction and
              the withdrawal of such consent such as Articles 81 and 93 of the Law 2009
              on payment services shall apply at any time.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 143 of 150
              25.1.4 Airbnb Payments Luxembourg will endeavor to ensure that Hosts
              based in the EEA will receive each Payout by the end of the business day
              following Airbnb Payments Luxembourg’s initiation of the Payout.

              25.1.5 Communication. Airbnb Payments will provide the Host notice via
              email when we initiate each Payout. We will also provide notice to a Host’s
              registered email address if the Payout is returned to us because of an error.
              It is your responsibility as a Host to ensure that you provide us with a current,
              accurate, and valid email address.

              25.2 Resolution Procedures for Diverted Payouts

              25.2.1 If you as a Host believe that a Payout is a Diverted Payout because
              your Credentials are lost or stolen or in case of an unauthorized, incorrectly
              initiated or incorrectly executed payment transaction, you should notify
              Airbnb Payments Luxembourg pursuant to Section 27 immediately. As a Host
              you may be liable for losses relating to any Diverted Payout arising from the
              use of lost, stolen, or misappropriated Credentials (including the loss of a
              mobile phone on which you have installed the Application) or where you have
              failed to keep your Credentials safe, up to a maximum of 50€. Provided that
              you notify us of any Diverted Payout without delay and at the very latest
              within 13 months following the debit date, you may be entitled to a refund of
              that payment.

              25.2.2 We will not be liable for any loss arising from: (i) Diverted Payouts
              where you acted fraudulently or where, with intent or gross negligence, you
              failed to use the Airbnb Platform and/or Payment Services in accordance with
              the Airbnb Terms or these Payments Terms (including the obligation to keep
              your Credentials safe); (ii) or any payout transaction which we facilitated in
              accordance with information provided by you where the information you
              provided was incorrect.

              25.2.3 If you as Host claim not to have received a Payout properly due to you
              via your chosen Payout Method, Airbnb Payments Luxembourg will (if
              requested) make immediate efforts to trace the payment and will notify you of
              the outcome. Unless we can prove that the payment was received by you via
              your chosen Payout Method, we will refund the amount.


              25.3 Out-of-court complaints

              Any complaint, namely relating to any loss, theft, misappropriation or
              unauthorized use in connection with the Payment Services, or unauthorized
              or erroneous transactions can be addressed to the supervisory authority of
              Airbnb Payments Luxembourg, the CSSF (as defined in Section 27).

              26. Additional Clauses for Users that are Businesses

              The following paragraphs also apply if you are using the Payment Services
              as a representative (“Representative”) acting on behalf a business,
              company or other legal entity (in such event, for purposes of the Payment
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 144 of 150
              Terms, “you” and “your” will refer and apply to that business, company or
              other legal entity).

              26.1 You accept the Payment Terms and you will be responsible for any act
              or omission of employees or third-party agents using the Payment Service on
              your behalf.

              26.2 You and your Representative individually affirm that you are authorized
              to provide the information described in section 6 above and your
              Representative has the authority to bind you to these Payment Terms. We
              may require you to provide additional information or documentation
              demonstrating your Representative’s authority.

              26.3 You represent and warrant to us that: (i) you are duly organized, validly
              existing and in good standing under the laws of the country in which your
              business is registered and that you are registering for receiving the Payment
              Services; and (ii) you have all requisite right, power, and authority to enter
              into this Agreement, perform your obligations, and grant the rights, licenses,
              and authorizations in this Agreement.

              26.4 If you are using your Payment Method for the benefit of your employees
              or other authorized third-party in connection with Airbnb for Work, as
              permitted by your account, you authorize Airbnb Payments to charge your
              Payment Method for bookings requested by employees at your company or
              other permitted third-party.

              26.5 For any Payout Method linked to your Airbnb Account, you authorize
              Airbnb Payments to store the Payout Method, remit payments using the
              Payout Method for bookings associated with your Airbnb Account and take
              any other action as permitted in the Payment Terms in respect of the Payout
              Method.

              26.6 If you handle, store or otherwise process payment card information on
              behalf of anyone or any third-party, you agree to comply on an ongoing basis
              with applicable data privacy and security requirements under the current
              Payment Card Industry Data Security Standard with regards to the use,
              access, and storage of such credit card information. For additional
              information, including tools to help you assess your compliance, see
              http://www.visa.com/cisp and https://www.mastercard.com/sdp.


              27. Contacting Airbnb Payments

              You may contact Airbnb Payments regarding the Payment Services using the
              information below:


               Entity                 Contact Information


               Airbnb                 999 Brannan Street, 4th Floor
               Payments,
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 145 of 150
               Inc.             San Francisco, CA 94103

                                United States of America

                                +1 855 424 7262.


               Airbnb           Suite 1, 3rd Floor
               Payments
               UK Ltd.          11-12 St. James’s Square

                                London, SW1Y 4LB

                                United Kingdom

                                +44 203 318 1111

                                legal.payments@airbnb.com

                                Company Number: 09392688

                                Airbnb Payments UK Limited is authorised
                                and regulated by the Financial Conduct
                                Authority as an Electronic Money Institution
                                with reference number 900596.


               Airbnb           Unit 1422, Level 14, China World Office 1, 1
               Internet         Jianguomenwai Avenue, Chaoyang District,
               (Beijing)        Beijing 100004
               Co., Ltd.
                                (中国北京市朝阳区建国门外大街1号国贸写
               安彼迎网             字楼1座14层1422室 邮编100004)
               络（北
               京）有限公            +86 400 889 7054
               司


               Airbnb           Level 9, Spaze i-Tech Park
               Payments
               India Pvt.       A1 Tower, Sector-49, Sohna Road
               Ltd.
                                Gurugram INDIA 122018

                                apac-payments-legal@airbnb.com


               Airbnb           58 Gipps Street
               Payments
               Australia        Collingwood VIC 3066
               Pty. Ltd.
                                Australia

                                apac-payments-legal@airbnb.com
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 146 of 150

               Airbnb                4, rue Henri Schnadt, L-2530 Luxembourg
               Payments
               Luxembourg
               S.A.



              These Payments Terms are available at
              www.airbnb.com/terms/payments_terms. Airbnb Payments will provide a
              copy of these Payments Terms on request. If you have any questions about
              these Payments Terms, please email us.
Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 147 of 150




              EXHIBIT I
       Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 148 of 150




Feb 27, 2020 | 11:43:46 am UTC |
Published version 53
What if I need to cancel because of an emergency or
unavoidable circumstance?
We may be able to give you a refund or ​waive the cancellation penalties​ if you have to cancel
because of an unexpected circumstance that’s out of your control. Below is a list of
circumstances covered by our Extenuating Circumstances Policy. Before you cancel, check that
your circumstance is included in the list below and that you can provide the required
documentation.

It’s important to keep in mind that penalty-free cancellations are only available for extenuating
circumstances that occur before the official check-in date for your reservation. Additionally, our
Extenuating Circumstances Policy doesn’t apply to Luxe or Luxury Retreats reservations, which
are subject to a separate ​Luxe Guest Refund Policy​.


Circumstances that require documentation
Death​ of a host, guest, or their co-host, additional guest, immediate family member, or
caregiver. You’ll be asked to provide one of these documents:

   ●    Death certificate
   ●    Obituary
   ●    News article naming the deceased
   ●    Police report

Unexpected serious illness or injury​ affecting a host or member of the traveling party. You’ll
be asked to provide a statement from a physician confirming that the person can't host or travel
due to an unexpected, serious illness or injury. The statement must be also dated after the
       Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 149 of 150



reservation was booked and provided within 14 days of cancellation. At this time, pre-existing
conditions known to the user at the time of booking are not covered by our Extenuating
Circumstances Policy.

Government-mandated obligations​ including jury duty, travel restrictions, court appearances,
and military deployment. You'll be asked to provide a copy of the official notice dated after the
reservation was booked, including the name of the person fulfilling the obligation.

Unforeseen property damage, maintenance, and amenity issues​ to the Airbnb listing that
makes it unsafe to host guests, or that prevents guests from accessing basic amenities like
running water. This doesn’t include planned renovations. You’ll be asked to provide all of the
following documents:

   ●    Proof that the issue is being fixed
   ●    An estimate of when it will be fixed
   ●    An invoice for the repairs being done
   ●    Photos of the damage

Transportation disruptions​ that make it impossible to travel to your destination, including road
closures and flight cancellations where there are no alternative methods of travel. This includes
closures and cancellations caused by natural disasters, such as earthquakes or severe storms.
You’ll be asked to provide a notice of the road closure, or documentation from the airline that
the flight was cancelled and supporting documentation confirming that it's not possible to travel
to your destination.

Train, bus, or ferry cancellations​ where no alternate trips were available on the same day.
You’ll be asked to provide documentation that clearly shows the carrier was not operating on
that day, such as a screenshot of the company’s website or a link to an official statement from
the carrier.


Circumstances that require special review
There’s no required documentation for these circumstances, but our specialized team will review
each case to confirm that you’re directly affected.

Open Homes reservations​ that have been cancelled. More info about ​Open Homes​.

Natural disasters, terrorist activity, and civil/political unrest​ that prevent the guest from
traveling to or from the destination, or that make it unsafe to host guests.

Epidemic disease or illness​ that suddenly affects a region or an entire group of people. This
doesn’t include existing diseases that are associated with an area—for example, malaria in
Thailand or dengue fever in Hawaii. Any updates to our policy regarding the outbreak of a
disease, and the scope of policy application, will be determined based on announcements by
the World Health Organization and local authorities.
      Case 4:20-cv-07842-JST Document 16-1 Filed 01/21/21 Page 150 of 150



Travel restrictions​ imposed by a government, law enforcement agency, or military that restrict
travel to or from the listing or experience location.

Safety and security threat advisories​ issued for the listing or experience location or the guest
party’s departure location.

Essential utility outages​ that affect the listing or experience location.

Changes to visa or passport requirements​ that make it impossible to travel to the destination.
This doesn’t include lost or expired travel documents.


What to do next
If you’ve confirmed your circumstance meets the requirements above, first cancel your ​homes
reservation​ or ​Airbnb Experience​. If your reservation falls under a recognized extenuating
circumstance, you’ll be notified that your reservation qualifies for a penalty-free cancellation,
and you’ll get a full refund if you’re a guest.

If your reservation doesn't qualify automatically, continue canceling your reservation and then
contact us​ to file a claim. We’ll walk you through the next steps, which will include submitting
any required documentation and waiting for our team to review your case. Claims must be
submitted within 14 days of cancellation.




                                          ​                                  ​
